Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 1 of 95 PagelD #: 104

Exhibit 4
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 2 of 95 PagelD #: 105

SUMMARY PLAN DESCRIPTION

For

Providence Health Group, LLC.

MEDICAL PLAN

110 Glancy St. Suite 114
Goodlettsville, TN 37072

Effective Date: 12/01/2018

PLAN ADMINISTRATOR:
Providence Health Group, LLC.
110 Glancy St. Suite 114
Goodlettsville, TN 37072

CLAIMS ADMINISTRATOR:
Leading Edge Administrators
14 Wall Street, Suite 5B
New York, NY 10005
(888) 721-2128

Important: This is not an insured benefit plan. The benefits described in this Summary Plan
Description (SPD) are funded by the Employer that is responsible for their payment. The Claims
Administrator provides administrative claims payment services only and does not assume any financial
risk or obligation with respect to claims

Page [1
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 3 of 95 PagelD #: 106

This document is your Summary Plan Description (“SPD”). It describes in detail the benefits available to you
under the self-funded health benefits program that has been established under the health plan identified
above (the “Plan”). This SPD also sets forth other important information, including the rules of eligibility for
benefits, when coverage terminates, the procedures to be followed when submitting a claim and grievance
and appeal rights. The Schedule of Benefits, located in the Appendices of this document, has been
established by the Plan Sponsor and is deemed a part of this SPD.

The Plan is designed to cover a part of your medical expenses; however, it may not cover your entire
expenses. Before having any medical treatment, you should first discuss the charges with your doctor so
that you know what portion of the bill you will be responsible for after the Plan and any other insurance

reimbursements. All provisions of the Plan are subject to the rules, regulations or procedures in effect at
the time of a claim.

Every effort has been made to accurately describe the Plan in this SPD. However, if the Plan is required to

Operate in a different manner to comply with federal laws and regulations, the appropriate federal laws
and regulations will control.

Please read this SPD carefully so that you understand the terms and conditions of the Plan.
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 4 of 95 PagelD #: 107

TABLE OF CONTENTS

SECTION 1 —DEFINITIONS ooo ceeeceneeeneerteeesseeeeneesteesenesnseeessasesssecnsascsseessateestesessteseessseesatessevesnaes 4
SECTION 2 -ELIGIBILITY cece cceectecsceecseeceeeeecseerseteaevseesserssssaecsssessesssecsessuseseesevessuvsssersenaserieereeners 19
SECTION 3 ~TERMINATION OF BENEFITS... cccccccccsccccsssensesevsesessecaeseesassteaesassesetcsecsserssesussssseseserenserses 22
SECTION 4 —MEDICAL BENEFITS... ccceecessecsetecsessseececsevsesesseessscsevssssesassesassessscetvssavsesssuesuveesaseatsevens 26
SECTION 5 —PRESCRIPTION BENEFITS... cceccccesccssesseerecsevsessecsecssssecsessacsecssssasssesssssesisssvassersniesasesstenes 44
SECTION 6 —-COORDINATION OF BENEFITS... eceecssccssessseesecssecseesseacsassessssassecsseasssseavscsusescstessersesensets 46
SECTION 7 ~ THIRD PARTY RECOVERY, SUBROGATION AND REIMBURSEMENT...cccccssssscesscccstssescereseseane 49
SECTION 8 ~-WORKER’S COMPENSATION CASES ......scecsssssessesessessessesssacsecsesaesecsscsseeseccsssessecansetestnerevens 54
SECTION 9 EXCLUSIONS... cceccccccscessesesseseesesesseeecesenseceeesssessensesaessssessececsessessesaseecssseteesetcsssecsassseresess 55
SECTION 10 -HOW TO CLAIM YOUR BENEFITS... .ccsccscccsssecssesetecsecsecseescsecsesasssseccersecsevessetscsscssreensress 62
SECTION 11 —CLAIM APPEAL PROCEDURE.........ccesecsessesesssseesessesessesessecsecececsecseeecssvarssesssssscseneuaevesnsares 66
SECTION 12 —NOTIFICATIONS.........ccccsscssscscsnesnsnsseeceeseseecscsessesessessssessessevsesisessseseteescasscvsrvssssssevaneacscsneseanseres 72
SECTION 13 -CONTINUATION OF COVERAGE (COBRA).....ccccccccccscseseesscsseecscsscsssevsecrecevseesvevesveenseateeres 75
SECTION 14 -IMPORTANT INFORMATION ABOUT THE PLAN ou. ..cccccccsccecsccccccscsscssecsecsecsscesenseaesanerevere 80
SECTION 15 ~-ADMINISTRATION OF THE PLAN... eecccessccsessesenscseesssessecsecsesassecsssavarssscsussvsssssavaseasresneeas 82
SECTION 16 —MISCELLANEOUS. o.oo iscccscccsesseeessteesevseerssssressesscsecsesassassessssessessevsssussecsvesssevssnreeseareasusvas 83
SECTION 17 -HIPAA PRIVACY PRACTICES. ...c.cccscescsssssseseessscsesccsesevscsesecsssnssssnsteasscsuciuseevsssacseassecanaetavaes 84
SECTION 18 -ERISA RIGHTS... ccc cccectecseeenseeecsensenessessssecsssassassessesassassevecsusstcerssesucsesavereaserserenteaeseees 86
SIGNATURE AND ACCEPTANCE... ccessescesssseseerssnesnesussnssssnesvssesssssuesseseeveecessesseassncassossuvssesasaveansavevesvesseaveeceuenecans 88
APPENDIX Aviecccccssstsseseseeseeveseesesessseesesssassusersesseeseassassesnsseessasansussnsseesessessavsnsesaseaseusissesssessesavsussvasesssavarsessnsneasensen 89
APPENDIX Bheecseecccsesccsesnssesnsseesescsscsesueanesesccessvsussvesceceassnsnssnessavonseasassussessessauaussvessassusavsscsessceseesivsstsssveevsnserseseneeds 92
SECTION 1
DEFINITIONS

The following definitions are used in this SPD:

Act of War: Any act pertaining to military, naval or air operations in time of War.

Active: Performing, doing, participating or similarly functioning in a manner usual for the task for full
pay, at the Employer's place of business, or at any other place that the Employer's business
requires the Employee to go.

Admission: Days of Inpatient services provided to a Covered Person.

Adverse Benefit Determination means any of the following:
1. Adenial in benefits.

A reduction in benefits.

A rescission of coverage, even if the rescission does not impact a current claim for benefits.

A termination of benefits.

A failure to provide or make payment (in whole or in part) for a benefit, including any such denial,

reduction, termination, or failure to provide or make payment that is based on a determination of

a Covered Person’s eligibility to participate in the Plan.

6. A denial, reduction, or termination of, or a failure to provide or make payment (in whole or in
part) for, a benefit resulting from the application of any utilization review.

7. A failure to cover an item or service for which benefits are otherwise provided because it is
determined to be Experimental, Investigational or Unproven or not Medically Necessary and
Appropriate.

Bw

Affidavit _of Domestic Partner/Statement_of Domestic Partnership: A formal instrument executed by
two persons documenting their status as Domestic Partners. Submission of an Affidavit of Domestic
Partnership/ Statement of Domestic Partnership to the Plan Administrator is required prior to Domestic
Partner coverage becoming effective.

Affordable Care Act (ACA) means the health care reform law enacted in March 2010. The law was enacted
in two parts: The Patient Protection and Affordable Care Act was signed into law on March 23, 2010 and
was amended by the Health Care and Education Reconciliation Act on March 30, 2010. The name
“Affordable Care Act” is commonly used to refer to the final, amended version of the law. In this
document, the Plan uses the name Affordable Care Act (ACA) to refer to the health care reform law.

Alcoholism See “Substance Abuse/Substance Use Disorder” below.

Allowable Charge(s) - the Maximum Allowable Charge for any Medically Necessary and Appropriate,
eligible item of expense, at least a portion of which is covered under this Plan. When some Other Plan pays
first in accordance with the Application to Benefit Determinations provision in the Coordination of Benefits
section, this Plan’s Allowable Charges shall in no event exceed the Other Plan’s Allowable Charges.

When some “Other Plan” provides benefits in the form of services (rather than cash payments), the Plan
Administrator shall assess the value of said benefit(s) and determine the reasonable cash value of the
service or services rendered, by determining the amount that would be payable in accordance with the
terms of the Plan. Benefits payable under any Other Plan include the benefits that would have been
payable had the claim been duly made therefore, whether or not it is actually made.

Page | 4
Ambulance Service is a medically necessary medical transportation provider, licensed by the state, which
provides local transportation by means of a specially designed and equipped vehicle used only for
transporting the sick and injured.

Approved Clinical Trial means a phase |, Il, Ill or IV trial that is Federally funded by specified Agencies
(National Institutes of Health (NIH), Centers for Disease Control and Prevention (CDCP), Agency for
Healthcare Research and Quality (AHRQ), Centers for Medicare and Medicaid Services (CMS), Department
of Defense (DOD) or Veterans Affairs (VA), or a non-governmental entity identified by NIH guidelines) or is
conducted under an Investigational new drug application reviewed by the Food and Drug Administration
(FDA) (if such application is required).

The Affordable Care Act requires that if a “qualified individual” is in an “Approved Clinical Trial,” the Plan
cannot deny coverage for related services (“routine patient costs”).

A “qualified individual” is someone who is eligible to participate in an “Approved Clinical Trial” and either
the individual’s doctor has concluded that participation is appropriate or the Covered Person provides
medical and scientific information establishing that their participation is appropriate.

“Routine patient costs” include all items and services consistent with the coverage provided in the plan
that is typically covered for a qualified individual who is not enrolled in a clinical trial. Routine patient costs
do not include 1) the Investigational item, device or service itself; 2) items and services that are provided
solely to satisfy data collection and analysis needs and that are not used in the direct clinical management
of the patient; and 3) a service that is clearly inconsistent with the widely accepted and established
standards of care for a particular diagnosis. Plans are not required to provide benefits for routine patient
care services provided outside of the Plan’s Network area unless out of network benefits are otherwise
provided under the Plan.

Assignment of Benefits means an arrangement whereby the Covered Person, at the discretion of the Plan
Administrator, assigns their right to seek and receive payment of eligible Plan benefits, less Deductibles,
Co-Payments and the Coinsurance percentage that is not paid by the Plan, in strict accordance with the
terms of this Plan Document, to a Provider. If a Provider accepts said arrangement, Providers’ rights to
receive Plan benefits are equal to those of a Covered Person and are limited by the terms of this Plan
Document. A Provider that accepts this arrangement indicates acceptance of an “Assignment of Benefits”
and Deductibles, Co-Payments and the Coinsurance percentage that is the responsibility of the Covered
Person, as consideration in full for services, supplies, and/or treatment rendered. The Plan Administrator
may revoke or disregard an Assignment of Benefits previously issued to a Provider at its discretion and
continue to treat the Covered Person as the sole beneficiary.

Child Dependent, A person who: has not attained the age of 26; and is:
a} The natural born child or stepchild of you or your Spouse;
b) A child who is: (a) legally adopted by you or your Spouse; or (b) placed with you for adoption. But,
proof of such adoption or placement must be furnished to Claims Administrator upon request;
c} You or your Spouse’s legal ward. Proof of guardianship must be furnished upon request.

Claims Administrator is the company the Plan Sponsor chose to administer claims. As of the date noted
above, Leading Edge Administrators was chosen to administer the Plan.

Clean Claim is a claim that can be processed in accordance with the terms of this document without
obtaining additional information from the service Provider or a third party. It is a claim which has no
defect or impropriety. A defect or impropriety shall include a lack of required sustaining documentation
as set forth and in accordance with this document, or a particular circumstance requiring special
treatment which prevents timely payment as set forth in this document, and only as permitted by this
document, from being made. A Clean Claim does not include claims under investigation for fraud and

Page [5
abuse or claims under review for Medical Necessity or other coverage criteria, or fees under review for
application of the Maximum Allowable Charge, or any other matter that may prevent the charge(s) from
being Covered Expenses in accordance with the terms of this document.

Filing a Clean Claim. A Provider submits a Clean Claim by providing the required data elements on the
standard claims forms, along with any attachments and additional elements or revisions to data elements,
attachments and additional elements, of which the Provider has knowledge. The Plan Administrator may
require attachments or other information in addition to these standard forms (as noted elsewhere in this
document and at other times prior to claim submittal) to ensure charges constitute Covered Expenses as
defined by and in accordance with the terms of this document. The paper claim form or electronic file
record must include all required data elements and must be complete, legible, and accurate. A claim will
not be considered to be a Clean Claim if the Covered Person has failed to submit required forms or
additional information to the Plan as well.

Clinical Eligibility for Coverage: Services required diagnosing or treating an injury or sickness. Services
must be known to be safe, effective and appropriate by most qualified practitioners who are licensed to
treat that injury or sickness. Services must be performed safely at the appropriate level of care or services,
and in the least costly setting required by the injury or sickness. Services must not be provided primarily
for the convenience of: the patient; the patient's family; or the qualified practitioner.

Any service or supply that does not meet the plan’s guidelines for clinical eligibility for coverage is
excluded from coverage

Coinsurance: The percent applied to Covered Expenses (not including Deductibles) for certain Covered
Services or Supplies in order to calculate benefits under the Plan. These are shown in the Schedule of
Covered Services and Supplies. The term does not include Co-Payments. Unless the context indicates
otherwise, the Coinsurance percentages shown in this SPD are the percentages that member will pay.

Co-Payment or Co-Pay is that portion of eligible medical and prescription drug expenses for which you are
financially responsible and are payabie at the time services are rendered.

Covered Expense(s) a service or supply provided in accordance with the terms of this document, whose
applicable charge amount does not exceed the Maximum Allowable Charge for an eligible Medically
Necessary and Appropriate service, treatment or supply, meant to improve a condition or Covered
Person’s health, which is eligible for coverage in accordance with this Plan. When more than one
treatment option is available, and one option is no more effective than another, the Covered Expense is
the least costly option that is no less effective than any other option.

All treatment is subject to benefit payment maximums shown in the Schedule of Benefits, listed in
Appendices A and B, and as set forth elsewhere in this document.

Covered Person is any Covered Person and his or her eligible Dependents when properly enrolled in the
Plan as a new hire or during the open enrollment period as defined in Section 2, or following a qualifying
event such a birth, marriage or adoption.

Covered Services and/or Supplies: The types of services and supplies described in the Covered Services
and Supplies section of this SPD. Except as otherwise provided in this SPD, the services and supplies must
be furnished or ordered by a Provider and for Preventive Care, or Medically Necessary and Appropriate
to diagnose or treat an Illness {including Mental Illness) or Injury.

Current Procedural Terminology (C.P.T.): The most recent edition of an annually revised listing
published by the American Medical Association, which assigns numerical codes to medical procedures.

Page | 6
Custodial Care: Care that provides a level of routine maintenance for the purpose of meeting personal
needs. This is care that can be provided by a layperson who does not have professional qualifications or
skills. Custodial Care includes, but is not limited to: help in walking or getting into or out of bed; help in
bathing, dressing and eating; help in other functions of daily living of a similar nature:
administration of or help in using or applying creams and ointments; routine administration of medical
gasses after a regimen of therapy has been set up; routine care of a patient, including functions such
as changes of dressings, diapers and protective sheets and periodic turning and positioning in bed;
routine care and maintenance in connection with casts, braces and other similar devices, or other
equipment and supplies used in treatment of a patient, such as colostomy and ileostomy bags and
indwelling catheters; routine tracheostomy care; general supervision of exercise programs, including
carrying out of maintenance programs of repetitive exercises that do not need the skills of a therapist and
are not skilled services.

Even if a Covered Person is in a Hospital or other recognized Facility, Plan does not cover care if it is
custodial in nature.

Deductible is the amount of eligible medical or prescription drug expenses that you are responsible for
paying each Plan year (the calendar year) before the Plan begins to pay benefits. Certain benefits are
covered without the Deductible applying, as described on the Schedule of Benefits.

Deductible amounts accumulate separately for In and Out of Network.

Dentist is a person who is a doctor of dental surgery (D.D.S.) or doctor of medical dentistry (D.M.D.},
licensed where required and performing services within the scope of such licensure.

Dependent under this Plan is:
e Your legal Spouse, as determined under federal law, other than a legally separated spouse;
e Your unmarried or married children up to age 26. Coverage will be terminated at the end of the
month in which the child turns 26 years old. Please see the definition of “Child Dependent” above.
Grandchildren are not eligible for coverage. The baby will only be covered for the hospital stay provided
the Plan does not specifically exclude maternity coverage for dependents in the Schedule of Benefits.

Detoxification Facility: A Facility licensed as a Detoxification Facility for the treatment of Alcoholism,
or one that meets the same standards if located in another state.

Developmental Disability: A person's severe chronic disability which:

a. is attributable to a mental or physical impairment, or a combination of them;

b. forthe purposes solely of the provision of this Plan entitled "Diagnosis and Treatment of Autism and
Other Developmental Disabilities", is manifest before age 22;

c. is likely to continue indefinitely;

d. results in substantial functional limitations in three or more of the following areas of major life
activity: self-care; receptive and expressive language; learning; mobility; self-direction; the capacity for
independent living or economic self-sufficiency; and

e. reflects the need for a combination and sequence of special inter-disciplinary or generic care,
treatment or other services which are: (1) of lifelong or extended duration; and (ii) individually planned
or coordinated.

Developmental Disability includes, but is not limited to, severe disabilities attributable to: intellectual
disability; autism; cerebral palsy; epilepsy; spina-bifida; and other neurological impairments where the
above criteria are met.

Diagnostic Services: Procedures ordered by a recognized Provider because of specific symptoms to

Page | 7
diagnose a specific condition or disease. Some examples are:

a) radiology, ultrasound and nuclear medicine;
b) lab and pathology; and
c) EKG's, EEG's and other electronic diagnostic tests.

Durable Medical Equipment: Medically Necessary and Appropriate equipment which meets these
requirements:

a) It is designed for and able to withstand repeated use;

b) It is primarily and customarily used to serve a medical purpose;

c) It is generally not useful to a person in the absence of an Illness or Injury; and

d) It is suitable for use in the home.
Some examples are: walkers; wheelchairs (manual or electric); hospital-type beds; breathing
equipment; and apnea monitors.
Some examples of services and supplies that are not_considered to be Durable Medical Equipment are:
adjustments made to vehicles; furniture; scooters; all-terrain vehicles (ATVs); non-hospital-type beds;
air conditioners; air purifiers; humidifiers; dehumidifiers; elevators; ramps; stair glides; emergency
alert equipment; handrails; hearing aids, heat appliances; improvements made to the home or place of
business; waterbeds; whirlpool baths; and exercise and massage equipment.

Emergency Care is medical or dental care and treatment provided for any of the following:

e A medical condition that comes on suddenly and is manifested by symptoms of such severity,
including severe pain, that a prudent person with average knowledge of medicine could
reasonably expect that the absence of immediate medical attention could result in:

- Placing the health of the afflicted person in serious jeopardy; or
- Causing serious dysfunction of any bodily organ or part; or
- Causing serious disfigurement of the afflicted person.

*e Treatment and services due to a non-work-related accident and rendered within 48 hours of such
accident.

e Treatment and services due to a sudden onset of serious illness and rendered within 24 hours of
such illness.

e Emergency situations such as uncontrolled bleeding, seizures or loss of consciousness, shortness
of breath, chest pains or severe squeezing sensations in the chest, suspected overdose of
medication or poisoning, sudden paralysis or slurred speech, serious burns or cuts, and broken
bones.

Employee means an employee of Providence Health Group, LLC. or any of its subsidiaries and affiliates
that have duly adopted Plan. The Plan is not available to any individuals classified by the Employer as an
independent contractor, or an individual classified as an employee of a third party, even if such individual
is retroactively classified as an employee of the Employer that adopted the Plan by any governmental
agency, court or any other third-party.

Employer refers to Providence Health Group, LLC. or any of its subsidiaries and affiliates that have duly
adopted the Plan.

Essential Health Benefits means, under section 1302(b) of the Affordable Care Act, those health benefits
to include at least the following general categories and the items and services covered within the
categories: ambulatory patient services; Emergency Services; hospitalization; maternity and newborn care;
mental health and Substance Abuse disorder services, including behavioral health treatment; Prescription

Page | 8
Drugs; rehabilitative and Habilitative Services and devices; laboratory services; preventive and wellness
services and chronic disease management; and pediatric services, including oral and vision care.

The determination of which benefits provided under the plan are Essential Health Benefits shall be
made in accordance with the benchmark plan of the State of South Carolina as permitted by the
Departments of Labor, Treasury, and Health and Human Services.

Experimental Investigational or Unproven Services means any drug, service, supply, care and/or
treatment that, at the time provided or sought to be provided, is not recognized by the Claims
Administrator as conforming to accepted medical practice or to be a safe, effective standard of medical
practice for a particular condition. The Claims Administrator will include the following items in this
definition:

a. Items within that are the subject of a Phase | or Phase II clinical trial or the experimental or
research arm of a Phase III clinical trial, using the definition of “phases” indicated in
regulations and other official actions and publications of the FDA and Department of Health
and Human Services);

b. Items that do not have strong research-based evidence to permit conclusions and/or clearly
define long-term effects and impact on health outcomes (have not yet shown to be
consistently effective for the diagnosis or treatment of the specific condition for which it is
sought). Strong research-based evidence is identified as peer-reviewed published data
derived from multiple, large, human randomized controlled clinical trials OR at least one or
more large controlled national multi-center population-based studies;

c. Items based on anecdotal and unproven evidence (literature consists only of case studies or
uncontrolled trials}, i.e., lacks scientific validity, but may be common practice within select
practitioner groups even though safety and efficacy are not clearly established; or

d. Items which have been identified through research-based evidence to not be effective for a
medical condition anc/or to not have a beneficial effect on health outcomes; or

e. Items for which approval required by the FDA has not been granted for marketing.

Note: FDA and/or Medicare approval does not guarantee that a drug, supply, care and/or treatment is
accepted medical practice, however, lack of such approval will be a consideration in determining whether
a drug, service, supply, care and/or treatment is considered experimental, investigational or unproven. In
assessing cancer care claims, sources such as the National Comprehensive Cancer Network (NCCN)
Compendium, Clinical Practice Guidelines in Oncology TM or National Cancer Institute (NCI) standard of
care compendium guidelines, or similar material from other or successor organizations will be considered
along with benefits provided under the Plan and any benefits required by law. Furthermore, off-label drug
or device use (sought for outside FDA-approved indications) is subject to medical review for
appropriateness based on prevailing peer-reviewed medical literature, published opinions and evaluations
by national medical associations, consensus panels, technology evaluation bodies, and/or independent
review organizations to evaluate the scientific quality of supporting evidence.

The Plan Administrator retains maximum legal authority and discretion to determine what is Experimental,
Investigational or Unproven.

Explanation of Benefits (EOB)

“Explanation of Benefits” shall mean a statement a health plan sends to a Covered Person which shows
charges, payments and any balances owed. It may be sent by mail or e-mail. An Explanation of Benefits
may serve as an Adverse Benefit Determination.

Facility: An entity or institution which provides health care services within the scope of its license, as
defined by applicable law.

Page | 9
FDA: The Food and Drug Administration.

Health Care Provider or Provider means a Hospital, ambulatory surgery facility, a diagnostic testing facility
or a Physician.

Home Health Agency: A Provider which mainly provides care for an ill or injured person in the person's
home under a home health care program designed to eliminate Hospital stays. To qualify, Agency must be
licensed by the state in which it operates; or is certified to take part in Medicare as a Home Health Agency.

Home Health Care: Nursing and other Home Health Care services rendered to a Covered Person in
his/her home. For Home Health Care to be covered, these rules apply:
a) The care must be given on a part-time or intermittent basis, except if full-time or 24-hour services
are Medically Necessary and Appropriate on a short-term basis.
b) Continuing Inpatient stay in a Hospital would be needed in the absence of Home Health Care.
c) The care is furnished under a physician's order and under a plan of care that: (a) is
established by that physician and the Home Health Care Provider; (b) is established within
14 days after Home Health Care starts; and (c) is periodically reviewed and approved by the
physician.

Hospice: A Provider which mainly provides palliative and supportive care for terminally ill or terminally
injured people under a Hospice Care Program. To qualify, Provider must either be approved for its stated
purpose by Medicare or accredited for its stated purpose by either the Joint Commission or the National
Hospice Organization.

Hospice Care Program: A health care program which provides an integrated set of services designed to
provide Hospice care. Hospice services are centrally coordinated through an interdisciplinary team directed
by a Practitioner.

Hospital means an accredited general or specialty hospital which is primarily engaged in providing, on its
premises, inpatient medical, surgical and diagnostic services; Is supervised by a staff of Physicians;
provides twenty-four (24) hour-a-day R.N. service; charges patients for its services; is operating in
accordance with the laws of the jurisdiction in which it is located; or does not meet all of the requirements
above, but does meet the requirements of the jurisdiction in which it operates for licensing as a hospital
and is accredited as a hospital by the Joint Commission on the Accreditation of Healthcare Organizations.
Care in institutions or parts of institutions principally used as clinics or maintained for care of the aged or
chronically ill, rest or nursing homes, or other extended care facilities (such as acute and sub-acute
rehabilitation) are not considered Hospitals within the meaning of the Plan.

lilness is any bodily sickness or disease, including any congenital abnormality as diagnosed by a Physician
and as compared to the person’s previous condition. Expenses Incurred because of pregnancy, childbirth
and related medical conditions are covered under the Plan to the same extent as any other Illness.

Incurred means any charge submitted to the Plan for medical services that is properly payable under the
Plan. A charge is Incurred on the date on which the applicable service is performed, regardless of the date
on which payment is required or rendered.

Inherited Metabolic Disease: A disease caused by an inherited abnormality of body chemistry for which
testing is mandated

Injury is any damage to a body part resulting from trauma from an external source.

Page | 10
in-Network Provider is a Provider that has agreed to accept for the service or supply under a contractual
agreement the Provider has with the network recognized by the Plan.

Inpatient is a registered bed patient in a Hospital for whom a room and board charge is made.

Joint Commission: The Joint Commission on the Accreditation of Health Care Organizations

Maintenance Therapy: That point in the therapeutic process at which no further improvement in the
gaining or restoration of a function, reduction in disability or relief of pain is expected. Continuation of
therapy at this point would be for the purpose of holding at a steady state or preventing
deterioration.

Maximum Allowable Charge will be a negotiated rate, if one exists. In the absence of a negotiated rate,
the Maximum Allowable Charge will be calculated by the Plan Administrator taking into the account any or
all of the following:

An amount determined by the Claims Administrator as the least of the following amounts: (a) the actual
charge made by the Provider for the service or supply; or (b) the amount determined by the Plan
Administrator to be Usual and Customary, as defined herein.

Unless otherwise indicated on the Schedule of Benefits, no coverage is available for services performed by
Providers or facilities that are not In-Network. In regard to the Schedule of Benefits:

The Schedule of Benefits may specify the type of network recognized by the Plan. If no such network is
specified, please contact the Claims Administrator.

The Plan is not responsible for the balance of any Out of Network provider charge.

The Plan has the discretionary authority to decide if a charge is Usual and Customary and for a Medically
Necessary and Appropriate and Reasonable service.

Medicaid: The health care program for the needy provided by Title XIX of the United States Social
Security Act, as amended from time to time.

Medical Care is professional medical services rendered by a licensed medical care provider for the
treatment of an illness or injury.

Medical Emergency: A medical condition manifesting itself by acute symptoms of sufficient severity
(including, but not limited to: severe pain; psychiatric disturbances; and/or symptoms of Substance Abuse)
such that a prudent layperson, who possesses an average knowledge of health and medicine, could
reasonably expect the absence of immediate attention to result in:

a) placing the health of the person (or, with respect to a pregnant woman, the health of the

woman or her unborn child) in serious jeopardy;

b) serious impairment to bodily functions; or

c) serious dysfunction of a bodily organ or part.
With respect to a pregnant woman who is having contractions, a Medical Emergency exists where:
there is not enough time to make a safe transfer to another Hospital before delivery or the transfer may
pose a threat to the health or safety of the woman or the unborn child.
Examples of a Medical Emergency include but are not limited to: heart attacks; strokes; convulsions;
severe burns; obvious bone fractures; wounds requiring sutures; poisoning; and loss of consciousness.

Medical Record Review is the process by which the Plan, based upon a Medical Record Review and audit,
determines that a different treatment or different quantity of a Prescription Drug or supply was provided

Page | 11
which is not supported in the billing, then the Plan Administrator may determine the Maximum Allowable
Charge according to the Medical Record Review and audit results.

Medically Necessary and Appropriate (Medical Necessity and Appropriateness) is services or supplies
provided by a licensed medical care provider that the Plan determines are:

a) appropriate for the symptoms and diagnosis or treatment of the patient's condition, illness,
disease or injury;

b) provided for the diagnosis or the direct care and treatment of the patient's condition, illness,
disease or injury;

c) safe, effective and in accordance with standards of good medical practice;

d) not primarily for the convenience of the patient, the patient's family; or the qualified Provider;

e) performed in a cost-effective manner as compared to alternative interventions, including no
intervention, where cost effective does not necessarily mean lowest cost, provided that the
diagnosis or treatment of the applicable illness, injury or disease, the service is: (1) not costlier
than an alternative service or sequence of services that is medically appropriate, or (2) the service
is performed in the least costly setting that is medically appropriate;

f) not experimental or investigative; and

g) The most appropriate supply or level of service that can safely be provided to the patient. When
applied to hospitalization, this further means that the patient requires acute care as an inpatient
due to the nature of the services rendered or the patient's condition, and the patient cannot
receive safe or adequate care as an outpatient.

Any service or supply that does not meet the Plan’s guidelines for coverage is excluded from coverage. The
fact that a provider may prescribe, order, recommend, or approve care, treatment, services or supplies
does not, of itself, make such care, treatment, services or supplies medically necessary and appropriate
and does not guarantee payment. The Plan reserves the right to determine, in its sole judgment, whether
a Service is medically necessary and appropriate. No benefits hereunder will be provided unless the Plan
determines that the Service or supply is medically necessary and appropriate. Eligible expenses are subject
to the Claims Administrator's reimbursement policy guidelines. You may request a copy of the guidelines
related to your claim from the Claims Administrator.

Medicare is the Health Insurance Program for the Aged and Disabled provisions in Title XVIII of the U.S.
Social Security Act as amended.

Mental Health Parity Act of 1996 (MHPA) and Mental Health Parity and Addiction Equity Act of 2008
(MHPAEA), Collectively, the Mental Health Parity Provisions in Part 7 of ERISA mean in the case of a
group health plan (or health insurance coverage offered in connection with such a plan) that provides both
medical and surgical benefits and mental health or substance use disorder benefits, such plan or coverage
shall ensure that all of the following requirements are met:

a) The financial requirements applicable to such mental health or substance use disorder benefits are
no more restrictive than the predominant financial requirements applied to substantially all
medical and surgical benefits covered by the Plan (or coverage) and that there are no separate
cost sharing requirements that are applicable only with respect to mental health or substance use
disorder benefits, if these benefits are covered by the group health plan (or health insurance
coverage is offered in connection with such a plan).

b) The treatment limitations applicable to such mental health or substance use disorder benefits are
no more restrictive than the predominant treatment limitations applied to substantially all
medical and surgical benefits covered by the Plan (or coverage), and that there are no separate
treatment limitations that are applicable only with respect to mental health or substance use

Page | 12
disorder benefits, if these benefits are covered by the group health plan (or health insurance
coverage is offered in connection with such a plan).

Mental Hllness is an emotional or mental disorder, whether organic or non-organic, whether of biological,
non-biological, genetic, chemical or non-chemical origin, and irrespective of cause, basis or inducement)
mental disorders, mental illnesses, psychiatric illnesses, mental conditions, psychiatric conditions and
drug, alcohol or Chemical Dependency. This includes, but is not limited to, psychoses, neurotic disorders,
schizophrenic disorders, affective disorders, Chemical Dependency disorders, personality disorders, and
psychological or behavioral abnormalities associated with transient or permanent dysfunction of the brain
or related neurohormonal systems. This is intended to include disorders, conditions, and illnesses listed in
the Diagnostic and Statistical Manual of Mental Disorders.

Morbid Obesity is having a Body Mass Index (BMI) equal to or greater than 40. BMI is your weight in
kilograms divided by your height in meters squared. Coverage is available for certain non-experimental
and scientifically proven, surgical treatment by a qualified practitioner. Pre-authorization is required or
benefits will not be payable under the plan. The plan reserves the right to determine whether the
treatment is eligible for coverage. Benefits do not include nutritional supplements, body composition or
underwater weighing procedures, exercise therapy, weight control or reduction programs.

Network or In-Network the facilities, Providers and suppliers who have by contract via a medical Provider
Network agreed to allow the Plan access to discounted fees for service(s) provided to Covered Persons,
and by whose terms the Network’s Providers have agreed to accept Assignment of Benefits and the
discounted fees thereby paid to them by the Plan as payment in full for Covered Expenses. The applicable
Provider Network will be identified on the Covered Person’s identification card.

Non-Covered Expenses: Charges for services and supplies which:
a) donot meet this Plan's definition of Covered Expenses;
b) exceed any of the coverage limits shown in this SPD; or
c) are specifically identified in this SPD as Non-Covered Expenses.

Nurse: A Registered Nurse (R.N.) or Licensed Practical Nurse (L.P.N.), or a nursing specialist such as a
nurse mid-wife or nurse anesthetist, who:
a) is properly licensed or certified to provide medical care under the laws of the state where he/she
practices; and
b) provides medical services which are: (a) within the scope of his/her license or certificate; and (b)
are covered by this Plan.

Other Plan shall include, but is not limited to:
a) Any primary payer besides the Plan.
b) Any other group health plan.

) Any other coverage or policy covering the Covered Person.

d) Any first party insurance through medical payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage.

e) Any policy of insurance from any insurance company or guarantor of a responsible party.

f) Any policy of insurance from any insurance company or guarantor of a third party.

g) Workers’ compensation or other liability insurance company.

h) Any other source, including but not limited to crime victim restitution funds, any medical,
disability or other benefit payments, and school insurance coverage.

Page | 13
Out-of-Network Benefits: The coverage shown in the Schedule of Covered Services and Supplies which is
provided if an Out-of-Network Provider provides the service.

Qut-of-Hospital: Services or supplies provided to a Covered Person other than as an Inpatient or
Outpatient.

Out-of-Network Provider is any provider of care who is not an In-Network provider.

Out-of-Pocket_ Maximum: The maximum dollar amount that a Covered Person must pay as
Deductible, Co-Payments and/or Coinsurance for Covered Services and Supplies during any Benefit
Period. Once a Deductible or Coinsurance maximum is reached, no further Deductible or Coinsurance is
required for the remainder of that Benefit Period.

Out of Pocket amounts accumulate separately for In and Out of Network.

Outpatient is a Covered Person or any other Covered Person who receives medical care services or
supplies while not an Inpatient.

Patient Protection and Affordable Care Act (PPACA) means the health care reform law enacted in March
2010, Public Law 111-148; PPACA, together with the Health Care and Education Reconciliation Act, is
commonly referred to as Affordable Care Act (ACA). (See “Affordable Care Act”).

Per Lifetime: During the lifetime of a person.

Pharmacy: A Facility: (a) which is registered as a Pharmacy with the appropriate state licensing agency; and
(b) in which Prescription Drugs are dispensed by a pharmacist.

Physician is any licensed Doctor of Medicine (M.D.) legally entitled to practice medicine and perform
surgery, any licensed Doctor of Osteopathy (D.O.) legally licensed to perform the duties of a D.O., any
licensed Doctor of Podiatric Medicine (D.P.M.) legally entitled to practice podiatry, and any licensed
Doctor of Dental Surgery (D.D.S.) legally entitled to perform oral surgery; Optometrists and Clinical
Psychologists (PhD) are also Providers when acting within the scope of their licenses, and when rendering
services covered under this Plan.

Prescription Drugs: Drugs, biological and compound prescriptions which: (a) are dispensed only by
prescription; and (b) are required to show on the manufacturer’s label the words: “Caution-Federal
Law Prohibits Dispensing without a Prescription.” The term includes: prescription female
contraceptives; insulin; and may include other crugs and devices (e.g., syringes; glucometers: over-
the-counter drugs mandated by law), as determined by Claims Administrator. For the purpose of this
provision, “prescription female contraceptives” are drugs or devices, including, but not limited to, birth
control pills and diaphragms, that: (i) are used for contraception by a female; (ii) are approved by the
FDA for that purpose; and (ili) can only be purchased with a prescription written by a health care
professional licensed or authorized to write prescriptions.

Prior Authorization: Authorization for a Practitioner to provide specified treatment to Covered Persons.

Plan Administrator is Providence Health Group, LLC. or its delegate.

Plan Sponsor is the Employer named above.

Page | 14
Policy is a set of coverage rules as explained in this SPD which applies to Covered Persons, and any other
Covered Persons. At no time will the Plan ever pay more than the established limits as determined by the
Plan Administrator.

Preventive Care Services are the recommended preventive services identified by the federal Patient
Protection and Affordable Care Act (PPACA). These services are described in the United States Preventive
Services Task Force A and B recommendations, the Advisory Committee on Immunization Practices (ACIP)
of the CDC, and Health Resources and Services Administration (HRSA) Guidelines, including the American
Academy of Pediatrics Bright Futures periodicity guidelines. You may call Customer Service using the
number on Your ID card for additional information about these services or view the federal government’s
web sites, http://www.healthcare.gov/center/regulations/prevention.html: or
http://www.ahrq.gov/clinic/uspstfix.htm; http://www.cde.gov/vaccines/recs/acip/

Prior to Effective Date or After Termination Date are dates occurring before a Covered Person gains
eligibility from the Plan, or dates occurring after a Covered Person loses eligibility from the Plan, as well as
charges Incurred Prior to the Effective Date of coverage under the Plan or after coverage is terminated,
unless continuation of benefits applies.

Qualified Medical Child Support Order (QMCSOQ) creates or recognizes the right of a child who is
recognized under the order as having a right to be enrolled under the health benefit plan to receive
benefits for which the Employee is entitled under the plan; and includes the name and last known address
of the Employee and each such child, a reasonable description of the type of coverage to be provided by
the plan, the period for which coverage must be provided and each plan to which the order applies. A
QMCSO will be recognized as “qualified” comply with applicable requirements of federal law.

Skilled Nursing Care: Services which: (a) are more intensive than Custodial Care; (b) are provided by
an R.N. or L.P.N.; and (c) require the technical skills and professional training of an R.N. or L.P.N.

Skilled Nursing Facility: A Facility, which mainly provides full-time Skilled Nursing Care for ill or injured
people who do not need to be in a Hospital. To qualify, facility must carry out its stated purpose under all
relevant state and local laws and is either accredited for its stated purpose by the Joint Commission or
approved for its stated purpose by Medicare. In some places, a Skilled Nursing Facility may be called an
"Extended Care Center" or a "Skilled Nursing Center."

Special Care Unit: A part of a Hospital set up for very ill patients who must be observed constantly.
The unit must have a specially trained staff and special equipment and supplies on hand at all times.
Some types of Special Care Units are:

a) intensive care units;

b) cardiac care units;

c) neonatal care units; and

d) burn units.

Spouse: The person who is legally married to the Employee. Proof of legal marriage must be submitted
upon request.

Substance Abuse and/or Substance Use Disorder Any use of alcohol, any drug (whether obtained legally
or illegally), any narcotic, or any hallucinogenic or other illegal substance, which produces a pattern of
pathological use, causing impairment in social or occupational functioning, or which produces
physiological dependency evidenced by physical tolerance or withdrawal. It is the excessive use of a
substance, especially alcohol or a drug. The Diagnostic and Statistical Manual of Mental Disorders (DSM)

Page | 15
definition of “Substance Use Disorder” is applied as outlined below.
A maladaptive pattern of substance use leading to clinically significant impairment or distress, as
manifested by one or more of the following, occurring within a 12-month period:

a)

Recurrent substance use resulting in a failure to fulfill major role obligations at work, school or
home (e.g., repeated absences or poor work performance related to substance use; substance-
related absences, suspensions or expulsions from school; neglect of children or household).
Recurrent substance use in situations in which it is physically hazardous (e.g., driving an
automobile or operating a machine when impaired by substance use).

Craving or a strong desire or urge to use a substance.

Continued substance use despite having persistent or recurrent social or interpersonal problems
caused or exacerbated by the effects of the substance (e.g., arguments with spouse about
consequences of intoxication, physical fights).

The fact that a disorder is listed in the DSM does not mean that treatment of the disorder is covered by
the Plan.

Substance Abuse Centers: Facilities that mainly provide treatment for people with Substance Abuse
problems or Alcoholism. To qualify as a Substance Abuse Center, the facility must be accredited for its
stated purpose by the Joint Commission or approved for its stated purpose by Medicare.

Surgery is any Medically Necessary and Appropriate operative or diagnostic procedure performed in the
treatment of an Injury or illness by instrument or cutting procedure through an incision or any natural
body opening.

Therapy Services: The following services and supplies when they are:

a. ordered by a Practitioner;

b. performed by a Provider;

c. for a Covered Person who is a Hospital Inpatient or Outpatient, or a recipient of care

given by a Home Health Agency; and
d. Medically Necessary and Appropriate for the treatment of a Covered Person's Illness or
Accidental Injury.

Chelation Therapy: The administration of drugs or chemicals to remove toxic concentrations
of metals from the body.
Chemotherapy: The treatment of malignant disease by chemical or biological antineoplastic
agents.
Cognitive Rehabilitation Therapy: Retraining the brain to perform intellectual skills that it
was able to perform prior to disease, trauma, Surgery, congenital anomaly or previous
therapeutic process.
Dialysis Treatment: The treatment of an acute renal failure or chronic irreversible renal
insufficiency by removing waste products from the body. This includes hemodialysis and
peritoneal dialysis.
Infusion Therapy: The administration of antibiotic, nutrient, or other therapeutic agents by
direct infusion.
Occupational Therapy: The treatment to develop or restore a physically disabled person's ability
to perform the ordinary tasks of daily living.
Physical Therapy: The treatment by physical means to: relieve pain; develop or restore normal
function; and prevent disability following Illness, Injury or loss of limb.
Radiation Therapy: The treatment of disease by X-ray, radium, cobalt, or high energy particle
sources. Radiation Therapy includes the rental or cost of radioactive materials. Diagnostic
Services requiring the use of radioactive materials are not Radiation Therapy.
Respiration Therapy: The introduction of dry or moist gases into the lungs.

Page | 16
Speech Therapy: Therapy that is by a qualified speech therapist and is described in a., b. orc:

a) Speech therapy to restore speech after a loss or impairment of a demonstrated,
previous ability to speak. Two examples of speech therapy that will not be covered
are: (i) therapy to correct pre-speech deficiencies; and (ii) therapy to improve
speech skills that have not fully developed.

b) Speech therapy to develop or improve speech to correct a defect that both existed at
birth; and impaired or would have impaired the ability to speak.

c) Regardless of anything in a. or b. above to the contrary, speech therapy needed to treat
a speech impairment of a Covered Person diagnosed with a Developmental Disability.

For the purposes of this Plan, “Speech Therapy” shall also be deemed to include

feeding therapy, when Medically Necessary and Appropriate, designed to facilitate normal

feeding patterns.

Total Disability or Totally Disabled: A disability that result from a bodily Injury or disease that wholly
prevents the person from engaging in any gainful work as determined by the Plan Administrator.

Urgent Care: Outpatient and Out-of-Hospital medical care which is needed due to an unexpected
iIlness, Injury or other condition that is not life threatening, but that needs to be treated by a Provider
within 24 hours.

Usual and Customary (U&C) means Covered Expenses which are identified by the Plan Administrator. The
Usual and Customary amount for a given item of service or supply will typically be 140% of the Medicare
Fee Schedule. If the Medicare Fee Schedule does not include a particular service, the reimbursement rate
will be the 80th percentile of the Usual Customary and Reasonable (“UC&R”) charges, using industry-
standard data sources. If both the Medicare Fee Schedule does not include a particular service, and a
UC&R charge is not available at the 85" percentile using industry-standard data sources, the service will be
priced at 50% of billed charges. The Plan Administrator may, in its discretion, take into consideration any
or all of the following, if the Plan Administrator deems it appropriate: the fee(s) which the Provider most
frequently charges (or accepts for) the majority of patients for the service or supply; the cost to the
Provider for providing the services; and the prevailing range of fees charged in the same “area” by
Providers of similar training and experience for the service or supply. The term(s) “same geographic
locale” and/or “area” shall be defined as a metropolitan area, county, or such greater area as is necessary
to obtain a representative cross-section of Providers, persons or organizations rendering such treatment,
services, or supplies for which a specific charge is made. To be Usual and Customary, fee(s) must follow
generally accepted billing practices for unbundling or multiple procedures.

The term “Usual” refers to the amount of a charge made or accepted for medical services, care, or
supplies, to the extent that the charge does not exceed the common level of charges made by other
medical professionals with similar credentials, or health care facilities, pharmacies, or equipment suppliers
of similar standing, which are located in the same geographic locale in which the charge was Incurred.

The term “Customary” refers to the form and substance of a service, supply, or treatment provided in
accordance with generally accepted standards of medical practice to one individual, which is appropriate
for the care or treatment of an individual of the same sex, comparable age and who has received such
services or supplies within the same geographic locale.

The term “Usual and Customary” does not necessarily mean the actual charge made (or accepted) nor the
specific service or supply furnished to a Covered Person by a Provider of services or supplies, such as a
Physician, therapist, Nurse, Hospital, or pharmacist. The Plan Administrator will determine the usual
charge for any procedure, service, or supply, and whether a specific procedure, service or supply is
customary.

Page | 17
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 19 of 95 PagelID #: 122

Usual and Customary charges may, at the Plan Administrator’s discretion, alternatively be determined and
established by the Pian using normative data such as, but not limited to, Medicare cost to charge ratios,
average wholesale price (AWP) for prescriptions and/or manufacturer’s retail pricing (MRP) for supplies
and devices.

War: Includes, but is not limited to, declared war, and armed aggression by one or more countries
resisted on orders of any other country, combination of countries or international organization.

Work Related means an Injury or Illness arising out of or in the course of one’s employment, whether or
not the person properly asserts his or her rights and whether or not any recovery is received.

You or Your refers to the Covered Person, unless the context clearly indicates otherwise.

Page | 18
SECTION 2
ELIGIBILITY

ELIGIBLE EMPLOYEE

You become eligible when you are classified by your Employer as working 30 or more hours per week as a
regular full-time Employee and satisfied the necessary waiting period, if any. The waiting period for new
hires is completion of 60 days of employment. An Employee can enroll, effective as of the first of the
month following the completion of the waiting period. Dependents may be enrolled as well at that time.
An Eligible Employee is subject to the following conditions:

a. An Eligible Employee is a Salaried or Hourly Employee, and not an Employee classified as per
diem, project rate, day rate or temporary.

b. If you are not hired into a full-time role, you will be notified if you meet the eligibility
requirements during your initial measurement period.

c. Eligible Person does not include an Employee who is a member of a Union or otherwise
covered by a Collective Bargaining Agreement, the subject of which does not provide for
coverage under this Plan, even if the Employee would otherwise be considered an Eligible
Person.

ELIGIBLE DEPENDENT
The following are the guidelines to determine an Eligible Dependent:

1. Unless otherwise set forth in this Section, coverage for a child Eligible Dependent who ceases
to meet the definition of an Eligible Dependent due to age automatically terminates and all
benefits hereunder cease, at the end of the month in which the Eligible Dependent ceases to
be eligible.

2. A newborn child of the Covered Person will be covered for the first 48 hours after a vaginal
delivery or for the first 96 hours after a cesarean delivery (coverage is limited to routine
nursery care under the mother's benefit). Thereafter, the newborn will be covered only if the
Participant enrolls the newborn child within 31 days of the birth and provides Plan
Administrator with sufficient evidence to substantiate the eligibility of the newborn with
official documents (such as birth certificate) and any required premium, coverage for the
newborn child will be applied retroactively to the date of birth.

Maternity Care for dependent daughters and a newborn child born to a child Eligible
Dependent is not covered under the Plan.

3. An Employee or Dependent may also be eligible for coverage under the Plan if they are
entitled to enroll for coverage under this benefit program pursuant to the special enrollment
rights granted under the Health Insurance Portability and Accountability Act of 1996.

4. The Plan is Not available to domestic partners and civil union partners.

EFFECTIVE DATE
The Effective Date for when coverage begins for an Eligible Employee or any other Covered Person, as

applicable, is the date specified by the Employer in writing and received by the Plan, unless an earlier
Effective Date is required by law.

INITIAL ENROLLMENT

Once you become eligible you must enroll in the Plan if you want to receive benefits. You must enroll in
the Plan within thirty (30) days of when you first become eligible. Obtain an Enrollment Form from your
Employer and return the completed form immediately. If you do not, the start of your coverage will be
delayed and you will not have an opportunity to enroll until the Plan’s next open enrollment period.

19|P age
g
For Dependent coverage, you must list your Eligible Dependents with their dates of birth and submit legal
marriage, birth, or adoption certificates.
The Plan will deny claims for benefits Incurred before your Enrollment Form was received by the Claims
Administrator, or for a Dependent not listed on the form.
lt is your obligation to keep the Claims Administrator informed and to file for a new enrollment form
within 30 days of any changes in:

e Address

e Dependent Status (Birth/Adoption of a Child)

e Marital Status
The Eligible Employee is responsible for providing the Claims Administrator with accurate and current
enrollment information.

REQUESTS FOR INFORMATION
You are required to submit all documentation necessary to substantiate your eligibility or the eligibility
of your Dependents whenever requested by the Claims Administrator. If you refuse or fail to furnish
such documentation the Claims Administrator may deny eligibility or withdraw you and/or your
Dependents from enrollment.

LATE ENROLLMENT
If you and/or your Eligible Dependents did not enroll during your eligibility period or any special

enrollment periods described in this Section you will not be eligible for coverage until the next open
enrollment period.

SPECIAL ENROLLMENT

This Plan provides special enrollment periods that allow you to enroll in the Plan, even if you declined
enroliment during an initial or subsequent eligibility period.

If you declined enrollment for yourself or your dependents (including your spouse) because you had other
health coverage, you may enroll for coverage for yourself and/or your dependents if the other health
coverage is lost. You must complete a written application for special enrollment within thirty (30) days of
the date the other health coverage was lost. For example, if you lose your other health coverage on
September 15, you must notify the Claims Administrator and apply for coverage by close of business on
October 16.

If You are an Eligible Employee or Dependent and you lose your Medicaid or state Children’s Health
Insurance Program coverage, also called CHIP, you have sixty (60) days to elect coverage under the Plan.
You or your Eligible Dependents may enroll during this special enrollment period if the person who wishes
to enroll, called the “enrollee,” meets all of the following conditions:

e® The enrollee is eligible for coverage under the terms of this Plan;

e The enrollee is not currently enrolled under the Plan;

e When enrollment was previously offered, the enrollee declined because of coverage under
another group health plan or health insurance coverage. You or the enrollee must have provided a
written statement that other health coverage was the reason for declining enrollment under this
Plan, if required by the Plan Administrator; and

e The other coverage was terminated due to loss of eligibility for the coverage (including due to
legal separation, divorce, death, termination of employment, or reduction in the number of
hours), or because employer contributions for the coverage were terminated.

The enrollee is not eligible for this special enrollment right if:

e The other coverage was COBRA continuation coverage and the enrollee did not exhaust the

maximum time available to you for that COBRA coverage; or

 

20|P age
e The other coverage was lost due to non-payment of premium or for cause (such as making a
fraudulent claim or an intentional misrepresentation of a material fact in connection with the
other plan}.

If the conditions for special enrollment are satisfied, coverage for the enrollee will be effective as of the
first of the month following the date of the event, assuming that information is provided in the allowable
timeframe.

Special Enrollment for New Dependents

If you acquire a new dependent as a result of marriage, legal guardianship, birth, adoption, or placement
for adoption, you may be able to enroll yourself and your dependents during a special enrollment period.
You must make written application for special enrollment no later than 30 days after you acquire the new
Dependent, excluding the day of the acquisition. For example, if you are married on September 15, you
must notify the Claims Administrator and apply for coverage by close of business on October 14.

You may enroll yourself and/or your eligible dependents during this special enrollment period if:

¢ You are eligible for coverage under the terms of this Plan, and

e You have acquired a new dependent through marriage, legal guardianship, birth, adoption or
placement for adoption.

If the conditions for special enrollment are satisfied, coverage for you and your dependent(s) will be
effective at 12:01 a.m.:

e For a marriage, coverage will be effective as of the date of the marriage, assuming that
information is provided in the allowable timeframe.

e Fora legal guardianship, coverage will be effective on the date on which such Child Dependent is
placed in the covered Employee’s home pursuant to a court order appointing the covered
Employee as legal guardian for the Child Dependent.

¢ Fora birth, on the date of birth once receipt of proof of birth is received by the Plan.

¢ Foran adoption or placement for adoption, on the date of the adoption or placement for adoption
once receipt of proof of adoption is received by the Plan.

Cafeteria Plan Rules

Because this Plan is administered through a cafeteria plan arrangement in accordance with Section 125
regulations of the Internal Revenue Code, your premium contributions will be made on a pre-tax basis.
Also, per this regulation, you are allowed to enroll or change coverage only during the annual open
enrollment period. Exceptions are allowed if you experience a qualifying event and enroll or change your
coverage due to the special enrollment rules.

Qualified Medical Child Support Orders (QMCSOs)

The Plan will provide coverage to your child if required to do so under the terms of a qualified medical
child support order (referred to as a "QMCSO"). The Plan will provide coverage to a child under a QMCSO
even if you do not have legal custody of the child, the child is not dependent on you for support, and the
child does not reside with you and regardless of any waiting period that otherwise may exist for
Dependent coverage. If the Plan receives a QMCSO and if you do not enroll the affected child, the Plan will
allow the custodial parent or state agency to complete the necessary enrollment forms on behalf of the
child. A copy of the Plan’s procedures for determining whether an order is a QMCSO can be obtained from
the Claims Administrator.

21| "age
SECTION 3
TERMINATION OF BENEFITS

All benefit coverage for both you and your Dependents terminate as of the last day of employment,
subject to the availability of COBRA continuation coverage, as described in Section 13 of this Summary
Pian Description.

Your entitlement to Benefits automatically ends on the date that coverage ends, even if you are
hospitalized or are otherwise receiving medical treatment on that date.

When your coverage ends, Your Employer will still pay claims for Services that you received before your
coverage ended. However, once your coverage ends, Benefits are not provided for health services that you
receive after coverage ended, even if the underlying medical condition occurred before your coverage
ended,

Your coverage under the Plan will end on the earliest of:

1. the last day of your employment with the Employer;

2. the date the Plan ends;

3. the last day of the month you stop making the required contributions;

4. the last day of the month you are no longer eligible. However, for a variable hour employee,
coverage will continue until the end of the stability period, if he/she failed to qualify during the
previous measurement period;

5. the last day of the month the Claims Administrator receives written notice from Your Employer to
end your coverage, or the date requested in the notice, if later; or

6. the last day of the month you retire, unless specific coverage is available for retired persons and
you are eligible for that coverage.

Coverage for your eligible Dependents will end on the earliest of:
1. the date your coverage ends;
2. the last day of the month you stop making the required contributions;
3. the last day of the month the Claims Administrator receives written notice from Your Employer to
end your coverage, or the date requested in the notice, if later; or
4, the last day of the month your Dependents no longer qualify as Dependents under this Plan.

Continuing Health Care Benefits Handicapped Dependent Children

Coverage for your fully handicapped Dependent child may be continued past the maximum age for a
Dependent child.

A dependent child age 26 and older is fully handicapped if he or she is who is unable to care for
themselves because of physical or mental disability may be eligible for coverage beyond applicable age
limits if the child is unmarried and physically or mentally incapable of self-care as determined by the Social
Security Administration. The Claims Administrator requires appropriate documentation of such handicap
for such continued coverage will have the right to require proof of the continuation of the handicap.

Proof that your child is fully handicapped must be submitted to the Claims Administrator no later than 30
days (or such later date established by the Plan) after the date your child reaches the maximum age under
your Plan.

Continuation of coverage will cease on the first to occur of: Cessation of the handicap; failure to give proof
that the handicap continues; termination of Dependent Coverage as to your child for any reason other
than reaching the maximum age under your Plan.

22 | Page
Reinstatement of Coverage

An Employee who is terminated and rehired will be treated as an Employee upon rehire only if the
Employee was not credited with an hour of service, as defined under the Affordable Care Act (ACA), with
the Employer (or any member of the controlled or affiliated group) for a period of at least 13 consecutive
weeks immediately preceding the date of rehire.

Upon return, coverage will be effective on the first of the month following the date of rehire, so long as all
other eligibility criteria are satisfied.

Leave for Military Service under the Uniformed Services Employment and Reemployment Rights Act of
1994 ("USERRA")

If you are inducted into the Military Service of the Armed Forces of the United States of America, or if you
enlist in the Military Service, including part-time National Guard Service, or if, because of membership ina
reserve component of the Armed Forces, you are called into active federal service, your health coverage
will be continued by the Plan during your first thirty-one (31) days of military service in accordance with
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”) of 1994. After thirty-one
(31) days, your eligibility for health care coverage under this Plan will be suspended during the period of
your military service. You should receive military health care coverage at no cost. You may choose to
continue coverage under this Plan, at your own expense up to a maximum of 24 months. You and your
Dependents covered under the Plan may also be eligible to continue coverage under the COBRA provisions
by making the required self-payments. The Plan does not voluntarily maintain your coverage; you and your
Eligible Dependents will be given the opportunity to elect continuing coverage at your own expense.

If you are in the reserves and return from active duty you will be entitled to resume eligibility under this
Plan if you return to active covered employment within ninety (90) days from the date of discharge,
originally left the employer for military service from other than a temporary position and was released
from active duty under “honorable conditions”. The veterans’ rights law requires this ninety (90) day grace
period as a type of protection for Covered Persons, for the duration of the reserve call-up or any other
type of military service up to five (5) years. The Plan is not obligated to offer this ninety (90) day period to
Covered Persons serving in the military for five (5) or more years.

Essentially, the Plan will suspend your eligibility in the Plan until you are discharged. Your eligibility will be
based on your hours worked in covered employment prior to entering the military. If you do not return to
active covered employment within ninety (90) days {or any time otherwise specified), you will be
considered a new employee, subject to the initial eligibility provisions.

Questions regarding your entitlement to this leave should be referred to your Employer. Questions about
the USERRA continuation of coverage should be referred to the Plan Administrator.

May | continue to participate while | am absent under USERRA?
You may elect to continue coverage under the Plan for yourself and your dependents, when:

i. You and your dependents were Covered Persons in the Plan immediately prior to your leave of
absence for uniformed service; and

ii. | The reason for your leave of absence is due to active service in the uniformed services.

In addition, you must meet the following requirements:

i. You (or an appropriate officer of the uniformed service) must give advance written or verbal
notice of your service to the Employer. This notice will not be required if giving it is precluded by
military necessity or is otherwise impossible or unreasonable;

ii. The cumulative length of this absence and all previous absences by reason of your service in the
uniformed service does not exceed five years (although certain exceptions apply to this five year
maximum requirement); and

 
ii, | You comply with the notice requirements set forth under the question "When will coverage
continued through USERRA terminate?"
The law requires the employer to allow you to elect coverage which is identical to similarly situated
employees who are not on USERRA leave. This means that if the coverage for similarly situated employees
and dependents is modified, coverage for the individual on USERRA leave will be modified.

What is the cost of continuing coverage under USERRA?
The cost of continuing your coverage will be:
i. For leaves of 30 days or less, the same as the contribution required from similarly situated
employees;
ii. For leaves of 31 days or more, up to 102% of the contribution required from similarly situated
employees.
Continuation applies to all coverage provided under this Plan.

When will coverage continued through USERRA terminate?
Continued coverage under this provision will terminate on the earliest of the following events:
i. The date you fail to apply for or fail to return to work following completion of your leave. You
must notify Employer of your intent to return to employment within:

e For leaves of 30 days or less, or if you are absent from employment for a period of any length
for the purposes of an examination to determine your fitness to perform service in the
uniformed service, by reporting to the Employer:

o Not later than the beginning of the first full regularly scheduled work period on the
first full calendar day following the completion of your period of service and the
expiration of eight hours after a period allowing for your safe transportation from the
place of service to your residence; or

o If reporting with such period is impossible or unreasonable through no fault of yours,
then as soon as possible after the expiration of the eight-hour period referred to
above.

e For leaves of 30 to 180 days, by submitting an application to Employer for reemployment:

o Not later than 14 days after completing uniformed service; or

o If submitting such application within that period is impossible or unreasonable
through no fault of your own, then the next first full calendar day when submission of
such application becomes possible.

e For leaves of more than 180 days, by submitting an application for reemployment not later
than 90 days after completing uniformed service.

e lf you are hospitalized for, or convalescing from, an illness or injury Incurred in, or aggravated
during, the performance of service in the uniformed service, by reporting to, or submitting an
application for reemployment (depending upon the length of your leave as indicated above},
at the end of the period that is necessary for you to recover from such illness or injury. This
period may not exceed two years, except if circumstances beyond your control make reporting
to Employer impossible or unreasonable, then the two-year period may be extended by the
minimum time required to accommodate such circumstances.

ii. The date you fail to pay any required contribution.
iil. 24 months from the date your leave began.

How will my coverage be reinstated on return from USERRA leave?
The law also requires, regardless of whether continuation of coverage was elected, that your coverage and
your dependents’ coverage be reinstated immediately upon your return to employment, so long as you

24|P age
comply with the requirements set forth above in "May | continue participation while | am absent under
USERRA?" and, if your absence was more than 30 days, you have furnished any available documents
requested to establish that you are entitled to the protections offered by USERRA. Further, your
separation from service or discharge may not be dishonorable or based upon bad conduct, on grounds less
than honorable, absent without leave, or ending in a conviction under court martial.

Upon reinstatement, an exclusion or waiting period may not be imposed if that exclusion or waiting period
would not have been imposed had your coverage (or your dependents’ coverage) not terminated as a
result of your service in the uniformed service. However, this does not apply to coverage of any illness or
injury determined by the Secretary of Veteran Affairs to have been Incurred in, or aggravated during,
performance of your service in the uniformed services.

Family and/or Medical Leave

The Family and Medical Leave Act (“FMLA”) is a federal law that applies, generally, to employers with 50
or more employees, and provides that an eligible employee may elect to continue coverage under this
Plan during a period of approved FMLA leave at the same cost as if the FMLA leave not been taken. The
law provides eligible Employees with up to 12 weeks of job-protected, unpaid leave during any 12-month
period for one or more of the reasons described below, so long as you have worked 1,250 hours during
the preceding 12 months.

The FMLA also requires the Employer to maintain your coverage under the Plan during your period of
leave under the FMLA just as if you were in Employment. Except as otherwise specified in your Employer's
written leave policies, your coverage under the FMLA will cease once the Plan is notified or otherwise
determines that you have terminated Employment, exhausted your 12 week FMLA leave entitlement,
informed the Plan of your intent not to return from leave, or your Employer ceases to make contributions
to the Plan on your behalf during the period of FMLA leave.

Once the Plan is notified or otherwise determines that you are not returning to Employment following a
period of FMLA leave, you may elect continued coverage under the COBRA continuation of coverage rules.
The Qualifying Event entitling you to COBRA coverage is the last day of your FMLA leave.

If you fail to return to Employment following your leave, your Employer may recover the value of benefits
it paid to maintain your health coverage during the period of FMLA leave, unless your failure to return was
based upon the continuation, recurrence, or onset of a serious health condition that affects you or a
Family Member and that would normally qualify you for leave under the FMLA.

If provisions under the Plan change while you are on FMLA leave, the changes will be effective for you on
the same date as they would have been had you not taken leave from employment.

FMLA leave may be paid (using accrued vacation time, personal leave or family or sick leave, as applicable)
or unpaid. The Employer has the right to require that all paid leave be used prior to providing any unpaid
leave,

Please refer to your Employer’s written policies for rules and definitions governing application of FMLA for
a covered employee,

All benefits coverage ends immediately if the Plan is terminated.

 
SECTION 4
MEDICAL BENEFITS

If a benefit is covered under this Plan and you are eligible for this benefit, the Plan will pay no more than the
Allowable Charge. If the Services of an Out-of-Network Provider are payable under this Plan, they may
request more than the Allowable Charge. In that case, you are responsible for the additional amount over
what the Plan pays. Whenever possible, discuss the situation with the Provider in advance so that you will
have an idea what you might have to pay.

BALANCE BILLING

In the event that a claim submitted by a Network or Non-Network Provider is subject to a medical bill review
or medical chart audit and that some or all of the charges in connection with such claim are repriced
because of billing errors and/or overcharges, it is the Plan’s position that the Covered Person should not be
responsible for payment of any charges denied as a result of the medical bill review or medical chart audit,
and should not be balance billed for the difference between the billed charges and the amount determined
to be payable by the Plan Administrator. However, balance billing is legal in many jurisdictions, and the Plan
has no control over Non-Network Providers that engage in balance billing practices.

In addition, with respect to services rendered by a Network Provider being paid in accordance with a
discounted rate, it is the Plan’s position that the Covered Person should not be responsible for the difference
between the amount charged by the Network Provider and the amount determined to be payable by the
Plan Administrator, and should not be balance billed for such difference. Again, the Plan has no control over
any Network Provider that engages in balance billing practices, except to the extent that such practices are
contrary to the contract governing the relationship between the Plan and the Network Provider.

The Covered Person is responsible for any applicable payment of Coinsurances, Deductibles, and Out-of-
Pocket Maximums and may be billed for any or all of these.

CLAIMS AUDIT

In addition to the Plan’s Medical Record Review process, the Plan Administrator may use its discretionary
authority to utilize an independent bill review and/or claim audit program or service for a complete claim.
While every claim may not be subject to a bill review or audit, the Plan Administrator has the sole
discretionary authority for selection of claims subject to review or audit.

The analysis will be employed to identify charges billed in error and/or charges that are not Usual and
Customary and/or Medically Necessary and Appropriate and Reasonable, if any, and may include a patient
medical billing records review and/or audit of the patient’s medical charts and records.

Upon completion of an analysis, a report will be submitted to the Plan Administrator or its agent to identify
the charges deemed in excess of the Usual and Customary and Reasonable amounts or other applicable
provisions, as outlined in this Plan Document.

Despite the existence of any agreement to the contrary, the Plan Administrator has the discretionary
authority to reduce any charge to a Usual and Customary and Reasonable charge, in accord with the terms
of this Plan Document.

PRE-AUTHORIZATION PROVISION

Pre-Authorization may be necessary for the Plan to evaluate the proposed treatments or services for clinical
eligibility for coverage before they are rendered. Hospital services, medical services, second surgical
Opinions and pre-determination of benefits, as explained below, all require Pre-Authorization.

In general, your Provider needs to initiate the approval process by calling the Claims Administrator before
services are rendered. You will receive notification by telephone or in writing no more than three (3)
business days after all necessary medical information is received.

26|[ Page
To notify the Plan of an admission to a Hospital, the Provider must contact the Claims Administrator as

follows:

i, At least three (3) days prior to the date of admission for elective procedures; and
ii. | Within two (2) business days after an emergency admission;

The following services require Preauthorization, or benefit will be reduced to 50% of the allowed:

 

Inpatient Services:

Outpatient Services:

 

Acute Care

Cochlear Implants: Osseo integrated, cochlear or auditory brain
stem implant

 

Maternity routine and high-risk (routine only

Diagnostic Radiology: CT scans, MRI/MRA, myocardial perfusion
imaging, PET scans, cardiac blood pool imaging and cardiac tests

if inpatient stay exceeds 48/96 federal

. including diagnostic cardiac catheterizations and stress
requirements)

echocardiograms

 

Durable Medical Equipment: Seat lifts, TENS, pumps, wheelchairs,

Skilled Nursing Facility power operated vehicles, speech generating devices, insulin infusion

pump, osteogenesis stimulators, neuromuscular stimulators,
miscellaneous DME

 

 

 

 

 

 

Rehabilitation Erectile Dysfunction
Detox Gastric Bypass

IP Mental Health and Substance Abuse- Home Health Care
Hospital Home Infusion Therapy
IP Mental Health and Substance Abuse- Injectable Medications
Resideniial Oral Pharynx Procedures

 

Orthotics and Prosthetics

 

Outpatient Procedures: Facial reconstruction, varicose vein
treatment, breast reconstruction or reduction, blepharoplasty,
rhinoplasty, Vascular surgery

 

Potential experimental/investigational procedures

 

Sleep Management Program

 

Speech Therapy

 

Spinal Procedures

 

Therapeutic Radiology

 

 

Transplants Required opt in with Cigna Life Source Transplant
Network

 

 

The following information must always be provided to the Plan to satisfy the Pre-Authorization requirement.
The Plan may also require additional information.
© Covered Person’s and Patient’s information: Name, Relationship to the Covered Person, Date of
Birth and Address.

e Provider’s information: Provider iD number, Tax ID number, Diagnosis code and Procedure code.
Your Network Provider is responsible for obtaining any required Preauthorization. However, the Plan
recommends that you call Customer Service to ensure that your services have been Preauthorized.

Failure to notify for all services that require Pre-Authorization will cause the Plan to reduce the benefit
payout by 50%.

Please remember: Any Preauthorization you receive will not be valid if your coverage under the Plan
terminates. This means that Covered Services received after your coverage has terminated will not be
Covered even if they were Preauthorized.

27 | Page

 
Additionally, Preauthorization is not a guarantee of benefits. The Plan reserves the right to review the Medical
Necessity of any services you receive.

Note that if you are eligible for COBRA and make your COBRA election later than the first day of the
coverage period to which it applies, but before the end of the election period for the COBRA coverage
period, your coverage will be suspended as of the first day of the COBRA coverage period and then
retroactively reinstated (going back to the first day of the COBRA coverage period) when the periodic
payment is received. This means that any claim you submit for benefits while your coverage is suspended
(including pre-service claims) may be denied and may have to be resubmitted once your coverage is
reinstated.

COVERED BENEFITS AND SERVICES

A. ALCOHOLISM
The Plan covers the treatment of Alcoholism the same way it would any other Illness, if the treatment
is prescribed by a Practitioner.
Inpatient or Outpatient treatment may be furnished as follows:
e Care in a licensed Health Care Facility
e Ata Detoxification Facility; or
e As an Inpatient or Outpatient at a licensed, certified or State approved residential treatment
Facility, under a program which meets minimum standards of care equivalent to those
prescribed by the Joint Commission.
Treatment or a stay at any Facility shall not prevent further or additional treatment at any other eligible
Facility, if the Benefit Days used do not exceed the total number of Benefit Days provided for any other
Illness under the Plan.

B. ALLERGY TESTING
The Plan covers allergy testing and treatment, including routine allergy injections and immunizations,
but not if solely for the purpose of travel or as a requirement of a Covered Person's employment.

C. AMBULANCE SERVICE
1. Ambulance Service means you are transported by a state licensed vehicle that is designed,
equipped, and used only to transport the sick and injured and staffed by Emergency Medical

Technicians (EMT), paramedics, or other certified medical professionals. This includes ground,

water, fixed wing, and rotary wing air transportation.

a. For ground ambulance, you are taken: from your home, the scene of an accident or medical
Emergency to a Hospital; between Hospitals, including when the Claims Administrator
requires you to move from an Out-of-Network Hospital to an In-Network Hospital; or between
a Hospital and a Skilled Nursing Facility or other approved Facility.

b. For air or water ambulance, you are taken: from the scene of an accident or medical
Emergency to a Hospital; between Hospitals, including when the Claims Administrator
requires you to move from an Out-of-Network Hospital to an In-Network Hospital; or between
a Hospital and an approved Facility.

2. Ambulance services are subject to Medical Necessity reviews by the Claims Administrator.

Emergency ambulance services do not require precertification and are allowed regardless of

whether the Provider is an In-Network or Out-of-Network Provider.

28 | Page
29|P ae

3. Non-Emergency ambulance services are subject to Medical Necessity reviews by the Claims
Administrator. When using an air ambulance, for non-Emergency transportation, the Claims
Administrator reserves the right to select the air ambulance Provider. If you do not use the air
ambulance Provider the Claims Administrator selects, the Out-of-Network Provider may bill you
for any charges that exceed the Plan’s Maximum Allowed Amount.

AUDIOLOGY
The Plan covers audiology services rendered by a physician or licensed audiologist or licensed
speech-language pathologist.
The services must be:
1. Determined to be Medically Necessary and Appropriate; and
2. Performed within the scope of the Practitioner's practice.

BLOOD

The Plan covers: (a) blood; (b) blood products; (c) blood transfusions; and (d) the cost of testing and
processing blood. The Plan does not pay for blood that has been donated or replaced on behalf of the
Covered Person.

Blood transfusions {including the cost of blood plasma and blood plasma expanders) are covered
from the first pint. But, this is so only to the extent that the first pint and any additional pints to
follow are not donated or replaced without charge through a blood bank or otherwise.

The Plan also covers expenses Incurred in connection with the purchase of blood products and
blood infusion equipment required for home treatment of routine bleeding episodes associated with
hemophilia. The home treatment program must be under the supervision of a State approved
hemophilia treatment center. A home treatment program will not preclude further or additional
treatment or care at an eligible Facility.

As used above: (a) “blood product” includes but is not limited to Factor Vill, Factor IX and
cryoprecipitate; and (b) “blood infusion equipment” includes but is not limited to syringes and
needles.

DENTAL SERVICES
The Plan covers the following Dental Services:
« the diagnosis and treatment of oral tumors and cysts; and
e the surgical removal of bony impacted teeth; and
e Surgical and non-Surgical treatment of Temporomandibular joint dysfunction syndrome
(TMJ) in a Covered Person. But, this Plan does not cover charges for orthodontia, crowns
or bridgework. "Surgery", if needed, includes the pre- operative and post-operative care
connected with it.
The plan also covers Dental Services rendered by a Physician or Dentist which are required as a
result of accidental injury to the jaws, sound natural teeth, mouth, or face. Injury as a result of
chewing or biting shall not be considered an accidental injury.
For a Covered Person who is severely disabled or who is a Child Dependent under age six,
coverage shail also be provided for the following:
¢ General anesthesia and Hospital Admission for dental services; or
* Dental services rendered by a dentist, regardless of where the dental services are
rendered, for medical conditions that: (a) are covered by this Plan; and (b) require a
Hospital Admission for general anesthesia.

oe
& c
H. DIAGNOSIS AND TREATMENT OF AUTISM AND OTHER DEVELOPMENTAL DISABILITIES
This Plan provides coverage for charges for the screening and diagnosis of autism and other
Developmental Disabilities.
lf a Covered Person's primary diagnosis is autism or another Developmental Disability, and regardless
of anything in the Plan to the contrary, the Plan provides coverage for the following Medically
Necessary and Appropriate Therapy Services, as prescribed in a treatment plan:
a. Occupational Therapy needed to develop the Covered Person's ability to perform the ordinary
tasks of daily living;
b. Physical Therapy needed to develop the Covered Person's physical functions; and c. Speech
Therapy needed to treat the Covered Person's speech impairment.
Notwithstanding anything in the Plan to the contrary, the foregoing Therapy Services as prescribed in a
treatment plan will not be subject to benefit visit maximums.
Also, if a Covered Person's primary diagnosis is autism, in addition to coverage for certain Therapy
Services, as described above, the Plan also covers Medically Necessary and Appropriate: (a)
Behavioral Interventions Based on Applied Behavioral Analysis (ABA); and (b) Related Structured
Behavioral Programs. Such interventions and programs must be prescribed in a treatment plan.
Benefits for these services are payable on the same basis as for other conditions, and they are available
under this provision whether or not the services are restorative. Benefits for the above Therapy Services
available pursuant to this provision are payable separately from those payable for other conditions and
will not operate to reduce the Therapy Services benefits available under the Plan for those other
conditions.
Any treatment plan referred to above must: (a) be in writing; (b) be signed by the treating Practitioner;
and (c) include: (i) a diagnosis; (ii) proposed treatment by type, frequency and duration; (iii) the
anticipated outcomes stated as goals; and (iv) the frequency by which the treatment plan will be
updated. With respect to the covered behavioral interventions and programs mentioned above, the
term "Practitioner" shall also include a person who is credentialed by the national Analyst Certification
Board as either: (a) a Board-Certified Behavior Analyst-Doctoral; or (b) a Board-Certified Behavior
Analyst.

|. DIABETES TREATMENT
Coverage is provided for the following when required in connection with the treatment of diabetes
and when prescribed by an authorized Physician:
a. Equipment and Supplies
Blood glucose monitors, monitor supplies and insulin infusion devices.
2. Diabetes Education Program
When the Covered Person’s or Eligible Dependent’s Physician certifies that the Covered Person or
Eligible Dependent requires diabetes education as an Outpatient, coverage is provided for the
following when rendered through a Diabetes Education Program:
a. Visits Medically Necessary and Appropriate upon the diagnosis of diabetes; and
b. Subsequent Visits under circumstances whereby a Covered Person’s or Eligible Dependent's
Physician:
i, Identifies or diagnoses a significant change in the Covered Person’s or Eligible
Dependent’s symptoms or conditions that necessitates changes in a Covered
Person’s or Eligible Dependent’s self-management, or
ib. Identifies as Medically Necessary and Appropriate, a new medication or therapeutic
process relating to the Covered Person’s or Eligible Dependent’s treatment and/or
management of diabetes.

30] Page
J.

K,

31 | Pe

DIAGNOSTIC SERVICES
Benefits will be provided for the following Covered Services only when such Covered Services are
ordered by a Professional Provider:

a. Diagnostic X-ray consisting of radiology, magnetic resonance imaging (MRI, ultrasound and
nuclear medicine);

2. Diagnostic pathology, consisting of laboratory and pathology tests;

3. Diagnostic medical procedures consisting of electrocardiogram (ECG), electroencephalogram
(EEG), and other electronic diagnostic medical procedures and physiological medical testing
approved by the Plan; and

4. Allergy testing, consisting of percutaneous, intracutaneous, and patch tests.

DURABLE MEDICAL EQUIPMENT

The rental (but not to exceed total cost of purchase) or, at the option of the Plan, the purchase,
adjustment, repairs and replacement of Durable Medical Equipment when prescribed by a
Professional Provider and required for therapeutic use.

EMERGENCY MEDICAL SERVICES
a. Medical Care for the emergency treatment of bodily injuries resulting from an accident.
b. Medical Care for the treatment of a medical condition manifesting itself by acute symptoms that
require immediate medical attention.

. ENTERAL FORMULAE

Coverage is provided for Enteral Formulae when administered on an Outpatient basis, either orally or
through a tube, primarily for the therapeutic treatment of phenylketonuria, branched-chain ketonuria,
galactosemia and homocystinuria. This coverage does not include normal food products used in the
dietary management of rare hereditary genetic metabolic disorders.
Additional coverage for Enteral Formulae is provided when administered on an Outpatient basis,
when Medically Necessary and Appropriate for the Covered Person’s or Eligible Dependent’s medical
condition, when considered to be the Covered Person’s or Eligible Dependent’s sole source of
nutrition and when provided through a feeding tube (nasogastric, gastrostomy, jejunostomy, etc.) and
utilized instead of regular shelf food or regular infant formulas; or when provided orally and identified
as one (1) of the following types of defined formulae:
a. with hydrolyzed (pre-digested) protein or amino acids; or
b. with specialized content for special metabolic needs; or
c. with modular components; or
d. with standardized nutrients
Once it is determined that the Covered Person or Eligible Dependent meets the above criteria,
coverage for Enteral Formulae will continue as long as it represents at least fifty percent (50%) of the
Covered Person’s or Eligible Dependent’s daily caloric requirement.
Coverage for Enteral Formulae excludes the following:
1. Blenderized food, baby food, or regular shelf food when used with an enteral system;
2. milk or soy-based infant formulae with intact proteins;
3. any formulae, when used for the convenience of the Covered Person or Eligible
Dependent or their family member;
4. nutritional supplements or any other substance utilized for the sole purpose of weight loss
or gain, or for caloric supplementation, limitation or maintenance;

* >
5. semisynthetic intact protein/protein isolates, natural intact protein/protein isolates, and
intact protein/protein isolates, when provided orally; and

6. Normal food products used in the dietary management of rare hereditary genetic
metabolic disorders.

N. FERTILITY SERVICES/ BASIC DIAGNOSTICS
Plan covers basic diagnostic infertility services to determine the cause of infertility. All coverage is subject
to the terms and conditions of the plan.
A Person is considered infertile if he or she is unable to conceive or produce conception after 1 year of
frequent, unprotected heterosexual sexual intercourse, or6 months of frequent, unprotected
heterosexual sexual intercourse if the female partner is over age 35 years. Alternately, a woman without
a male partner may be considered infertile if she is unable to conceive or produce conception after at
least 12 cycles of donor insemination (6 cycles for women aged 35 or older up to age 44). (N.Y. Ins. Law §§
3216(13), 3221(6}, and 4303))
Note: coverage is provided for women up to age 44.
Exclusion: infertility services for couples in which either of the partners has had a previous sterilization
procedure, with or without surgical reversal, and for females who have undergone a hysterectomy.

Basic Infertility Services / Diagnostic Services
Basic Infertility Services consist of: initial evaluation, semen analysis, laboratory evaluation, evaluation of
ovulatory function, postcoital test, hysterosalpingogram and medically appropriate treatment of
ovulatory dysfunction with Clomiphene Citrate.
The following services are considered medically necessary for diagnosis of infertility in females.
A. History and physical examination, basal body temperature
B. Laboratory studies:
1. Anti-adrenal antibodies for apparently spontaneous primary ovarian insufficiency {premature
ovarian failure)
. Anti-sperm antibodies (e.g., immunobead or mixed antiglobulin method)
. Chlamydia trachomatis screening)
. Fasting and 2 hours post 75-gram glucose challenge levels
. Lipid panel (total cholesterol, HDL cholesterol, triglycerides)
. Post-coital testing (PCT} (Simms-Huhner test) of cervical mucus
. Rubella serology
. Testing for viral status (HIV, hepatitis B, hepatitis C)
. Serum hormone levels
a. Androgens (testosterone, androstenedione, dehydroepiandrosterone sulfate (DHEA-S) if
there is evidence of hyperandrogenism (e.g., hirsuitism, acne, signs of virilization) or
ovulatory dysfunction
b. Anti-mullerian hormone (AMH), for the following indications: a) assessing menopausal
status, including premature ovarian failure; b) assessing ovarian status, including ovarian
reserve and ovarian responsiveness, as part of an evaluation for infertility and assisted
reproduction protocols such as in vitro fertilization.
c. Gonadotropins (serum follicle-stimuating hormone [FSH], luteinizing hormone [LH]) for
‘women with irregular menstrual cycles
d. Prolactin for women with an ovulatory disorder, galactorrhea, or a pituitary tumor
e. Progestins (progesterone, 17-hydroxyprogesterone) (see Appendix for medical necessity
limitations)
f. Estrogens (estradiol)

OOnN AO PWN
Thyroid stimulating hormone (TSH) for women with symptoms of thyroid disease
Adrenocortitrophic hormone (ACTH) for ruling out Cushing's syndrome or Addison's disease
in women who are amenorrheic
i. Clomiphene citrate challenge test
10. Karyotype testing for couples with recurrent pregnancy loss (2 or more consecutive spontaneous
abortions}
C. Diagnostic procedures:
1. CT or MR imaging of sella turcica is considered medically necessary if prolactin is elevated
2. Endometrial biopsy
3. Hysterosalpingography (hysterosalpingogram (HSG)) or hysterosalpingo-contrast-
ultrasonography to screen for tubal occlusion. Note: Sonohysterosalpingography or saline
hysterosalpingography (e.g., Femvue) are considered experimental and investigational to screen
for tubal occlusion because of a lack of reliable evidence of effectiveness.
4. Hysteroscopy, salpingoscopy (falloscopy), hydrotubation where clinically indicated
5. Laparoscopy and chromotubation (contrast dye} to assess tubal and other pelvic pathology, and
to follow-up on hysterosalpingography abnormalities
6. Sonohysterography to evaluate the uterus
7. Ultrasound (e.g., ovarian, transvaginal, pelvic}
8. Monitoring of ovarian response to ovulatory stimulants:

>

a. Estradiol

b. FSH

c. hCG quantitative
d. LH assay

e. Progesterone

f. Serial ovarian ultrasounds are considered medically necessary for cycle monitoring.
The following services are considered medically necessary for diagnosis of infertility in males.
A. History and physical examination
B. Laboratory studies:
1. Anti-sperm antibodies (e.g., immunobead or mixed antiglobulin method)

2. Cultures
a. Prostatic secretion
b. Semen
c. Urine

3. Serum hormone levels

a. 17-hydroxyprogesterone

b. Adrenal cortical stimulating hormone (ACTH)

c. Androgens (testosterone, free testosterone) - if initial testosterone level is low, a repeat
measurement of total and free testosterone as well as serum luteinizing hormone (LH) and
prolactin levels is medically necessary
Estrogens (e.g., estradiol, estrone)

Gonadotropins (FSH, LH)

Growth hormone (GH)

Prolactin for men with reduced sperm counts, galactorrhea, or pituitary tumors

Sex hormone binding globulin (SHGB) for men with signs and symptoms of hypogonadism
and low normal testosterone levels. (SHGB is not indicated in the routine evaluation of male
infertility)

i. Thyroid stimulating hormone (TSH) for men with symptoms of thyroid disease.

> > o oO

 
4. Semen analysis (volume, pH, liquefaction time, sperm concentration, total sperm number,
motility (forward progression), motile sperm per ejaculate, vitality, round cell differentiation
(white cells versus germinal), morphology, viscosity, agglutination) is considered medically
necessary for the evaluation of infertility in men. Because of the marked inherent variability of
semen analyses, an abnormal result should be confirmed by at least one
additional sample collected one or more weeks after the first sample.

- For men with abnormal semen analysis exposed to gonadotoxins, up to 4 semen analyses
are considered medically necessary.

- For men with a normal initial semen analysis, a repeat semen analysis is considered
medically necessary if there is no pregnancy 4 months after the initial normal semen
analysis.

- If the result of the first semen analysis is abnormal and the man has not been exposed to
gonadotoxins, up to 2 repeat confirmatory tests may be considered medically necessary.

5. Vasography

6. Semen leukocyte analysis (e.g., Endtz test, immunohistochemical staining)

7. Seminal fructose
Note: Seminal alpha-glucosidase, zinc, citric acid, and acid phosphatase are considered
experimental and investigational.

8. Blood test for cytogenetic analysis (karyotype and FISH) in men with severe deficits of semen
quality or azoospermia (for consideration of ICSI)

9. Cystic fibrosis mutation testing in men with congenital absence of vas deferens

10. Y chromosome microdeletion analysis in men with severe deficits of semen quality or
azoospermia (for consideration of ICSI).

Note: Y chromosome microdeletion analysis is not routinely indicated before ICSI, and is subject

to medical necessity review

11. Post-coital test (PCT) (Simms-Huhner test) of cervical mucus

12. Sperm function tests including Sperm penetration assay (zona-free hamster egg penetration

test)

oO. HEARING AIDS
The Plan covers expenses Incurred for or in connection with the purchase of a hearing aid or
hearing aids that have been prescribed or recommended by a Practitioner for a Child Dependent
who is 18 years of age or younger once in every 36 months.

For

a Child Dependent who is 18 years of age or younger and for whom a Practitioner has

recommended a hearing aid, such expenses include, but are not limited to, charges Incurred for the
following:

® the purchase of the hearing aid;

e hearing tests;

e = fittings;

e modifications; and

* repairs (but not battery replacement).

All such services shall be deemed to be Basic Services and Supplies.

P. HOME HEALTH CARE/HOSPICE CARE SERVICES

a.

34] Page

Services rendered by a Home Health Care Agency or a Hospital program for Home Health Care

and Hospice Care for which benefits are available as follows:

i. Skilled Nursing Services of a Registered Nurse (RN) or Licensed Practical Nurse (LPN),
excluding Private Duty Nursing Services;
ii. Physical Medicine, Speech Therapy and Occupational Therapy Services
iii. Medical and surgical supplies provided by the Home Health Care Agency or Hospital
Program for Home Health Care and Hospice Care;
iv. oxygen and its administration;
v. medical social service consultations:
vi. health aide services for a Covered Person or Eligible Dependent who is receiving covered
nursing Services or Therapy and Rehabilitation Services;
vil. Family Counseling related to the Covered Person’s or Eligible Dependent's terminal
condition.
b. No Home Health Care/Hospice Care benefits will be provided for:
i. Dietitian services;
il, Homemaker services;
iii, Maintenance therapy;
iv. Dialysis treatment;
v. Custodial Care; and
vi. Food or home delivered meals.

Q. HOME INFUSION THERAPY SERVICES

R.

Benefits will be provided when performed by a licensed Home Infusion Therapy Provider in a home
setting. This benefit includes pharmaceuticals, pharmacy services, intravenous solutions,
medical/surgical supplies and nursing services associated with Home Infusion Therapy. Specific
adjunct non-intravenous therapies are included when administered only in conjunction with Home
Infusion Therapy.

HOSPITAL SERVICES
1. Services and supplies including, but not restricted to:

a. use of operating, delivery and treatment rooms and equipment;

b. drugs and medicines provided to a Covered Person or Eligible Dependent who is an Inpatient
in a Facility Provider;

c. whole blood, administration of blood, blood processing, and blood derivatives;

d. Anesthesia, Anesthesia supplies and Services rendered in a Facility Provider by an employee
of the Facility Provider, and the administration of Anesthesia ordered by the attending
Professional Provider and rendered by a Professional Provider other than the surgeon or
assistant at Surgery;

e. medical and surgical dressings, supplies, casts, and splints;

f. Diagnostic Services; or

g. Therapy and Rehabilitation Services.

2. Bed and Board

Bed, board and general nursing Services in a Facility Provider when the Covered Person or Eligible
Dependent occupies:

a. aroom with two (2) or more beds; or
b. a private room or
c. A bed in a Special Care Unit -- a designated unit which has concentrated all facilities,

equipment, and supportive Services for the provision of an intensive level of care for critically ill
patients.

. Emergency Accident Care

Services and supplies for the Outpatient emergency treatment of bodily injuries resulting from an
accident.

35] Page
Q.

36] ea

Emergency Medical Care
Services and supplies for the Outpatient emergency treatment of a medical condition manifesting
itself by acute symptoms that require immediate medical attention.

. Pre-Admission Testing

Tests and studies required in connection with the Covered Person’s or Eligible Dependent's
admission rendered or accepted by a Hospital on an Outpatient basis prior to a scheduled admission
to the Hospital as an Inpatient.

. Surgery

Hospital Services and supplies for Outpatient Surgery including removal of sutures, Anesthesia,
Anesthesia supplies and Services rendered by an employee of the Facility Provider other than the
surgeon or assistant at Surgery.

. Inpatient Medical Services

a) Medical Care by a licensed Health Care Provider to a Covered Person or Eligible Dependent who
is an Inpatient for a condition not related to Surgery, pregnancy or Mental illness, except as
specifically provided.

b) Medical Care rendered concurrently with Surgery during one (1) Inpatient stay by a licensed
Health Care Provider other than the operating surgeon for treatment of a medical condition
separate from the condition for which Surgery was performed.

c) Medical Care by two (2) or more licensed Health Care Providers rendered concurrently during
an Inpatient stay when the nature or severity of the Covered Person’s or Eligible Dependent's
condition requires the skills of separate Physicians.

d) Consultation Services rendered to an Inpatient by another licensed Health Care Provider at the
request of the attending licensed Health Care Provider. Consultation does not include staff
consultations which are required by the Facility Provider's rules and regulations. Benefits are
limited to one (1) consultation per consultant per admission.

e) Medical Care rendered to a Covered Person and Eligible Dependent whose condition requires a
licensed Health Care Provider's constant attendance and treatment for a prolonged period of
time.

f) Licensed Health Care Provider Visits to examine the newborn infant.

INHERITED METABOLIC DISEASE
The Plan provides benefits for the therapeutic treatment of Inherited Metabolic Diseases. This
coverage includes the purchase of Medical Foods and Low Protein Modified Food Products that
are determined to be Medically Necessary and Appropriate by the Covered Person's physician.
This Plan covers Specialized Non-Standard infant formulas, if these conditions are met:
a. The covered infant's physician has diagnosed him/her as having multiple food protein
intolerance;
b. The physician has determined that the formula is Medically Necessary and Appropriate; and
The infant has not responded to trials of standard non-cow milk-based formulas, including
soybean and goat milk.

MATERNITY SERVICES

Hospital Services and Medical/Surgical Services rendered by a Facility Provider or a licensed Health
Care:

1. Complications of Pregnancy

Be
S.

37 [Ps

Physical effects directly caused by pregnancy but which are not considered from a medica!
viewpoint to be the effect of normal pregnancy, including conditions related to ectopic pregnancy
or those that require cesarean section.
Maternity Home Health Care Visit
Benefits for one (1) maternity home Visit will be provided at the Covered Person’s or Eligible
Dependent’s home within forty-eight (48) hours of discharge when the discharge from a Facility
Provider occurs prior to:

a) Forty-eight (48) hours of Inpatient care following a normal vaginal delivery, or

b) Ninety-six (96) hours of Inpatient care following a cesarean delivery.
This Visit shall be made by an In-Network Provider whose scope of practice includes postpartum
care. The Visit includes parent education, assistance and training in breast and bottle feeding,
infant screening, clinical tests, and the performance of any necessary maternal and neonatal
physical assessments. The Visit may, at the mother’s sole discretion, occur at the office of the In-
Network Provider. The Visit is subject to all the terms of the Plan and is exempt from any
Copayment, Coinsurance or Deductible amounts.
Normal Pregnancy
Normal pregnancy includes any condition usually associated with the management of a difficult
pregnancy but is not considered a complication of pregnancy.
Newborn Care
Care for newborns includes preventive health care services (including electrophysiological
screening measures and periodic monitoring of infants for delayed onset of hearing loss), routine
nursery care, and treatment of disease and injury. Treatment of disease and injury includes
treatment of prematurity and medically diagnosed congenital defects and birth abnormalities
which cause anatomical functional impairment. The Plan also covers, within the limits of this SPD,
necessary transportation costs from the place of birth to the nearest specialized treatment center.

MENTAL HEALTH CARE SERVICES
1. Hospital Services are provided for the Inpatient treatment of Mental Illness by a Facility Provider.
2. The following Services are covered for the Inpatient treatment of Mental Illness when rendered by

a licensed, mental Health Care Provider:

¢ individual psychotherapy;

* group psychotherapy;

¢ psychological testing;

* Family Counseling — Counseling with family members to assist in the patient’s diagnosis and
treatment, and

* Convulsive therapy treatment. Electroshock treatment or convulsive drug therapy including
Anesthesia when administered concurrently with the treatment by the same licensed, mental
Health Care Provider.

Partial Hospitalization Mental Health Care Services

Benefits are only available for partial hospitalization Mental Health Care Services provided by a

partial hospitalization program which has been approved by the Plan and is offered by a Facility

Provider or a licensed, mental Health Care Provider. Such programs are subject to periodic review

by the Plan.

Outpatient Mental Health Care Services

Medical Services Benefits as described in this Subsection are also available when provided for the

Outpatient treatment of Mental Illness by a Facility Provider, or a licensed, mental Health Care
Provider.

 
5. Mental Health Parity and Addiction Equity Act

Benefits under this Plan are subject to The Mental Health Parity and Addiction Equity Act, which
provides for parity in the application of aggregate lifetime limits, annual dollar limits, and
treatment limitations (day or visit limits) on mental health and substance abuse benefits with
dollar limits or day/visit limits on medical/surgical benefits. In general, group health plans offering
mental health and substance abuse benefits cannot set annual dollar limits, lifetime dollar limits,
or day/visit limits on mental health or substance abuse benefits that are lower than any such
dollar limits or day/visit limits for medical and surgical benefits. A plan that does not impose
annual dollar limits, lifetime dollar limits, or day/visit limits on medical and surgical benefits may
not impose such dollar limits or day/visit limits on mental health and substance abuse benefits
offered under the plan. Also, the plan may not impose deductibles, copayment/coinsurance and
out of pocket expenses on mental health and substance abuse benefits that are more restrictive
than deductibles, copayment/coinsurance and out of pocket expenses applicable to other medical
and surgical benefits.

T. NUTRITIONAL COUNSELING
The Plan covers charges for nutritional counseling for the management of a medical condition that
has specific diagnostic criteria that can be verified. The nutritional counseling must be prescribed
by a Practitioner. This section does not apply to nutritional counseling related to "Diabetes Benefits".

U. ORTHOTIC DEVICES
Purchase, fitting, necessary adjustment, repairs and replacement of a rigid or semi-rigid supportive
device which restricts or eliminates motion of a weak or diseased body part

V. OUTPATIENT MEDICAL CARE SERVICES
1. Medical Care rendered by a licensed Health Care Provider to a Covered Person or Eligible
Dependent who is an Outpatient for a condition not related to Surgery, pregnancy or Mental
lIIness, except as specifically provided.
2. Medical Care Visits and consultation for the examination, diagnosis and treatment of an injury or
illness,

W. PEDIATRIC EXTENDED CARE SERVICES
1.Services rendered by a Pediatric Extended Care Facility pursuant to a treatment plan for which
benefits may include one (1) or more of the following:

Skilled Nursing Services of a Registered Nurse (RN) or Licensed Practical Nurse (LPN);

Physical Medicine, Speech Therapy and Occupational Therapy Services;

Respiratory Medicine, Speech Therapy and Occupational Therapy Services;

Medical and surgical supplies provided by the Pediatric Extended Care Facility;

Acute health care support; and
f. Ongoing assessments of health status, growth and development.

2.Pediatric Extended Care Services will be covered for children eight (8) years of age or under, (except
where the Affordable Care Act requires the Plan to cover certain preventive services, such as
health assessments, until up to 19 years of age) pursuant to the attending Physician's treatment
plan only when provided in a Pediatric Extended Care Facility and when approved by the Plan;

3.A prescription from the child's attending Physician is necessary for admission to a Pediatric Extended
Care Facility; and

ooo 78

38 | Page
4.No benefits are payable after the Covered Person or Eligible Dependent has reached the maximum

X.

1.

w

level of recovery possible for his or her particular condition and no longer requires definitive
treatment other than routine supportive care.

PREVENTIVE CARE SERVICES
Benefits will be provided for covered services in accordance with Healthcare Reform mandates,
including the following:
Adult Care - Benefits are provided for routine physical examinations, regardless of Medical
Necessity, including a complete medical history, in accordance with a predefined schedule based on
age and sex.
. Adult Immunizations - Covered Persons and Eligible Dependents eighteen (18) years of age and
older.
Allergy Extract/Injections
Mammographic Screening
a. An annual routine mammographic screening for all female Covered Persons and Eligible
Dependents forty (40) years of age or older.
b. Mammographic examination for all female Covered Persons and Eligible Dependents regardless
of age when such services are prescribed by a Physician.
Pediatric Care - Benefits are provided for routine physical examinations, regardless of Medical
Necessity.
. Pediatric Immunizations
Coverage will be provided to Covered Persons and Eligible Dependents less than twenty-one (21)
years of age and covered dependent children for mandated pediatric immunizations. Benefits are
exempt from Deductibles or dollar limits.
. Routine Gynecological Examination and Papanicolaou Smear
Benefits are provided for one (1) routine gynecological examination, including a pelvic examination
and clinical breast examination and one (1) routine Papanicolaou Smear per calendar year for all
female Covered Persons and Eligible Dependents. Benefits are exempt from all Deductibles or
Maximums.
. Colorectal Cancer Screenings
i) Diagnostic pathology and laboratory screening services such as fecal-occult blood or fecal
immunochemical test;
li) Diagnostic x-ray screening services such as barium enema;
iii) Surgical screening services such as flexible sigmoidoscopy and colonoscopy and hospital
services related to such surgical screening services; and
iv) Such other diagnostic pathology and laboratory, diagnostic x-ray, surgical screening tests and
diagnostic medical screening services consistent with approved medical standards and
practices for the detection of colon cancer.
v) For all Covered Persons and Eligible Dependents beginning at age fifty (50) as follows:
e An annual fecal-occult blood test or fecal immunochemical test
e Asigmoidoscopy every five (5) years
e A screening barium enema or test consistent with approved medical standards and
practices to detect colon cancer every five (5) years
¢ A colonoscopy every ten (10) years or more frequently than set forth above and
regardless of age when prescribed by a Physician.

vi) For Covered Persons and Eligible Dependents determined to be at high or increased risk,
regardless of age.
Y. PROSTHETIC APPLIANCES
Purchase, fitting, necessary adjustments, repairs, and replacements of prosthetic devices and supplies
which replace all or part of an absent body organ {including contiguous tissue) or replace all or part of
the function of a permanently inoperative or malfunctioning body organ (excluding dental appliances
and the replacement of cataract lenses). Initial and subsequent prosthetic devices to replace the
removed breast(s) or a portion thereof are also covered,

Z. ROUTINE PATIENT COSTS FOR PARTICIPATION IN AN APPROVED CLINICAL TRIAL.

Charges for any Medically Necessary and Appropriate services, for which benefits are provided by the
Plan, when a Covered Person is participating in a phase |, Il, Ill or IV clinical trial, conducted in relation
to the prevention, detection or treatment of a life-threatening disease or condition, as defined under
the ACA, provided:
1. The clinical trial is approved by any of the following:

a. The Centers for Disease Control and Prevention of the U.S. Department of Health and

Human Services.

The National Institute of Health.

The U.S. Food and Drug Administration.

The U.S. Department of Defense.

The U.S. Department of Veterans Affairs.

An institutional review board of an institution that has an agreement with the Office for

Human Research Protections of the U.S. Department of Health and Human Services.

2. The research institution conducting the Approved Clinical Trial and each health professional
providing routine patient care through the institution, agree to accept reimbursement at the
applicable Allowable Charge, as payment in full for routine patient care provided in connection
with the Approved Clinical Trial.

Coverage will not be provided for:

1. The cost of an Investigational new drug or device that is not approved for any indication by the
U.S. Food and Drug Administration, including a drug or device that is the subject of the Approved
Clinical Trial.

2. The cost of a service that is not a health care service, regardless of whether the service is required
in connection with participation in an Approved Clinical Trial.

3, The cost of a service that is clearly inconsistent with widely accepted and established standards of
care for a particular diagnosis.

4. Acost associated with managing an Approved Clinical Trial.

The cost of a health care service that is specifically excluded by the Plan.

6. Services that are part of the subject matter of the Approved Clinical Trial and that are customarily
paid for by the research institution conducting the Approved Clinical Trial.

> oOaoe

um

AA. SKILLED NURSING FACILITY SERVICES

1. Services rendered in a Skilled Nursing Facility to the same extent benefits are available to an
Inpatient of a Hospital. Benefits for Skilled Nursing Facility Services cannot exceed the Maximums
as indicated by the Plan.

2. No benefits are payable after the Covered Person or Eligible Dependent has reached the
maximum level of recovery possible for his or her particular condition and no longer requires
definitive treatment other than routine supportive care; .when confinement in a Skilled Nursing
Facility is intended solely to assist the Covered Person or Eligible Dependent with the activities of
daily living or to provide an institutional environment for the convenience of a Covered Person or
Eligible Dependent; for the treatment of Substance Abuse or Mental Illness.

40 | Pa

 
BB. SPINAL MANIPULATIONS
Benefits will be provided for spinal manipulations for the detection and correction by manual or
mechanical means of structural imbalance or subluxation resulting from or related to distortion,
misalignment, or subluxation of or in the vertebral column.

CC. SUBSTANCE ABUSE SERVICES
Benefits are provided for individual and group counseling and psychotherapy, psychological testing,
and Family Counseling for the treatment of Substance Abuse when rendered to a Covered Person or
Eligible Dependent by a Facility Provider or Professional Provider and include the following:
1. Inpatient Hospital or Substance Abuse Treatment Facility Services for detoxification;
2. Substance Abuse Treatment Facility Services for non-Hospital Inpatient residential treatment
and rehabilitation Services; and
3. Outpatient Hospital or Substance Abuse Treatment Facility or Outpatient Substance Abuse
Treatment Facility Services for rehabilitation therapy.

DD. SURGICAL SERVICES
1. Anesthesia
Administration of Anesthesia for covered Surgery when ordered by the attending Professional
Provider and rendered by a Professional Provider other than the surgeon or assistant at Surgery.
Benefits are also provided for the administration of Anesthesia for covered oral surgical
procedures in an Outpatient setting when ordered and administered by the attending Preferred
Professional Provider.
2. Assistant at Surgery
Services of a Physician who actively assists the operating surgeon in the performance of covered
Surgery; Benefits will be provided for an assistant at Surgery only if an intern, resident, or house
staff member is not available.
3. Second Surgical Opinion
a) A consulting opinion and directly related Diagnostic Services to confirm the need for
recommended elective Surgery.
b) Specifications
i.The second opinion consultant must not be the Physician who first recommended elective
Surgery.
li. Elective Surgery Is covered Surgery that may be deferred and is not an emergency.
iii, Use of a second surgical opinion is at the Covered Person’s or Eligible Dependent's option.
iv.lf the first opinion for elective Surgery and the second opinion conflict, then a third opinion
and directly related Diagnostic Services are covered services.
v.If the consulting opinion is against elective Surgery and the Covered Person or Eligible
Dependent decides to have the elective Surgery, the Surgery is a Covered Service. In
such instances, the Covered Person or Eligible Dependent will be eligible for a maximum
of two (2) such consultations involving the elective surgical procedure in question but
limited to one (1) consultation per consultant.
4. Special Surgery
a. Sterilization if deemed medically necessary.
b. Oral Surgery - Benefits are provided for the following limited oral surgical procedures
determined to be Medically Necessary and Appropriate:
i) extraction of impacted third molars when partially or totally covered by bone;
ii) extraction of teeth in preparation for radiation therapy;

 
iii) mandibular staple implant, provided the procedure is not done in preparation of the
mouth for dentures;

iv) mandibular frenectomy;

v) Facility Provider and Anesthesia Services rendered in conjunction with non-covered
dental procedures when determined by the Plan to be Medically Necessary and
Appropriate due to the age and/or medical condition of the Covered Person or Eligible
Dependent;

vi) accidental injury to the jaw or structures contiguous to the jaw;

vii) the correction of a non-dental physiological condition which has resulted in a severe
functional impairment;

viii) treatment for tumors and cysts requiring pathological examination of the jaw,
cheeks, lips, tongue, roof and floor of mouth; and

ix) Orthodontic treatment of congenital cleft palates involving the maxillary arch,
performed in conjunction with bone graft surgery to correct the bony deficits associated
with extremely wide clefts affecting the alveolus.

5. Mastectomy and Breast Cancer Reconstruction - Benefits are provided for a mastectomy

performed on an Inpatient or Outpatient basis for the following:
i) Surgery to reestablish symmetry or alleviate functional impairment including, but not
limited to, augmentation, mammoplasty, reduction mammoplasty and mastopexy;
ii) Initial and subsequent prosthetic devices to replace the removed breast or portions
thereof; and
iii) Physical complications of all stages of mastectomy, including lymphedemas.
Benefits are also provided for one (1) home visit, as determined by the Covered Person’s or
Eligible Dependent's Physician, when received within forty-eight (48) hours after discharge, if
such discharge occurred within forty-eight (48) hours after an admission for a mastectomy.
Surgery
Surgery performed by a licensed Health Care Provider. Separate payment will not be made for
pre- and post-operative Services.
lf more than one (1) surgical procedure is performed by the same licensed Health Care Provider
during the same operation, the total benefits payable will be the amount payable for the highest
paying procedure, and no allowance shall be made for additional procedures except where the
Plan deems that an additional allowance is warranted,

EE. THERAPY AND REHABILITATION SERVICES
Benefits will be provided for the following Covered Services only when such Services are ordered by a
Physician:

iD

1. Cardiac Rehabilitation;

Chemotherapy;

Dialysis Treatment;

Infusion Therapy - Benefits will be provided when performed by a Facility Provider and for
self - administration if the components are furnished and billed by a Facility Provider.
Occupational Therapy;

Physical Medicine;

Radiation Therapy;

Pwn

Respiratory Therapy;
Speech Therapy.

COONAN
FF.

GG.

I.

JJ.

THERAPEUTIC SERVICES
Therapeutic Injections required in the diagnosis, prevention and treatment of an injury or illness.

TRANSPLANT SERVICES

Subject to the provisions of the Plan, benefits will be provided for covered services furnished by a

Hospital which are directly and specifically related to the transplantation of organs, bones, tissues or

blood stem cells.

lf a human organ, bone, tissue or blood stem cell transplant is provided from a living donor to a

human transplant recipient:

1. When both the recipient and the donor are Covered Persons or Eligible Dependents, each is
entitled to the benefits under the Plan;

2. When only the recipient is covered, both the donor and the recipient are entitled to the benefits
subject to the following additional limitations:

a. The donor benefits are limited to only those not provided or available to the donor from any
other source. This includes, but is not limited to, other insurance coverage, or any government
program; and

b. Benefits provided to the donor will be charged against the recipient's coverage to the extent
that benefits remain and are available after benefits for the recipient's own expenses have been
paid.

3. When only the donor is a Covered Person or Eligible Dependent, the donor is entitled to the
benefits under the Plan, subject to the following additional limitations:

a. The benefits are limited to only those not provided or available to the donor from any other
source in accordance with the terms of this Contract, and

b. No benefits will be provided to the non-Covered Person or Eligible Dependent transplant
recipient;

4. If any organ, tissue or blood stem cell is sold rather than donated to the Covered Person or Eligible
Dependent recipient, no benefits will be payable for the purchase price of such organ, tissue or
blood stem cell; however, other costs related to evaluation and procurement are covered up to
the Covered Person or Eligible Dependent Recipient’s Plan limits.

WIGS

The Plan covers the cost of wigs, if needed due to a specific diagnosis of chemotherapy induced
alopecia.

WILIW’S TUMOR

The Plan covers treatment of Wilm's Tumor the same way it covers charges for any other Illness.
Treatment can include, but is not limited to, autologous bone marrow transplants when
standard chemotherapy treatment is unsuccessful. Coverage is available for this treatment even if it
is deemed Experimental, Investigational or Unproven.

 
SECTION 5
PRESCRIPTION BENEFITS

Services and Supplies are provided to Covered Persons and eligible Dependents using the Magellan Rx
Management Pharmacy Network.

Claims for prescription benefits services and supplies are determined by the Claims Administrator, or a
delegate that is a pharmacy benefit manager. To use this benefit, simply present your Medical ID Card at
any participating pharmacy. If you have any questions regarding whether your pharmacy or any other
pharmacy in your area participates, please call 1-800-424-0472.

Schedule of Benefits and Prescription Co-payments/Co-insurance

Participants and Eligible Dependents must pay for a part of their prescription drug benefits in the form of a
Co-Payment. For each prescription at a participating pharmacy or by mail order, you must pay the Co-
Payment listed below. The Co-Payment is different for generic or brand name prescription drugs.

The Plan allows for the dispensing of up to a 30-day supply as prescribed by the Physician. Members may
be able to obtain up to a 90-day supply of generic prescriptions at any pharmacy.

The mail order program was designed to allow Participants and Eligible Dependents to receive large
quantities of maintenance medication (e.g., heart medication, blood pressure medication, diabetic
medication, etc.). Participants and Eligible Dependents may obtain up to a 90-day supply of their
prescription. The maximum benefit for covered prescription drug expenses Incurred by a Participant’s
entire family during each Plan Year may be obtained from your Claims Administrator. You may also call the
Claims Administrator for advice on how to preserve and maximize your annual drug benefit.

REBATES AND OTHER DISCOUNTS

The Plan may, at times, receive rebates for certain drugs on the PDL. The Plan does not pass these rebates
and other discounts on to you.

COVERED ITEMS
1. Aids
Alcohol Deterrents
Anabolic steroids
Antineoplastic/Chemo
Bee sting kits
Complementary Alternative Medicines
Compounded drugs
Contraceptives (Injectables, Oral, Patch, Diaphragms/Cervical, Progestin Implants)
Diabetic (Blood Sugar Diagnostics, Insulin, Insulin Syringes, Lancets, Urine Test Strips)
. CSF/Hematopoietic Agents
. Fluoride Preps — Oral & Topical
. Folic Acid
. Imitrex Injectable w/Std Qty Limit
. Immunosuppressives
. Injectables
. Interferon Alpha Beta
. Sexual Dysfunction — Oral and Non-Oral
. Smoking Deterrent
. Vitamins ~ Prenatal and Non-Prenatal
. Yocon

CON DAHRWHN

NP RP PPP PP PEE
OWON AO BWNHEO

44|Page
EXCLUSIONS
In addition to the Exclusions and Limitations applicable to all benefits under the Plan (See Section 9), no
Prescription Drug benefits are available under this Contract for:

1.
2.
3.

10.

11.
12.
13.

14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.

25

31

Drug or medication which is not a covered maintenance prescription drug;

Any charges by any Pharmacy Provider or Pharmacist except as provided herein;

Any charge where the Allowable Charge is less than the Participant’s or Eligible Dependent’s Co-
payment; and

Any charge above the Allowable Charge, advertised, or posted price, whichever is less than the
Allowable Charge.

Drugs or medications available over-the-counter for which state or federal laws do not require a
prescription.

Any drugs that are labeled as experimental or investigational.

United States Food and Drug Administration (FDA) approved prescriptions drugs used for purposes
other than those approved by the FDA unless the drug is recognized for the treatment of the
particular indication in one of the standard reference compendia, such as The United States
Pharmacopoeia (USP) Drug Information, the American Medical Association Drug Evaluations, The
American Hospital Formulary Service Drug Information, the Physician Drug Reference (PDR)) or in
current medical literature. Medical literature means scientific studies published in peer-reviewed
national professional medical journals.

Drugs newly approved by the FDA, prior to their review by the Plan’s Pharmacy and Therapeutics
Committee.

Prescription and nonprescription supplies (such as ostomy supplies), devices and appliances other
than syringes used in conjunction with injectable medications.

Prescriptions covered without charge under federal, state or local programs, including Workers’
Compensation

Any charge for the administration of a drug or insulin

Unauthorized refills

Medication for a Participant or Eligible Dependent confined to a rest home, nursing home,
sanitarium, extended care facility, hospital or similar entity

Abortifacients

Alcohol Swabs

Anti-Obesity

Biologicals

Blood/Blood Products

Blood Pressure Supplies

Cosmetic Preps

Fertility Drugs

Hair Growth Stimulants

Immune Serums

Immunization/Vaccines

. Metabolic Infant Formula
26.
27.
28.
29,
30.

Miscellaneous Medical Supplies
Nutritional Diet Supplies
Ostomy Supplies

OTC

Respiratory Devices

. Tuberculin Syringes
32.

X-ray Diagnostics

45|° age
SECTION 6
COORDINATION OF BENEFITS

Members of a family may be covered under more than one health program or insurance contract. This
Coordination of Benefits provision is included in this Summary Plan Description to ensure that the Plan
does not make duplicate payments, which can increase the cost of your health coverage.
This Coordination of Benefits applies to similar medical benefits payable under other health programs or
insurance contracts, including:

a) Any group insurance coverage,

b) An Employer-sponsored or other pre-payment coverage,

c) Any coverage under labor-management trusteed Plans or Employee benefits Organization

Plans, including this Plan,

d) Any coverage under government programs,

e) Any coverage required or provided by statute (except Medicaid),

f) Any mandatory "no-fault" coverage, and

g) Student coverage obtained or offered by an educational institution.
One of the two or more Plans is considered the “Primary Plan” and the others are the “Secondary Plans”.
The Primary Plan pays benefits first, without consideration of the other Plans. The Secondary Plans then
make up the difference up to 100% of the Allowable Charges for each procedure. This Plan will never pay
more than it would have paid without this provision. You must provide the Claims Administrator with any
information necessary for administering this provision.

Excess Insurance
If at the time of Injury, sickness, disease or disability there is available, or potentially available any other
source of coverage (including but not limited to coverage resulting from a judgment at law or
settlements), the benefits under this Plan shall apply only as an excess over such other sources of
coverage.
The Plan’s benefits will be excess to, whenever possible, any of the following:
1. Any primary payer besides the Plan.
2. Any first party insurance through medica! payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage.
Any policy of insurance from any insurance company or guarantor of a third party.
Workers’ compensation or other liability insurance company.
5. Any other source, including but not limited to crime victim restitution funds, any medical,
disability or other benefit payments, and school insurance coverage.

Pw

Vehicle Limitation

When medical payments are available under any vehicle insurance, the Plan shall pay excess benefits only,
without reimbursement for vehicle plan and/or policy deductibles, This Plan shall always be considered
secondary to such plans and/or policies. This applies to all forms of medical payments under vehicle plans
and/or policies regardless of its name, title or classification.

Order of Benefit Determination
To determine which coverage is primary and which is secondary, the following rules apply:
i. The plan without a coordination of benefits provision similar to this one will be the primary
plan.

 
ii The plan in which the patient is the Covered Person (rather than a dependent) will be the
primary plan. If your dependent child is covered under both your spouses’ and your health
plans, the primary coverage will be determined by the following factors:

ii. The plan of the parent whose birthday falls first during the year (regardless of year of birth)

will pay first.

iv. If you and your spouse share the same birthday, the plan covering the parent longer will be
primary.

Vv. If the other plan does not have a birthday provision and uses gender to determine primary
responsibility, the father’s plan will be primary.

Vi. If you and your spouse are divorced or separated, and there is no court decree giving financial

responsibility for your child’s health care expenses to one parent, your dependent child will
receive primary coverage under the custodial parent’s health coverage program. The plan of
the parent that was given financial responsibility for the child’s health care by decree of the
court is the Primary Plan.
vii. If you and/or your spouse remarries, the following order is used to determine primary
responsibility for your dependent child’s health coverage program:
a) The parent with legal custody
b) The spouse of the parent with legal custody
c) The parent without legal custody
d) The spouse of the parent without legal custody
vill. A patient’s health coverage as an actively-employed Covered Person or as a dependent of an
actively employed Covered Person this Plan is primary over other health care programs that
they may have as either, a laid-off employee, a retired employee, or a dependent of a laid-off
employee or a retired employee. If the other health care coverage is primary, then this rule
will not apply.
If none of the previous rules apply, the plan that has covered the patient the longest will be the primary
Plan.
lf both a husband and wife are Covered Persons of this Plan, the benefit is calculated first as if this Plan
was the Primary Plan and then as if this Plan was secondary. This will allow the same coverage as if the
husband and wife were covered as Employees in two different plans.
If this Plan is the secondary plan and the primary plan is a health maintenance organization or preferred
provider organization, then this Plan assumes that the primary plan pays the full value of the services and
this Plan is the secondary plan only for any Deductible or Co- Payment under the primary plan. If you have
coverage through your work under an HMO and this Plan is the secondary plan for you as a Dependent,
you must follow the rules of the HMO in order to have remaining balances considered for payment by the
Plan as the secondary plan. If you go outside of your HMO for services (or otherwise fail to follow the rules
of the HMO), and then submit the bill to this Plan for payment, it will be denied. For purposes of
coordinating benefits, an HMO is treated the same as any other plan. If you fail to follow the rules of any
primary plan, this Plan will not pay benefits as either primary or secondary.
The Plan also has the right to collect any excess payment directly from the parties involved, from the other
plan, or by an offset against any future benefit payment from the Plan on the Covered Person’s or
Dependent’s behalf, if he or she failed to notify the Claims Administrator of the availability of other health
coverage. This right of offset does not keep the Plan from recovering erroneous payments in any other
manner.
To ensure that the Plan coordinates benefits with any other health plan coverage you have, you must keep
the Plan informed of any and all coverage for you and your Dependents.
If the Plan has made payment of any amount that is in excess of that permitted by these Coordination of
Benefits rules, the Claims Administrator has the right to recover such amount from any party who has

47 ||P exe
received such overpayment by requesting a refund from such party, crediting other claims against the
amount owed to the Plan, or taking legal action.

COORDINATION WITH MEDICARE:

Generally, anyone age 65 or older is entitled to Medicare coverage. Anyone under age 65 who is entitled
to Social Security Disability Income Benefits may also be entitled to Medicare coverage after a waiting
period.

Medicare includes hospital insurance benefits (Part A) as well as supplementary medical insurance (Part
B). In general, if you or a Dependent is enrolled in the Plan and in Medicare, the Plan will provide all
benefits due under the Covered Person’s Plan. Medicare may then pay any remaining charges, if such
charges are covered under Medicare. In technical terms, the Plan is “primary” (pays first) for your covered
medical and hospital expenses, while Medicare is “secondary” (pays second).

Disabled Employees or Disabled Dependents Under 65: This Plan is primary for enrolled, active Employees
or their Dependents who are under age 65 and for Employees or their Dependents who have a Social
Security Disability Award and are entitled to Medicare benefits due to total disability (other than End
Stage Renal Disease}.

End Stage Renal Disease: If, while you are in active employment and you or any of your Dependents
become entitled to Medicare because of End Stage Renal Disease (ESRD), this Plan pays primary and
Medicare pays secondary for 30 months starting with the earlier of (1) the month in which Medicare ESRD
coverage begins; or (2) the first month in which the individual receives a kidney transplant. This provision
does not apply if Federal law provides to the contrary. In this case, the benefits of the Plan will be
determined in accordance with such law.

Medicaid: If you are covered by both this Plan and Medicaid, this Plan is primary and Medicaid pays
secondary.

CHAMPUS (Civilian Health and Medical Program of the Uniformed Services): If you are covered by both
this Plan and CHAMPUS, this Plan pays as primary and CHAMPUS pays secondary.

Other Coverage Provided by State or Federal Law: If you are covered by both this Plan and any other
coverage provided by any other state or federal law, the coverage provided by any other state or federal
law is primary and this Plan is secondary.

48 | Page
SECTION 7
THIRD PARTY RECOVERY, SUBROGATION AND REIMBURSEMENT

Payment Condition

The Plan, in its sole discretion, may elect to conditionally advance payment of benefits in those situations
where an Injury, Sickness, Disease or disability is caused in whole or in part by, or results from the acts or
omissions of Covered Persons, and/or their Dependents, beneficiaries, estate, heirs, guardian, personal
representative, or assigns (collectively referred to hereinafter in this section as “Covered Person(s)”) ora
third party, where any party besides the Plan may be responsible for expenses arising from an incident,
and/or other funds are available, including but not limited to no-fault, uninsured motorist, underinsured
motorist, medical payment provisions, third party assets, third party insurance, and/or guarantor(s) of a
third party (collectively “Coverage”).

Covered Person(s}, his or her attorney, and/or legal guardian of a minor or incapacitated individual agrees
that acceptance of the Plan’s conditional payment of medical benefits is constructive notice of these
provisions in their entirety and agrees to maintain 100% of the Plan’s conditional payment of benefits or
the full extent of payment from any one or combination of first and third-party sources in trust, without
disruption except for reimbursement to the Plan or the Plan’s assignee. The Plan shall have an equitable
lien on any funds received by the Covered Person(s) and/or their attorney from any source and said funds
shail be held in trust until such time as the obligations under this provision are fully satisfied. The Covered
Person(s) agrees to include the Plan’s name as a co-payee on any and all settlement drafts. Further, by
accepting benefits the Covered Person(s) understands that any recovery obtained pursuant to this section
is an asset of the Plan to the extent of the amount of benefits paid by the Plan and that the Covered
Person shall be a trustee over those Plan assets.

In the event a Covered Person(s) settles, recovers, or is reimbursed by any Coverage, the Covered
Person(s} agrees to reimburse the Plan for all benefits paid or that will be paid by the Plan on behalf of the
Covered Person(s}, When such a recovery does not include payment for future treatment, the Plan’s rignt
to reimbursement extends to all benefits paid or that will be paid by the Plan on behalf of the Covered
Person(s) for charges Incurred up to the date such Coverage or third party is fully released from liability,
including any such charges not yet submitted to the Plan. If the Covered Person(s) fails to reimburse the
Plan out of any judgment or settlement received, the Covered Person(s} will be responsible for any and all
expenses (fees and costs) associated with the Plan’s attempt to recover such money. Nothing herein shall
be construed as prohibiting the Plan from claiming reimbursement for charges Incurred after the date of
settlement if such recovery provides for consideration of future medical expenses.

If there is more than one party responsible for charges paid by the Plan or may be responsible for charges
paid by the Plan, the Plan will not be required to select a particular party from whom reimbursement is
due. Furthermore, unallocated settlement funds meant to compensate multiple injured parties of which
the Covered Person(s) is/are only one or a few, that unallocated settlement fund is considered designated
as an “identifiable” fund from which the plan may seek reimbursement.

Subrogation

As a condition to participating in and receiving benefits under this Plan, the Covered Person(s) agrees to
assign to the Plan the right to subrogate and pursue any and all claims, causes of action or rights that may
arise against any person, corporation and/or entity and to any Coverage to which the Covered Person(s) is
entitled, regardless of how classified or characterized, at the Plan’s discretion, if the Covered Person(s)
fails to so pursue said rights and/or action.

if a Covered Person(s) receives or becomes entitled to receive benefits, an automatic equitable lien
attaches in favor of the Plan to any claim, which any Covered Person(s) may have against any Coverage

49|P age
and/or party causing the Sickness or Injury to the extent of such conditional payment by the Plan plus
reasonable costs of collection. The Covered Person is obligated to notify the Plan or its authorized
representative of any settlement prior to finalization of the settlement, execution of a release, or receipt
of applicable funds. The Covered Person is also obligated to hold any and all funds so received in trust on
the Plan’s behalf and function as a trustee as it applies to those funds until the Plan’s rights described
herein are honored and the Plan is reimbursed.

The Plan may, at its discretion, in its own name or in the name of the Covered Person(s) commence a
proceeding or pursue a claim against any party or Coverage for the recovery of all damages to the full
extent of the value of any such benefits or conditional payments advanced by the Plan.

If the Covered Person(s) fails to file a claim or pursue damages against:
1. The responsible party, its insurer, or any other source on behalf of that party.
2. Any first party insurance through medical payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage.
3. Any policy of insurance from any insurance company or guarantor of a third party.
Workers’ compensation or other liability insurance company.
5. Any other source, including but not limited to crime victim restitution funds, any medical,
disability or other benefit payments, and school insurance coverage.
the Covered Person(s) authorizes the Plan to pursue, sue, compromise and/or settle any such claims in the
Covered Person’s/Covered Persons’ and/or the Plan’s name and agrees to fully cooperate with the Plan in
the prosecution of any such claims. The Covered Person(s) assigns all rights to the Plan or its assignee to
pursue a claim and the recovery of all expenses from any and all sources listed above.

>

Right of Reimbursement

The Plan shall be entitled to recover 100% of the benefits paid or payable benefits Incurred, that have
been paid and/or will be paid by the Plan, or were otherwise Incurred by the Covered Person(s) prior to
and until the release from liability of the liable entity, as applicable, without deduction for attorneys’ fees
and costs or application of the common fund doctrine, made whole doctrine, or any other similar legal or
equitable theory, and without regard to whether the Covered Person(s) is fully compensated by his or her
recovery from all sources. The Plan shall have an equitable lien which supersedes all common law or
statutory rules, doctrines, and laws of any State prohibiting assignment of rights which interferes with or
compromises in any way the Plan’s equitable lien and right to reimbursement. The obligation to reimburse
the Plan in full exists regardless of how the judgment or settlement is classified and whether or not the
judgment or settlement specifically designates the recovery or a portion of it as including medical,
disability, or other expenses and extends until the date upon which the liable party is released from
liability. If the Covered Person’s/Covered Persons’ recovery is less than the benefits paid, then the Plan is
entitled to be paid all of the recovery achieved. Any funds received by the Covered Person are deemed
held in constructive trust and should not be dissipated or disbursed until such time as the Covered
Person’s obligation to reimburse the Plan has been satisfied in accordance with these provisions. The
Covered Person is also obligated to hold any and all funds so received in trust on the Plan’s behalf and
function as a trustee as it applies to those funds until the Plan’s rights described herein are honored and
the Plan is reimbursed.

No court costs, experts’ fees, attorneys’ fees, filing fees, or other costs or expenses of litigation may be
deducted from the Plan’s recovery without the prior, express written consent of the Plan.

The Plan’s right of subrogation and reimbursement will not be reduced or affected as a result of any fault
or claim on the part of the Covered Person(s), whether under the doctrines of causation, comparative fault
or contributory negligence, or other similar doctrine in law. Accordingly, any lien reduction statutes,

50| Page
which attempt to apply such laws and reduce a subrogating Plan’s recovery will not be applicable to the
Plan and will not reduce the Plan’s reimbursement rights.

These rights of subrogation and reimbursement shall apply without regard to whether any separate
written acknowledgment of these rights is required by the Plan and signed by the Covered Person(s).

This provision shall not limit any other remedies of the Plan provided by law. These rights of subrogation
and reimbursement shall apply without regard to the location of the event that led to or caused the
applicable Sickness, Injury, Disease or disability.

Covered Person is a Trustee Over Plan Assets

Any Covered Person who receives benefits and is therefore subject to the terms of this section is hereby
deemed a recipient and holder of Plan assets and is therefore deemed a trustee of the Plan solely as it
relates to possession of any funds which may be owed to the Plan as a result of any settlement, judgment
or recovery through any other means arising from any injury or accident. By virtue of this status, the
Covered Person understands that he or she is required to:

1. Notify the Plan or its authorized representative of any settlement prior to finalization of the
settlement, execution of a release, or receipt of applicable funds.

2. Instruct his or her attorney to ensure that the Plan and/or its authorized representative is included
as a payee on all settlement drafts.

3. In circumstances where the Covered Person is not represented by an attorney, instruct the
insurance company or any third party from whom the Covered Person obtains a settlement,
judgment or other source of Coverage to include the Plan or its authorized representative as a
payee on the settlement draft.

4. Hold any and all funds so received in trust, on the Plan’s behalf, and function as a trustee as it
applies to those funds, until the Plan’s rights described herein are honored and the Plan is
reimbursed.

To the extent the Covered Person disputes this obligation to the Plan under this section, the Covered
Person or any of its agents or representatives is also required to hold any/all settlement funds, including
the entire settlement if the settlement is less than the Plan’s interests, and without reduction in
consideration of attorneys’ fees, for which he or she exercises control, in an account segregated from their
general accounts or general assets until such time as the dispute is resolved.

No Covered Person, beneficiary, or the agents or representatives thereof, exercising control over plan
assets and incurring trustee responsibility in accordance with this section will have any authority to accept
any reduction of the Plan’s interest on the Plan’s behalf.

Release of Liability

The Plan’s right to reimbursement extends to any incident related care that is received by the Covered
Person(s) (Incurred) prior to the liable party being released from liability. The Covered Person’s/Covered
Persons’ obligation to reimburse the Plan is therefore tethered to the date upon which the claims were
Incurred, not the date upon which the payment is made by the Plan. In the case of a settlement, the
Covered Person has an obligation to review the “lien” provided by the Plan and reflecting claims paid by
the Plan for which it seeks reimbursement, prior to settlement and/or executing a release of any liable or
potentially liable third party, and is also obligated to advise the Plan of any incident related care incurred
prior to the proposed date of settlement and/or release, which is not listed but has been or will be
incurred, and for which the Plan will be asked to pay.

 
Excess Insurance
If at the time of Injury, Sickness, Disease or disability there is available, or potentially available any
Coverage (including but not limited to Coverage resulting from a judgment at law or settlements), the
benefits under this Plan shall apply only as an excess over such other sources of Coverage, except as
otherwise provided for under the Plan’s Coordination of Benefits section.
The Plan’s benefits shall be excess to any of the following:
1. The responsible party, its insurer, or any other source on behalf of that party.
2. Any first party insurance through medical payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage.
3. Any policy of insurance from any insurance company or guarantor of a third party.
Workers’ compensation or other liability insurance company.
5. Any other source, including but not limited to crime victim restitution funds, any medical,
disability or other benefit payments, and school insurance coverage.

>

Separation of Funds

Benefits paid by the Plan, funds recovered by the Covered Person(s), and funds held in trust over which
the Plan has an equitable lien exist separately from the property and estate of the Covered Person(s), such
that the death of the Covered Person(s) or filing of bankruptcy by the Covered Person(s), will not affect the
Plan’s equitable lien, the funds over which the Plan has a lien, or the Plan’s right to subrogation and
reimbursement.

Wrongful Death

In the event that the Covered Person(s) dies as a result of his or her Injuries and a wrongful death or
survivor claim is asserted against a third party or any Coverage, the Plan’s subrogation and reimbursement
rights shall still apply, and the entity pursuing said claim shall honor and enforce these Plan rights and
terms by which benefits are paid on behalf of the Covered Person(s) and all others that benefit from such
payment.

Obligations
It is the Covered Person’s/Covered Persons’ obligation at all times, both prior to and after payment of
medical benefits by the Plan:

1. To cooperate with the Plan, or any representatives of the Plan, in protecting its rights, including
discovery, attending depositions, and/or cooperating in trial to preserve the Plan’s rights.

2. To provide the Plan with pertinent information regarding the Sickness, Disease, disability, or
Injury, including accident reports, settlement information and any other requested additional
information.

3. To take such action and execute such documents as the Plan may require to facilitate enforcement
of its subrogation and reimbursement rights.

4. Todo nothing to prejudice the Plan’s rights of subrogation and reimbursement.

5. To promptly reimburse the Plan when a recovery through settlement, judgment, award or other
payment is received.

6. To notify the Plan or its authorized representative of any incident related claims or care which may
be not identified within the lien (but has been Incurred) and/or reimbursement request submitted
by or on behalf of the Plan.

7. To notify the Plan or its authorized representative of any settlement prior to finalization of the
settlement.

8. To not settle or release, without the prior consent of the Plan, any claim to the extent that the
Covered Person may have against any responsible party or Coverage.

52|P age
9. To instruct his or her attorney to ensure that the Plan and/or its authorized representative is
included as a payee on any settlement draft.

10. In circumstances where the Covered Person is not represented by an attorney, instruct the
insurance company or any third party from whom the Covered Person obtains a settlement to
include the Plan or its authorized representative as a payee on the settlement draft.

11. To make good faith efforts to prevent disbursement of settlement funds until such time as any
dispute between the Plan and Covered Person over settlement funds is resolved.

If the Covered Person(s) and/or his or her attorney fails to reimburse the Plan for all benefits paid, to be
paid, Incurred, or that will be Incurred, prior to the date of the release of liability from the relevant entity,
as a result of said Injury or condition, out of any proceeds, judgment or settlement received, the Covered
Person(s) will be responsible for any and all expenses (whether fees or costs) associated with the Plan’s
attempt to recover such money from the Covered Person(s).

The Plan’s rights to reimbursement and/or subrogation are in no way dependent upon the Covered
Person’s/Covered Persons’ cooperation or adherence to these terms.

Offset

if timely repayment is not made, or the Covered Person and/or his or her attorney fails to comply with any
of the requirements of the Plan, the Plan has the right, in addition to any other lawful means of recovery,
to deduct the value of the Covered Person’s amount owed to the Plan. To do this, the Plan may refuse
payment of any future medical benefits and any funds or payments due under this Plan on behalf of the
Covered Person(s) in an amount equivalent to any outstanding amounts owed by the Covered Person to
the Plan. This provision applies even if the Covered Person has disbursed settlement funds.

Minor Status

In the event the Covered Person(s) is a minor as that term is defined by applicable law, the minor’s parents
or court-appointed guardian shall cooperate in any and all actions by the Plan to seek and obtain requisite
court approval to bind the minor and his or her estate insofar as these subrogation and reimbursement
provisions are concerned.

lf the minor’s parents or court-appointed guardian fail to take such action, the Plan shall have no
obligation to advance payment of medical benefits on behalf of the minor. Any court costs or legal fees
associated with obtaining such approval shall be paid by the minor’s parents or court-appointed guardian.

Language Interpretation

The Plan Administrator retains sole, full and final discretionary authority to construe and interpret the
language of this provision, to determine all questions of fact and law arising under this provision, and to
administer the Plan’s subrogation and reimbursement rights with respect to this provision. The Plan
Administrator may amend the Plan at any time without notice.

Severability

In the event that any section of this provision is considered invalid or illegal for any reason, said invalidity
or illegality shall not affect the remaining sections of this provision and Plan. The section shall be fully
severable. The Plan shall be construed and enforced as if such invalid or illegal sections had never been
inserted in the Plan.

53 [Page
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 55 of 95 PagelD #: 158

SECTION 8
WORKER’S COMPENSATION CASES

No benefits will be paid by this Plan for an accident or Illness in any way connected with Employment. If
you have a Work-Related accident or Illness, notify your Employer immediately and file a Worker’s
Compensation claim with your Employer.

Certain Illnesses like hernias, varicose veins, allergy to chemicals or materials may occur due to the nature
of the work in the industry. Since Worker’s Compensation offers certain protections if you have such an
illness, discuss your job activities with the doctor to determine if it could be Work-Related.

Failure to file a Worker’s Compensation claim could mean the loss of benefits which might otherwise
protect you against medical costs or loss of earnings resulting from a Work-Related accident or Illness.

54|P age

5
SECTION 9
EXCLUSIONS

DENIAL OR LOSS OF BENEFITS

In addition to the exclusions and limitations set forth in the various benefit sections of this SPD, the
following circumstances may cause loss of benefits and/or charges and expenses which are not payable
from the Plan.

Benefits are denied when it is determined that, at the time the claim was Incurred, you or your
Dependent, as the case may be:

i.
ii.
fii.
iv.

V.

Was not eligible for benefits claimed.

Failed to submit required evidence to substantiate the claim.

Failed to apply or make timely application for benefits.

Made intentional material misstatements in connection with eligibility or any payments made in
reliance on such misstatement.

Omitted facts or material statements as to other insurance available to you and your Dependents

Each benefit section of this SPD may contain limitations and exclusions that apply to that particular
benefit. The following exclusions and limitations apply to all benefits under the Plan except as otherwise
specifically indicated in this Plan. Benefits under the Plan do not include coverage for:

1.

10.

55| Pa

Any service which is not deemed medically necessary as determined by the Plan or does not meet
the plan’s guideline for clinical eligibility for coverage;

Services that are not Clinical eligibility for coverage: Except for preventive services required to be
covered under the Affordable Care Act, all services unrelated to an Illness or Injury are excluded;
as is all or any part of a hospital stay related to an unnecessary service including any services
provided during that period (except where otherwise provided);

Services which are not prescribed by or performed by or upon the direction of a licensed, Health
Care Provider;

Services for any Experimental procedures, services, or drugs. For example, hospital stays for any
procedure that is no longer generally regarded as effective or it is experimental in the sense that
its effectiveness is not generally recognized;

Services rendered prior to the Covered Person’s or Eligible Dependent's Effective Date;

Services Incurred after the date of termination of the Covered Person’s or Eligible Dependent's
coverage;

Services rendered after the visit limit per covered service is reached;

Services for loss sustained or expenses Incurred while on active duty as a member of the armed
forces of any nation, or losses sustained or expenses Incurred as a result of an act of war whether
declared or undeclared;

Services rendered in connection with an Illness or Injury that is Incurred or is a result of a declared
or undeclared war or military services;

Services which no charge is made or which a Covered person or Eligible Dependent would have no
legal obligation to pay;

x g2
Be
it.

12.
13.

14.

15.
16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

56 | °

Services rendered when a Covered Person intentionally omits or misrepresents health information
in their enrollment application. If such intentional omission or misrepresentation is discovered
after the Covered Person enrolls, such Covered Person will be classified as a non-qualifying
Covered Person and the Plan will not pay any of that Covered Person’s claims;

Hospital admissions due to illegal Surgery or for dentistry (except as the result of an accident);

in connection with an Injury or Illness arising out of a procedure, surgery or treatment performed
by a Doctor/Facility/Provider that causes harm to a Covered Person or Eligible Dependent;

Charges arising from care, supplies, treatment, and/or services that are for Injuries resulting from
negligence, misfeasance, malfeasance, nonfeasance or malpractice on the part of any caregiver,
institution, or Provider, as determined by the Plan Administrator, in its discretion, in light of
applicable laws and evidence available to the Plan Administrator;

Services which are not consistent with the diagnosis and treatment of a condition;
For services, supplies and treatment unless performed or prescribed as necessary by a legally
licensed Physician;

Confinement primarily for custodial or for rest cures, respite or, for long-term care;

Any amounts the Covered Person or Eligible Dependent is required to pay under the deductible
and/or coinsurance provisions of Medicare or any Medicare supplemental coverage;

Hospitalization furnished under federal, state and other laws for which the government program is
primary;

Services in connection with an injury or Illness arising out of or in the course of Employment for
which benefits are payable under Worker’s Compensation Laws. This exclusion applies whether or
not the Covered Person or Eligible Dependent files a claim for said benefits or compensation;

Any benefits provided to members of the armed forces while on active duty or to patients in
Veteran's Administration facilities for service-connected illness or injury, unless the Covered
Person or Eligible Dependent has a legal obligation to pay;

Treatments or services for injuries resulting from the maintenance or use of a motor vehicle if such
treatment or service is paid or payable under a plan or policy of motor vehicle insurance, including
a certified or qualified plan of self-insurance, or any fund or program for the payment of
extraordinary medical benefits established by law, including any medical benefits payable in any
manner under the Pennsylvania Motor Vehicle Financial Responsibility Act;

Services rendered when no Fault is primary. !f a claim is denied because of illegal substance use or
DUI, then Plan will also not cover any deductible or dollar amount over the insured’s limit. The
Plan will not cover charges denied under no fault insurance because the claimant did not have no
fault coverage in violation of New York or other state insurance laws;

Prescription Drugs which were paid or are payable under a freestanding prescription drug
program;

Charges arising from care, supplies, treatment, and/or services that are services, supplies, care or
treatment to a Covered Person for Injury or sickness Incurred while the Covered Person was

 
26.

27,

28,

29.

30.

31.

32.

33.

34.

35.

voluntarily taking or was under the influence of any controlled substance, drug, hallucinogen or
narcotic not administered on the advice of a Physician. Expenses will be covered for Injured
Covered Persons other than the person using controlled substances and expenses will be covered
for Substance Abuse treatment as specified in this Plan. This exclusion does not apply if the Injury
(a) resulted from being the victim of an act of domestic violence, or (b) resulted from a
documented medical condition (including both physical and mental health conditions):

Expenses for nicotine gum or patches, or other products, services or programs intended to assist
an individual to stop smoking, except to the extent required by the Affordable Care Act;

Charges arising from care, supplies, treatment, and/or services that are involving a Covered Person
who has taken part in any activity made illegal due to the use of alcohol or a state of intoxication.
Expenses will be covered for Injured Covered Persons other than the person partaking in an
activity made illegal due to the use of alcoho! or a state of intoxication, and expenses may be
covered for Substance Abuse treatment as specified in this Plan, if applicable. This exclusion does
not apply if the Injury (a) resulted from being the victim of an act of domestic violence, or (b)
resulted from a documented medical condition (including both physical and mental health
conditions):

Ambulance services, except as provided herein;

Plastic surgery for cosmetic purposes. Exceptions to this exclusion include:

e Surgery to correct a condition resulting from an accident;

® Surgery to correct a congenial birth defect;

*® Surgery to correct a functional impairment which results from a covered disease or injury;

Services for personal hygiene and convenience items such as, but not limited to, air conditioners,
humidifiers, or physical fitness equipment, stair glides, elevators/lifts or "barrier-free" home
modifications, whether or not specifically recommended by a medical or other Professional
Provider;

Inpatient admissions which are primarily for diagnostic studies or for Physical Medicine services;

Outpatient Therapy and Rehabilitation Services for which there is no expectation of restoring or
improving a level of function or when no additional functional progress is expected to occur;
unless Medically Necessary and Appropriate;

Services of private or special nurses or services generally provided on an out-patient basis;

Dental care, filling, removal or replacement of teeth, the treatment of injuries to or diseases of the
teeth, gums or structures directly supporting or attached to the teeth. These include, but are not
limited to, apicoectomy (dental root resection), root canal treatments, soft tissue impactions,
alveolectomy and treatment of periodontal disease, except for dental expenses otherwise covered
because of accidental bodily injury to sound and natural teeth and for orthodontic treatment for
congenital cleft palates;

Oral Surgery procedures, except for the treatment of accidental injury to the jaw, sound and
natural teeth, mouth or face, except as provided herein;
36.

37.

38.

39.

40.

41.

42.

43.

44.

45.

46.

47.

48.

49.

50.

Treatment of temporomandibular joint (jaw hinge) syndrome with intra-oral prosthetic devices, or
any other method to alter vertical dimensions and/or restore or maintain the occlusion and
treatment of temporomandibular joint dysfunction not caused by documented organic joint
disease or physical trauma;

Palliative or cosmetic foot care including flat foot conditions, supportive devices for the foot,
corrective shoes, the treatment of subluxations of the foot, care of corns, bunions (except capsular
or bone Surgery), calluses, toe nails (except Surgery for ingrown nails}, fallen arches, weak feet,
chronic foot strain, and symptomatic complaints of the feet, except when such devices or services
are related to the treatment of diabetes;

Hearing aid devices, tinnitus maskers, or examinations for the prescription or fitting of hearing
aids, except as provided here in;

Routine hearing exam unless mandated by law;

Eyeglasses or contact lenses and the vision examination for prescribing or fitting eyeglasses or
contact lenses, (except for the initial pair of contact lenses/glasses prescribed following cataract
extraction in place of surgically implanted lenses, or sclera shells intended for use in the treatment
of disease or injury);

Voluntary Sterilization — not of Medical Necessity and Appropriateness, unless it is for female
sterilization procedures that are otherwise covered under the Preventive Care Services benefit;

The correction of myopia, hyperopia or presbyopia, including but not limited to corneal
microsurgery, such as keratomileusis, keratophakia, radial keratotomy, corneal ring implants,
Laser-Assisted in Situ Kratomileusis (LASIK) and all related services;

Nutritional counseling, except as provided herein;

Any weight loss or control, including all diagnostic testing related to weight reduction programs,
unless it provides for the treatment of Morbid Obesity;

Any surgical procedure not Medically Necessary and Appropriate;
Allergy testing, except as provided herein or as mandated by law;

Membership fees, dues or any other charges in connection with recreational facilities, fitness
centers, diet, stress management centers or nutritional centers, recreational and leisure travel!
even if prescribed or recommended by a Physician;

Immunizations required for foreign travel or employment;

Expenses for the treatment of infertility and its complications, procedures or devices to achieve
fertility, in vitro fertilization, low tubal transfer, artificial insemination, embryo transfer, gamete
transfer, zygote transfer, surrogate parenting, donor semen, adoption, and reversal of sterilization
procedures;

Services ordered by a court or other tribunal as part of the Covered Person’s and Eligible
Dependent's sentence;

58 [Page
51.

52.

53.

54.

55.

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

66.

67

59| Pa

Charges arising from care, supplies, treatment, and/or services that are for any Injury or sickness
which is incurred while taking part or attempting to take part in an illegal activity, including but not
limited to misdemeanors and felonies. It is not necessary that an arrest occur, criminal charges be
filed, or, if filed, that a conviction result. Proof beyond a reasonable doubt is not required to be
deemed an illegal act. This exclusion does not apply if the Injury (a) resulted from being the victim
of an act of domestic violence, or (b) resulted from a documented medical condition {including
both physical and mental health conditions);

Genetic testing or counseling, unless used to treat the sickness or injury of a covered person or
used in the treatment of a high-risk pregnancy, or unless otherwise covered under the Preventive
Care Services;

Transportation charges to and from health care providers except as specified herein;

Care for surrogate mothers, unless the surrogate is a Covered Person, in which case the Preventive
Care Services and/or pregnancy expenses will be covered in accordance with the Plan provisions;

Coverage for hair loss;
Coverage for marriage or family counseling;

Educational services, supplies or equipment, including, but not limited to computers, software,
printers, books, tutoring, visual aids, auditory aids, speech aids, etc., even if they are required
because of an Injury or Illness;

Physical examinations and testing required for employment, government or regulatory purposes,
insurance, school, camp, recreation, sports, or by any third party;

Prayer, religious healing, spiritual healing, naturopathic, naprapathic, homeopathic services or
supplies, hypnosis, hypnotherapy, biofeedback;

Acupuncture;

Private Duty Nursing

Work-Related claims

Massage therapy, Rolfing and related services; or

Any other medical or dental Service or treatment except as provided in the Plan or as mandated by
law.

Services or supplies furnished by one of these members of the Covered Person's family, unless
otherwise stated herein. This includes a Spouse, or Domestic Partner, child, parent, in-law,
brother or sister;

Services for which a charge is not usually made, such as a Practitioner treating a professional or
business associate, or services at a public health fair;

Services for which the Covered Person would not have been charged if he/she did not have health
care coverage;
68.

69.
70.

71.

72.

73.
74.
75.
76.
77.

78,

79,

80.

81.
82.
83.
84.

Services provided by a social worker, except as otherwise stated in this SPD;

Administration of oxygen, except as otherwise stated herein.

Anesthesia and consultation services when they are given in connection with Non-Covered
Expenses or billed separately by a Practitioner for Surgery performed on an Outpatient basis;

Charges arising from care, supplies, treatment, and/or services that exceed Plan limits, set forth
herein and including (but not limited to) the Maximum Allowable Charge as determined by the Plan
Administrator, in accordance with the Plan terms as set forth by and within this document;

Blood or blood plasma or other blood derivatives or components that are replaced by a Covered
Person;

Consumable medical supplies;

Home Health Care Visits: connected with administration of dialysis;
Sunglasses, even if by prescription;

Light box therapy, and the appliance that radiates the light;

Housekeeping services, except as an incidental part of Covered Services and Supplies furnished by
a Home Health Agency;

Maintenance therapy for:

e Physical Therapy;

e Manipulative Therapy;

* Occupational Therapy; and
@ Speech Therapy;

Milieu Therapy:
Inpatient services and supplies which are primarily for milieu therapy even though covered
treatment may also be provided.
This means that Claims Administrator has determined that:
o the purpose of all or part of an Inpatient stay is chiefly to change or control a
patient's environment; and
o an Inpatient setting is not Medically Necessary and Appropriate for the treatment
furnished, if any;

Food products (including enterally administered food products, except when used as the sole
source of nutrition). But, this exclusion does not apply to the foods, food products and
specialized non-standard infant formulas that are eligible for coverage as stated herein;

Pastoral counseling;
Psychoanalysis to complete the requirements of an educational degree or residency program;
Psychological testing for educational purposes;

Removal of abnormal skin outgrowths and other growths. This includes, but is not limited to,
paring or chemical treatments to remove: corns; callouses; warts; hornified nails; and all other
growths, unless it involves cutting through all layers of the skin. This does not apply to services
needed for the treatment of diabetes:

60 | Page
85.

86.
87.
88.

89.

90.

91.

92.

93.

94.

95.

96.

97.

Special medical reports not directly related to treatment of the Covered Person (e.g., employment
physicals; reports prepared due to litigation.);

Telephone consultations;
Vitamins and Dietary Supplements;

Expenses in connection with unless specifically provided for herein), donor semen, adoption, and
reversal of sterilization procedures;

Charges arising from care, supplies, treatment, and/or services that are solely for and/or
applicable to administrative costs of completing claim forms or reports or for providing records
wherever allowed by applicable law and/or regulation;

Charges arising from care, supplies, treatment, and/or services that are charged solely due to the
Covered Person’s having failed to honor an appointment;

Charges arising from care, supplies, treatment, and/or services that are expenses actually Incurred
by other persons;

Charges arising from care, supplies, treatment, and/or services that are not accepted as standard
practice by the American Medical Association (AMA), American Dental Association (ADA), or the
Food and Drug Administration (FDA);

Charges arising from care, supplies, treatment, and/or services that are not specified as covered
under any provision of this Plan;

Charges arising from care, supplies, treatment, and/or services that are to the extent that payment
under this Plan is prohibited by law;

Charges arising from care, supplies, treatment, and/or services that are required as a result of
unreasonable Provider error;

Charges arising from care, supplies, treatment, and/or services that are for an Illness, Injury or
sickness not payable by virtue of the Plan’s subrogation, reimbursement, and/or third-party
responsibility provisions; and

Charges arising from care, supplies, treatment, and/or services that are not reasonable in nature
or in charge (see definition of Maximum Allowable Charge), or are required to treat Illness or
Injuries arising from and due to a Provider’s error, wherein such Illness, Injury, infection or
complication is not reasonably expected to occur. This exclusion will apply to expenses directly or
indirectly resulting from circumstances that, in the opinion of the Plan Administrator in its sole
discretion, gave rise to the expense and are not generally foreseeable or expected amongst
professionals practicing the same or similar type(s) of medicine as the treating Provider whose
error caused the loss(es).

Any Covered Person who improperly collects benefits from the Plan, based on misstatement or
misrepresentation, will be legally liable for the reimbursement to the Plan of any improper payments. In
addition, the Covered Person will be subject to suspension of all benefits.

With respect to any Injury which is otherwise covered by the Plan, the Plan will not deny benefits
otherwise provided for treatment of the Injury if the Injury results from being the victim of an act of
domestic violence or a documented medical condition. To the extent consistent with applicable law, this
exception will not require this Plan to provide particular benefits other than those provided under the
terms of the Plan.

61] °:;

age
SECTION 10
HOW TO CLAIM YOUR BENEFITS

You will receive a Plan identification (ID) card which will contain important information, including claim
filing directions and contact information. Your ID card will show your network, and your cost containment
program administrator.

At the time you receive treatment, show your ID card to your provider of service. In most cases, your
provider will file your claim for you, however you may file a claim yourself by submitting the required
information to the Plan.

Procedures for All Claims

The procedures outlined below must be followed by Covered Persons to obtain payment of health
benefits under this Plan.

Health Claims
All claims and questions regarding health claims should be directed to the Claims Administrator. The Plan
Administrator may delegate to the Claims Administrator responsibility to process claims in accordance
with the terms of the Plan and the Plan Administrator’s directive(s). The Claims Administrator is not a
fiduciary of the Plan and does not have discretionary authority to make claims payment decisions or
interpret the meaning of the Plan terms.
Each Covered Person or Eligible Dependent claiming benefits under the Plan shall be responsible for
supplying, at such times and in such manner as the Plan Administrator in its sole discretion may require,
written proof that the expenses were Incurred or that the benefit is covered under the Plan. If the Plan
Administrator in its sole discretion determines that the Covered Person has not Incurred a covered
expense or that the benefit is not covered under the Plan, or if the Covered Person or Eligible Dependent
fails to furnish such proof as is requested, no benefits will be payable under the Plan.
Under the Plan, there are three types of claims: Pre-service (Non-urgent), Concurrent Care and Post-
service.
Pre-service Claims A “pre-service claim” is a claim for a benefit under the Plan where the Plan conditions
receipt of the benefit, in whole or in part, on approval of the benefit in advance of obtaining medical care.
A “Pre-service urgent care claim” is any claim for medical care or treatment with respect to which the
application of the time periods for making non-urgent care determinations could seriously jeopardize the
life or health of the Covered Person or the Covered Person’s ability to regain maximum function, or, in the
opinion of a physician with knowledge of the Covered Person’s or Eligible Dependent’s medical condition,
would subject the Covered Person or Eligible Dependent to severe pain that cannot be adequately
managed without the care or treatment that is the subject of the claim.
It is important to remember that, if a Covered Person or Eligible Dependent needs medical care for a
condition which could seriously jeopardize his life; there is no need to contact the Plan for prior approval.
The Covered Person or Eligible Dependent should obtain such care without delay and then later file the
claim as a Post-Service claim.
Further, if the Plan does not require the Covered Person or Eligible Dependent to obtain approval of a
specific medical service prior to getting treatment, then there is no pre-service claim. The Covered Person
or Eligible Dependent simply follows the Plan’s procedures with respect to any notice which may be
required after receipt of treatment, and files the claim as a post-service claim.
Concurrent Claims A “concurrent claim” arises when the Plan has approved an on-going course of
treatment to be provided over a period of time or number of treatments, and either:

e The Plan Administrator determines that the course of treatment should be reduced or terminated;

or

62| P

  

ge
e The Covered Person or Eligible Dependent requests extension of the course of treatment beyond
that which the Plan Administrator has approved.

Since the Plan does not require that the Covered Person or Eligible Dependent obtain approval of a
medical service in an urgent care situation prior to getting treatment, there is no need to contact the Plan
Administrator to request an extension of a course of treatment in an urgent care situation. The Covered
Person should simply follow the Plan’s procedures with respect to any notice which may be required after
receipt of treatment and file the claim as a post-service claim.
Post-Service Claims
A “post-service claim” is a claim for a benefit under the Plan after the services have been rendered. Post
service claims must include the following information in order to be considered filed with the Plan:
A Form HCFA or Form UB92 completed by the provider of service, including:

i. The date of service;

ii. The name, address, telephone number and tax identification number of the provider of the

services or supplies;

iii. The place where the services were rendered;

iv. The diagnosis and procedure codes;

vy. The amount of charges (including network re-pricing information);

vi. The name of the Plan;

vii. The name of the covered employee; and

vill. The name of the patient.

A call from a provider who wants to know if an individual is covered under the Plan, or if a certain
procedure or treatment is a covered expense before the treatment is rendered, is not a “claim” since an
actual claim for benefits is not being filed with the Plan. Likewise, presentation of a prescription to a
pharmacy does not constitute a claim.
When Health Claims Must Be Filed
All claims must be filed at the Claims Administrator on the appropriate form. A Covered Person may obtain
the necessary forms for filing a claim by telephone at (888) 721-2128) or writing to the Claims
Administrator at 14 Wall Street, Suite 5B, New York, NY 10005. All necessary information must accompany
your claim in order for the Plan to process the claim effectively.
There is a one-year (365 days} time limit from the date services were received for filing medical claims.
Any claim received after this time limit will be denied.
IMPORTANT NOTE: You and your Dependents should be aware that you or your medical provider’s failure
to file the claim for benefits within the one-year (365 days) deadline will mean that your claim is late and
will not be paid by the Plan. Consequently, the medical provider may seek to collect any money it is owed
directly from you. It is therefore very important that you make sure that you or your provider submit your
medical claims within the one-year (365 days) time frame.
Additionally, if the Plan denies or partially denies any claim for benefits that you do make, you or your
provider must appeal the denial within the one hundred and eighty (180) days as explained in Section 11 if
you wish to contest the Plan’s decision. A failure to request this review binds you and your provider to
accept the amount, if any, that the Plan has already paid regarding the claim. The Plan will not pay any
claims after the time to appeal a denial has elapsed and the medical provider may seek to collect any
money it is owed directly from you.
You must file a completed claim form each time you submit a bill directly to the Plan. If you wish the
Claims Administrator to pay the provider of services directly, you must provide us with your original
signature (not a photocopy) authorizing us to do so. Please be sure to indicate on the claim form if there is
an Injury involved, a lawsuit or third-party recovery, or any change in your marital status, you or your
spouse’s employment status or eligibility for other medical coverage.

63 | Page
Upon receipt of the required information, the claim will be deemed to be filed with the Plan. The Claims
Administrator will determine if enough information has been submitted to enable proper consideration of
the claim. If not, more information may be requested as provided herein. This additional information must
be received by the Claims Administrator within 45 days from receipt by the Covered Person or Eligible
Dependent of the request for additional information. Failure to do so may result in claims being declined

or reduced.

Timing of the Plan’s Claim Decisions

The Plan Administrator shall notify the Covered Person or Eligible Dependent, in accordance with the
provisions set forth below, of any adverse benefit determination (and, in the case of pre-service claims
and concurrent claims, of decisions that a claim is payable in full) within the following timeframes:

i. Pre-

service Non-Urgent Care Claims:

if the Covered Person or Eligible Dependent has provided all of the information needed to
process the claim, the Plan shall notify the Covered Person of the Plan’s decision within a
reasonable period of time appropriate to the medical circumstances, but not later than 15
days after receipt of the claim, unless an extension has been requested, then prior to the end
of the 15-day extension period.

lf the Covered Person or Eligible Dependent has not provided all of the information needed to
process the claim, then the Covered Person will be notified as to what specific information is
needed as soon as possible, but not later than five (5) days after receipt of the claim (24 hours
in the case of a failure to file a claim involving urgent care}, The Covered Person will be
notified of a determination of benefits in a reasonable period of time appropriate to the
medical circumstances, either prior to the end of the extension period (if additional
information was requested during the initial processing period), or by the date agreed to by
the Plan Administrator and the Covered Person (if additional information was requested
during the extension period).

ii. Concurrent Claims:

Plan Notice of Reduction or Termination. If the Plan Administrator is notifying the Covered
Person of a reduction or termination of a course of treatment (other than by Plan
amendment or termination), the Plan shall make the notification before the end of such
period of time or number of treatments. The Covered Person will be notified sufficiently in
advance of the reduction or termination to allow the Covered Person to appeal and obtain a
determination on review of that adverse benefit determination before the benefit is reduced
or terminated.
Request by Covered Person or Eligible Dependent Involving Non-Urgent Care. if the Plan
Administrator receives a request from the Covered Person or Eligible Dependent to extend the
course of treatment beyond the period of time or number of treatments that is a claim not
involving urgent care, the request will be treated as a new benefit claim and decided within
the timeframe appropriate to the type of claim (either as a pre-service non-urgent claim ora
post-service claim}.

il. Post-service Claims.

If the Covered Person or Eligible Dependent has provided all of the information needed to
process the claim, the Plan shall notify the Covered Person within a reasonable period of time,
but not later than 30 days after receipt of the claim, unless an extension has been requested,
then prior to the end of the 15-day extension period.

If the Covered Person or Eligible Dependent has not provided all of the information needed to
process the claim and additional information is requested during the initial processing period,
then the Covered Person or Eligible Dependent will be notified of a determination of benefits
prior to the end of the extension period, unless additional information is requested during the

extension period, then the Covered Person or Eligible Dependent will be notified of the

determination by a date agreed to by the Plan Administrator and the Covered Person.
Extensions — Pre-Service Non-Urgent Care Claims. This period may be extended by the Plan for up
to 15 days, provided that the Plan Administrator both determines that such an extension is
necessary due to matters beyond the control of the Plan and notifies the Covered Person, prior to
the expiration of the initial 15-day processing period, of the circumstances requiring the extension
of time and the date by which the Plan expects to render a decision.
Extensions — Post-service Claims. This period may be extended by the Plan for up to 15 days,
provided that the Plan Administrator both determines that such an extension is necessary due to
matters beyond the control of the Plan and notifies the Covered Person, prior to the expiration of
the initial 30-day processing period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision.

Calculating Time Periods. The period of time within which a benefit determination is required to be made
shall begin at the time a claim is deemed to be filed in accordance with the procedures of the Plan.

Notification of an Adverse Benefit Determination
The Plan Administrator may provide notifications of adverse benefit determinations either by letter or
electronically. Every notice of an adverse benefit determination shall include:

65|P 2

Information sufficient to identify the claim involved, including the date of the service, the name of
the Health Care Provider, the claim amount (if applicable), the diagnosis code and _ its
corresponding meaning, and the treatment code and its corresponding meaning.

A reference to the specific portion(s) of the summary plan description upon which a denial is
based;

Specific reason(s) for a denial;

A description of any additional information necessary for the Covered Person to perfect the claim
and an explanation of why such information is necessary;

A description of the Plan’s review procedures and the time limits applicable to the procedures,
including a statement of the Covered Person’s right to bring a civil action under section 502(a) of
ERISA following an adverse benefit determination on final review;

A statement that the Covered Person is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other information relevant to the
Covered Person's claim for benefits;

The identity of any medical or vocational experts consulted in connection with a claim, even if the
Plan did not rely upon their advice (or a statement that the identity of the expert will be provided,
upon request);

Any rule, guideline, protocol or similar criterion that was relied upon in making the determination
(or a statement that it was relied upon and that a copy will be provided to the Covered Person,
free of charge, upon request); and

In the case of denials based upon a medical judgment (such as whether the treatment is medically
necessary or experimental), either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Covered Person’s or Eligible Dependent’s
medical circumstances, or a statement that such explanation will be provided to the Covered
Person, free of charge, upon request.
SECTION 11
CLAIM APPEAL PROCEDURE

Appeal of Adverse Benefit Determinations

Full and Fair Review of All Claims

in cases where a claim for benefits is denied, in whole or in part, and the Covered Person believes the
claim has been wrongly denied, the Covered Person may appeal the denial and review pertinent
documents. The claims procedures of this Plan provide a Covered Person with a reasonable opportunity

for a ful

| and fair review of a claim and adverse benefit determination. More specifically, the Plan provides:
Covered Persons 180 days following receipt of a notification of an initial adverse benefit
determination to appeal the determination;

Covered Persons the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits;

For a review that does not afford deference to the previous adverse benefit determination and
that is conducted by an appropriate named fiduciary of the Plan, who shall be neither the
individual who made the adverse benefit determination that is the subject of the appeal, nor the
subordinate of such individual;

For a review that takes into account all comments, documents, records, and other information
submitted by the Covered Person relating to the claim, without regard to whether such
information was submitted or considered in any prior benefit determination;

That, in deciding an appeal of any adverse benefit determination that is based in whole or in part
upon a medical judgment, the Plan fiduciary shall consult with a Health Care Professional who has
appropriate training and experience in the field of medicine involved in the medical judgment,
who is neither an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such individual;

For the identification of medical or vocational experts whose advice was obtained on behalf of the
Plan in connection with a claim, even if the Plan did not rely upon their advice; and

That a Covered Person will be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the Covered Person’s or
Eligible Dependent’s claim for benefits in possession of the Plan Administrator; information
regarding any voluntary appeals procedures offered by the Plan; any internal rule, guideline,
protocol or other similar criterion relied upon in making the adverse determination; and an
explanation of the scientific or clinical judgment for the determination, applying the terms of the
Plan to the Covered Person’s or Eligible Dependent’s medical circumstances.

Requirements for Appeal
The Covered Person must file the appeal in writing within 180 days following receipt of the notice of an

adverse

benefit determination. An appeal filed by a provider on the Covered Person’s behalf is not

considered an appeal under the Plan unless the provider is a personal representative.

To file a

n appeal in writing, the Covered Person’s appeal must be addressed as follows and mailed or faxed

as follows:

Mail:
Leading
14 Wall

Edge Administrators
Street, Suite 5B

New York, NY 10005
Fax: (646) 559-1810

66] es

 
it shall be the responsibility of the Covered Person to submit proof that the claim for benefits is covered
and payable under the provisions of the Plan. Any appeal must include:

e The name of the Covered Person;

® The name of the patient;

e The Covered Person’s social security number;

e The group name or identification number;

e All facts and theories supporting the claim for benefits. Failure to include any theories or facts in
the appeal will result in their being deemed waived. In other words, the Covered Person will lose
the right to raise factual arguments and theories which support this claim if the Covered Person
fails to include them in the appeal:

e A statement in clear and concise terms of the reason or reasons for the disagreement with the
handling of the claim; and

e Any material or information that the Covered Person has which indicates that the Covered Person
is entitled to benefits under the Plan.

If the Covered Person provides all of the required information the Plan Administrator will be able to decide
the appeal.

Timing of Notification of Benefit Determination on Review
The Plan Administrator shall notify the Covered Person of the Plan’s benefit determination on review
within the following timeframes:
* Pre-service Non-Urgent Care Claims: Within a reasonable period of time appropriate to the
medical circumstances, but not later than 30 days after receipt of the appeal.
* Concurrent Claims: The response will be made in the appropriate time period based upon the
type of claim —pre-service non-urgent or post-service.
e Urgent Care Claims: Within a reasonable period of time, but not later than 72 hours after
receipt of the appeal.
e Post-service Claims: Within a reasonable period of time, but not later than 60 days after
receipt of the appeal.

Calculating Time Periods

The period of time within which the Plan’s determination is required to be made shall begin at the time an
appeal is filed in accordance with the procedures of this Plan, without regard to whether all information
necessary to make the determination accompanies the filing.

Manner and Content of Notification of Adverse Benefit Determination on Review

If, upon appeal, The Plan Administrator denies a Covered Person's appeal, either in whole or in part, the
Plan Administrator shall provide the Covered Person with notification, in writing or electronically, setting
forth:

e The specific reason or reasons for the denial;

e Reference to the specific portion(s) of the summary plan description on which the denial is based;

e The identity of any medical or vocational experts consulted in connection with the claim, even if
the Plan did not rely upon their advice;

e A statement that the Covered Person is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other information relevant to the
Covered Person’s or Eligible Dependent’s claim for benefits;

e If an internal rule, guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, a statement that such rule, guideline, protocol, or other similar criterion
was relied upon in making the adverse determination and that a copy of the rule, guideline,

 
protocol, or other similar criterion will be provided free of charge to the Covered Person upon
request;

e if the adverse benefit determination is based upon a medical judgment, a statement that an
explanation of the scientific or clinical judgment for the determination, applying the terms of the
Plan to the Covered Person’s or Eligible Dependent’s medical circumstances, will be provided free
of charge upon request;

e A statement of the Covered Person’s right to bring an action under section 502(a) of ERISA,
following an adverse benefit determination on final review;

® Information about the availability of, and contact information for, an applicable office of health
insurance consumer assistance or ombudsman established under applicable federal law to assist
Covered Persons with the internal claims and appeals and external review processes;

e The following statement: “You and your Plan may have other voluntary alternative dispute
resolution options, such as mediation. One way to find out what may be available is to contact
your local U.S. Department of Labor Office and your state insurance regulatory agency”; and

e Access to, and copies of, documents, records, and other information described in this section, as
appropriate.

Furnishing Documents in the Event of an Adverse Determination

In the case of an Adverse Benefit Determination on review, the Plan Administrator shall provide such
access to, and copies of, documents, records, and other information described in the provision relating to
“Manner and Content of Notification of Adverse Benefit Determination on Review” as appropriate.

Decision on Review

The decision by the Plan Administrator or other appropriate named fiduciary of the Plan on review will be
final, binding and conclusive and will be afforded the maximum deference permitted by law. All claim
review procedures provided for in the Plan must be exhausted before any legal action is brought.

External Review

When a Covered Person has exhausted the internal appeals process outlined above, the Covered Person
has a right to have that decision reviewed by independent health care professionals who have no
association with the Plan, the Plan Sponsor, or the Plan. lf the adverse benefit determination involved
making a judgment as to the Medical Necessity, appropriateness, health care setting, level of care or
effectiveness of the health care service or treatment you requested, you may submit a request for
external review within 4 months after receipt of a denial of benefits to:

American Health Holdings, Inc.
7400 West Campus Road, F-510
New Albany, OH 43054

(888) 974-5702

For standard external review, a decision will be made within 45 days of receiving your request. If you have
a medical condition that would seriously jeopardize your life or health or would jeopardize your ability to
regain maximum function if treatment is delayed, you may be entitled to request an expedited external
review of the denial. If our denial to provide or pay for health care service or course of treatment is based
on a determination that the service or treatment is experimental or investigation, you also may be entitled
to file a request for external review of our denial. Please contact your Plan Administrator with any
questions on your rights to external review.

68 | Page
Appointment of Authorized Representative

A Covered Person or Eligible Dependent is permitted to appoint an authorized representative to act on his
or her behalf with respect to a benefit claim or appeal of a denial. An assignment of benefits by a Covered
Person or Eligible Dependent to a provider will not constitute appointment of that provider as an
authorized representative. To appoint such a representative, the Covered Person or Eligible Dependent
must complete a form which can be obtained from the Employer or Claims Administrator. However, in
connection with a claim involving urgent care, the Plan will permit a health care professional with
knowledge of the Covered Person’s or Eligible Dependent’s medical condition to act as the Covered
Person’s or Eligible Dependent’s authorized representative without completion of this form. In the event a
Covered Person or Eligible Dependent designates an authorized representative, all future communications
from the Plan will be with the representative, rather than the Covered Person or Eligible Dependent,
unless the Covered Person or Eligible Dependent directs the Claims Administrator, in writing, to the
contrary.

Autopsy

The Plan reserves the right to have an autopsy performed upon any deceased Covered Person or Eligible
Dependent whose illness or injury is the basis of a claim. This right may be exercised only where not
prohibited by law.

Payment of Benefits

All benefits under this Plan are payable, in U.S. Dollars, to the Covered Person whose illness or injury, or
whose Eligible Dependent’s illness or injury, is the basis of a claim. In the event of the death or incapacity
of a Covered Person and in the absence of written evidence to this Plan of the qualification of a guardian
for his or her estate, the Claims Administrator may, in its sole discretion, authorize any and all such
payments to the individual or institution which, in the opinion of the Plan Administrator, is or was
providing the care and support of such Covered Person.

Assignments

Assignment by a Covered Person to the Provider of the Covered Person’s right to submit claims for
payment to the Plan, and receive payment from the Plan, may be achieved via an Assignment of Benefits,
if and only if the Provider accepts said Assignment of Benefits as consideration in full for services
rendered. If benefits are paid, however, directly to the Covered Person — despite there being an
Assignment of Benefits — the Plan shall be deemed to have fulfilled its obligations with respect to such
payment, and it shall be the Covered Person's responsibility to compensate the applicable Provider(s). The
Plan will not be responsible for determining whether an Assignment of Benefits is valid; and the Covered
Person shall retain final authority to revoke such Assignment of Benefits if a Provider subsequently
demonstrates an intent not to accept it as payment in full for services rendered. As such, payment of
benefits will be made directly to the assignee unless a written request not to honor the assignment, signed
by the Covered Person, has been received.

No Covered Person shall at any time, either during the time in which he or she is a Covered Person in the
Plan or following his or her termination as a Covered Person, in any manner, have any right to assign his or
her right to sue to recover benefits under the Plan, to enforce rights due under the Plan or to any other
causes of action which he or she may have against the Plan or its fiduciaries. This prohibition applies to
Providers as well.

A Provider which accepts an Assignment of Benefits, in accordance with this Plan as consideration in full
for services rendered, is bound by the rules and provisions set forth within the terms of this document.
Benefits due to any Network Provider will be considered “assigned” to such Provider and will be paid
directly to such Provider, whether or not a written Assignment of Benefits was executed. Notwithstanding
any assignment or non-Assignment of Benefits to the contrary, upon payment of the benefits due under

69 | Page
the Pian, the Plan is deemed to have fulfilled its obligations with respect to such benefits, whether or not
payment is made in accordance with any assignment or request.

Providers and any other person or entity accepting payment from the Plan or to whom a right to benefits
has been assigned, in consideration of services rendered, agrees to be bound by the terms of this Plan and
agrees to submit claims for reimbursement in strict accordance with applicable law, ICD, and/or CPT
standards, Medicare guidelines, HCPCS standards, or other standards approved by the Plan Administrator
or insurer.

Non-U.S. Providers
Medical expenses for care, supplies or services which are rendered by a provider whose principal place of
business or address for payment is located outside the United States (a “non-US provider”) are payable
under the Plan, subject to all Plan exclusions, limitations, maximums and other provisions, under the
following conditions:
e Benefits may not be assigned to a non-U.S. provider;
e Non-emergency care outside of the U.S. is not covered unless a life-threatening condition applies.
In that instance care would be covered subject to approval from Claims Administrator. Claims will
be capped at $5,000 per member;
e The Covered Person is responsible for making all payments to non-US. providers, and submitting
receipts to the Plan for reimbursement;
e Benefit payments will be determined by the Plan based upon the exchange rate in effect on the
Incurred date;
e The non-U.S. provider shall be subject to, and in compliance with, all U.S. and other applicable
licensing requirements; and
*® Claims for benefits must be submitted to the Plan in English.

Recovery of Payments

Occasionally, benefits are paid more than once, are paid based upon improper billing or a misstatement in
a proof of loss or enrollment information, or are not paid according to the Plan’s terms, conditions,
limitations or exclusions. Whenever the Plan pays benefits exceeding the amount of benefits payable
under the terms of the Plan, the Claims Administrator has the right to recover any such erroneous
payment directly from the person or entity who received such payment and/or from the Covered Person
or Eligible Dependent on whose behalf such payment was made.

A Covered Person, Eligible Dependent, provider, another benefit plan, insurer, or any other person or
entity who receives a payment exceeding the amount of benefits payable under the terms of the Plan or
on whose behalf such payment was made, shall return the amount of such erroneous payment to the Plan
within thirty (30) days of discovery or demand. The Claims Administrator shall have no obligation to secure
payment for the expense for which the erroneous payment was made or to which it was applied.

The person or entity receiving an erroneous payment may not apply such payment to another expense.
The Claims Administrator shall have the sole discretion to choose who will repay the Plan for an erroneous
payment and whether such payment shall be reimbursed in a lump sum. When a Covered Person, Eligible
Dependent or other entity does not comply with the provisions of this section, the Claims Administrator
shall have the authority, in its sole discretion, to deny payment of any claims for benefits by the Covered
Person, Eligible Dependent, or other entity and to deny or reduce future benefits payable (including
payment of future benefits for other injuries or illnesses} under the Plan by the amount due as
reimbursement to the Plan. The Claims Administrator may also, in its sole discretion, deny or reduce
future benefits (including future benefits for other injuries or illnesses) under any other group benefits
plan maintained by the Plan Sponsor. The reductions will equal the amount of the required
reimbursement.
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 72 of 95 PagelD #: 175

Providers and any other person or entity accepting payment from the Plan, in consideration of such
payments, agree to be bound by the terms of this Plan and agree to submit claims for reimbursement in
strict accordance with their state’s health care practice acts, ICD or CPT standards, Medicare guidelines,
HCPCS standards, or other standards approved by the Claims Administrator or insurer. Any payments
made on claims for reimbursement not in accordance with the above provisions shall be repaid to the Plan
within 30 days of discovery or demand or incur prejudgment interest of 1.5% per month. if the Plan must
bring an action against a Covered Person, Eligible Dependent, provider or other person or entity to enforce
the provisions of this section, then that Covered Person, Eligible Dependent, provider or other person or
entity agrees to pay the Plan’s attorneys’ fees and costs, regardless of the action’s outcome.

Legal Action for Benefits

if, for any reason, the Covered Person does not receive a written response to the appeal within the
appropriate time period set forth above, the Covered Person may assume that the appeal has been
denied.

Note that: All claim review procedures provided for in the Plan must be exhausted before any legal action
is brought. Any legal action for the recovery of any benefits must be commenced within three hundred
and sixty-five (365) days after the Plan’s claim review procedures have been exhausted.

 
SECTION 12 -
Notifications

Section 1557 Compliance

Plan Sponsor intends to comply with any applicable Federal and state laws regarding discrimination on the
basis of race, color, national origin, age, disability or sex in respect of this Plan, and shall administer the
Plan, including that it shall interpret, amend and construe the Plan benefits and exclusions to the extent
such laws are deemed applicable, as determined by the Plan Administrator in its sole discretion.

Providence Health Group, LLC. complies with applicable Federal civil rights laws and does not discriminate
on the basis of race, color, national origin, age, disability, or sex. Providence Health Group, LLC. does not
exclude people or treat them differently because of race, color, national origin, age, disability, or sex.

Providence Health Group, LLC.:

e Provides free aids and services to people with disabilities to communicate effectively with the Plan,
such as:
o Qualified sign language interpreters.
o Written information in other formats (large print, audio, accessible electronic formats, other

formats).

e Provides free language services to people whose primary language is not English, such as:
© Qualified interpreters.
o Information written in other languages

lf a Covered Person needs these services, he or she should contact Providence Health Group, LLC. HR
Department at Phone: 1-866-268-7870

if a Covered Person believes that Providence Health Group, LLC. has failed to provide these services or
discriminated in another way on the basis of race, color, national origin, age, disability, or sex, he or she can
file a grievance with: Providence Health Group, LLC. HR Department Phone: 1-866-268-7870. The Covered
Person can file a grievance in person or by mail, fax, or email. If a Covered Person needs help filing a
grievance, Providence Health Group, LLC. HR Department personnel is available to help him or her.

Covered Persons can also file a civil rights complaint with the U.S. Department of Health and Human
Services, Office for Civil Rights, electronically through the Office for Civil Rights Complaint Portal, available
at https://ocrportal hhs.gov/ocr/portal/lobby.jsf, or by mail or phone at:

U.S. Department of Health and Human Services
200 Independence Avenue, SW

Room 509F, HHH Building

Washington, D.C. 20201

1-800-368-1019, 800-537-7697 (TDD)

Complaint forms are available at htto://www.hhs.gov/ocr/office/file/index.html.
Spanish

ATENCION: si habla espafiol, tiene a su disposicion servicios gratuitos de asistencia lingiistica. Llame al 1-
1-866-268-7870 (TTY: 1-xxx-xXxX-XXxxx).

Chinese

TER ¢ WIRE SS Pe > (RBI D Be See SPADA IS ¢ 395088 1-1-866-268-7870 (TTY : 1-xxx-
XXX=XXXX

72 | fa

 
Korean
S2l; SSOSASOA SC SAL, A NA MAS SPSS OSGA 4+ USC. 1-1-866-268-
7870 (TTY: 1-xxx-xxx-xxxx) HO & A SOE AAAI SO.

Portuguese
ATENGCAO: Se fala portugués, encontram-se disponiveis servicos linguisticos, gratis. Ligue para 1-866-268-
7870 (TTY: 1-xxx-XxXX-XXXx).

Gujarati
YrAotl: Sl AA qwaicl olactt a, cl Arges eune Asta Aaa ater Hs Guetort B. Flot sal 1-
866-268-7870 (TTY: 1-xxXx-xXxx-Xxxx).

Polish

UWAGA: Jezeli mowisz po polsku, mozesz skorzystaé z bezptatnej pomocy jezykowej. Zadzwon pod numer
1-866-268-7870 (TTY: 1-xxx-xXxx-XXxxx).

Italian
ATTENZIONE: In caso la lingua parlata sia l'itallano, sono disponibili servizi di assistenza linguistica gratuiti.
Chiamare il numero 1-866-268-7870 (TTY: 1-xxx-xXxx-XXXx).

Arabic
qual Liils 8) 1-866-268-7870 aby Jaail Gloaly ull pil sii A gall bac lived! Gilead ld alll [S3) Gusti GUS 14) 4b gale
AOXXK-XKX-XXKX-L tall s
Tagalog ~ Filipino
PAUNAWA: Kung nagsasalita ka ng Tagalog, maaari kang gumamit ng mga serbisyo ng tulong sa wika nang
walang bayad. Tumawag sa 1-866-268-7870 (TTY: 1-xxx-xxx-xXxxx)}.

Russian

BHUMAHME: Ecru Bbl ropopute Ha pyCCKOM A3bIKe, TO BAM AOCTYNHbI GecnaTHble ycryru nepesosa.
3B0HnTe 1-866-268-7870 (TeneTain: 1-xxx-xxXx-XXXx).

French Creole

ATANSYON: Si w pale Kreyol Ayisyen, gen sévis éd pou lang ki disponib gratis pou ou. Rele 1-866-268-7870
(TTY: 1-xxxX-XXX-XXXx),

Hindi

Crete: AS HTT Var Store S at arse few Ha A HTH HETIaN Fay Sree 1 1-866-268-7870 (TT:
1-XXX-XXX-XXXX) TL BT BL |

 

Vietnamese
CHU Y: Néu ban ndi Tiéng Viét, co cdc dich vu hd tro ngén ngt? mién phi danh cho ban. Goi s6 1-866-268-
7870 (TTY: 1-xxXx-XxXX-XXXX).

French
ATTENTION : Si vous parlez francais, des services d'aide linguistique vous sont proposés gratuitement.
Appelez le 1-866-268-7870 (ATS : 1-xxx-Xxx-XXXx).

Bes
Urdu
OLS SS. Cas alten Gye Cade GLad |S ae GS GL) Sl i coe les sa) GIS! sland 1-866-268-7870 (TTY: 1-
XXX-XXX-XXXX).

Model Newborn Act’s Disclosure

Group health plans and health insurance issuers generally may not, under Federal law, restrict benefits for
any hospital length of stay in connection with childbirth for the mother or newborn child to less than the 48
hours following a vaginal delivery, or less than 96 hours following a cesarean section. However, Federal law
generally does not prohibit the mother’s or newborn’s attending provider, after consulting with the
mother, from discharging the mother or her newborn earlier than 48 hours (or 96 hours as applicable}. In
any case, plans and issuers may not, under Federal law, require that a provider obtain authorization from
the plan or the insurance issuer for prescribing a length of stay not in excess of 48 or 96 hours as applicable.

 

Women’s Health and Cancer Rights Act Notice
If you had or are going to have a mastectomy, you may be entitled to certain benefits under Women’s
Health and Cancer Rights Act of 1998 (WHCRA}. For individuals receiving mastectomy related benefits,
coverage will be provided in a manner determined in consultation with the attending physician and the
patient for:
All stages of reconstruction of the breast on which the mastectomy was performed;

e Surgery and reconstruction of the other breast to produce asymmetrical appearance;

e Prostheses; and

e Treatment of physical complications of the mastectomy, including lymphedema
These benefits will be provided subject to the same deductibles and coinsurance applicable to other
medical and surgical benefits

The Genetic Information Nondiscrimination Act of 2008
The Genetic Information Nondiscrimination Act of 2008 (“GINA”) and ERISA prohibit group health plans,
issuers of individual health care policies, and employers from discriminating on the basis of genetic
information. Accordingly, the Plan does not discriminate on the basis of genetic information.
The term “genetic information” means, with respect to any individual, information about:

i. An individual’s genetic tests;

ii. The genetic tests of family members of an individual; and

iii. An individual’s family members’ manifested diseases or disorders.
A genetic test is an analysis of human chromosomes, DNA, RNA or proteins that detects genotypes,
mutations, or chromosomal changes.

For example, a genetic test includes a test to determine whether someone has the BRCA1 or BRAC2 variant
indicating a predisposition to breast cancer, a test to determine whether someone has a genetic variant
associated with hereditary nonpolyposis colon cancer and a test for a genetic variant for Huntington’s
disease.

The Plan will not require that a Covered Person undergo a genetic test.

GINA also prohibits the Plan from requesting or requiring disclosure of genetic information of an individual
or a family member of the individual, except as specifically allowed by GINA. To comply with this law, the
Plan asks that you do not provide any genetic information when responding to any Plan request for medical
information.

 
SECTION 13
CONTINUATION OF COVERAGE (COBRA)

The Consolidated Omnibus Budget Reconciliation Act, commonly called COBRA, generally requires that
health plans offer Plan Covered Persons and their Eligible Dependents the opportunity to temporarily
continue their health care coverage at group rates when coverage under the Plan would otherwise end.
This extended coverage is called “COBRA Coverage”. COBRA Coverage under the Plan includes all benefits
that the person was entitled to before the Qualifying Event.

If you, your spouse and/or your Dependent child(ren) are covered under the Plan, you and/or your spouse
or children can continue coverage for a time if coverage ends for one of several reasons (called “Qualifying
Events”), even if you or they are already covered by another group health Plan or Medicare.

Qualifying events are certain events that would cause you or your dependent to lose health coverage. The
type of qualifying event will determine who the qualified beneficiaries are and how long the Plan must offer
them COBRA coverage.

Qualifying Events for Employees:
¢ Voluntary or involuntary termination of employment for reasons other than gross misconduct;

¢ Reduction in the number of hours of employment resulting in a loss of eligibility for health
benefits.

Qualifying Events for Spouses:
i. Voluntary or involuntary termination of the Employee's employment for any reason other than
gross misconduct;
ii, Reduction in the hours worked by the Employee resulting in a loss of eligibility for health
benefits;
iii. Employee becomes entitled to Medicare;
iv. Divorce or legal separation from the Employee;
Vv. Death of the Employee.

Qualifying Events for Dependent Children:
i. Loss of dependent child status under the plan rules;
ii. Voluntary or involuntary termination of the Employee's employment for any reason other than
gross misconduct;
ili. Reduction in the hours worked by the Employee resulting in a loss of eligibility for health
benefits;
iv. Employee becomes entitled to Medicare;
Vv. Death of the Employee.
if you and/or your Dependents do not elect COBRA Coverage, you and/or your Dependent’s group health
coverage will end if one of these Qualifying Events occurs.

Reporting Requirements

Your Employer must notify the Claims Administrator if the Employees’ employment is terminated, his or her
hours are reduced resulting in a loss of eligibility for health benefits, he or she becomes entitled to
Medicare or he or she dies. This notification must be in writing and must be provided within thirty days of
the Qualifying Event. Failure to provide such timely notification may subject the Employer to federal excise
taxes.

The Covered Person or the affected Dependent must notify the Claims Administrator within 60 days of
divorce, legal separation or loss of eligibility by a Dependent child. Both the Covered Person and the
affected Dependent are jointly responsible for this notice. If you or your Dependent fails to give written

75 [Page
notice to the Claims Administrator within the required sixty days, the affected person will lose the right to
COBRA Coverage.

Financial Responsibility for Failure to Give Notice

lf you or your Dependent fails to give written notice within sixty (60) days of the date of the Qualifying
Event, or an Employer within thirty days of the Qualifying Event, and as a result, the Plan pays a claim for an
individual Person whose coverage terminated due to a Qualifying Event and who does not elect COBRA
Coverage under this provision, then you, your Dependent or the Employer, as appropriate, must reimburse
the Plan for any claims that should not have been paid. If you or your Dependent fails to reimburse the
Plan, then all amounts due may be deducted from other benefits payable on behalf of you or your
Dependent.

Notice and Election Form

COBRA Coverage requires timely election of the coverage. The Claims Administrator will, within fourteen
(14) days of receiving notice of the Qualifying Event, send to the affected person a COBRA Notice and
Election Form. This form will describe the cost of coverage and the conditions under which the COBRA
Coverage will terminate. In order to obtain COBRA Coverage, the Election Form must be completed and
returned to the Claims Administrator within sixty (60) days after receipt.

You may be able to get coverage through the Health Insurance Marketplace that costs less than COBRA
continuation coverage. You can learn more about the Marketplace below.

What is the Health Insurance Marketplace?

The Marketplace offers “one-stop shopping” to find and compare private health insurance options. In the
Marketplace, you could be eligible for a new kind of tax credit that lowers your monthly premiums and
cost-sharing reductions (amounts that lower your out-of-pocket costs for deductibles, coinsurance, and
copayments) right away, and you can see what your premium, deductibles, and out-of-pocket costs will be
before you make a decision to enroll. Through the Marketplace you’ll also learn if you qualify for free or
low-cost coverage from Medicaid or the Children’s Health Insurance Program (CHIP}. You can access the
Marketplace for your state at www. HealthCare.gov.

Coverage through the Health Insurance Marketplace may cost less than COBRA continuation coverage.
Being offered COBRA continuation coverage won’t limit your eligibility for coverage or for a tax credit
through the Marketplace.

 

When can | enroll in Marketplace coverage?

You always have 60 days from the time you lose your job-based coverage to enroll in the Marketplace.
That is because losing your job-based health coverage is a “special enrollment” event. After 60 days your
special enrollment period will end and you may not be able to enroll, so you should take action right
away. In addition, during what is called an “open enrollment” period, anyone can enroll in Marketplace
coverage.

To find out more about enrolling in the Marketplace, such as when the next open enrollment period will be
and what you need to know about qualifying events and special enrollment periods, visit
www.HealthCare.gov.

If | sign up for COBRA continuation coverage, can | switch to coverage in the Marketplace? What about if
| choose Marketplace coverage and want to switch back to COBRA continuation coverage?

If you sign up for COBRA continuation coverage, you can switch to a Marketplace plan during a Marketplace
open enrollment period. You can also end your COBRA continuation coverage early and switch to a
Marketplace plan if you have another qualifying event such as marriage or birth of a child through
something called a “special enrollment period.” But be careful though - if you terminate your COBRA
continuation coverage early without another qualifying event, you'll have to wait to enroll in Marketplace

76 |

 
coverage until the next open enrollment period and could end up without any health coverage in the
interim.

Once you’ve exhausted your COBRA continuation coverage and the coverage expires, you'll be eligible to
enroll in Marketplace coverage through a special enrollment period, even if Marketplace open enrollment
has ended.

If you sign up for Marketplace coverage instead of COBRA continuation coverage, you cannot switch to
COBRA continuation coverage under any circumstances.

Details of Continuation Coverage

If you choose COBRA Coverage, the coverage provided is identical to the coverage provided under the Plan
to similarly situated Covered Persons. If the coverage provided under the Plan is modified after you elect
COBRA Coverage, your coverage also will be modified.

Children born to or placed with you for adoption during the COBRA period also may receive coverage for
the duration of your COBRA Coverage period.

You do not have to show that you are in good health to elect COBRA Coverage. However, under COBRA,
you will have to pay the cost for your Continuation Coverage. COBRA Coverage requires timely monthly
payments. The payment due date is the first day of the month in which COBRA Coverage begins. For
example, payments for the month of November must be paid on or before November 1st.

The monthly cost of COBRA Coverage is based on 102% of the full monthly cost of the coverage under the
Plan. If any individual or family coverage is extended beyond 18 months because of entitlement to Social
Security disability income benefits (described below), the cost of COBRA Coverage is based on 150% of the
full monthly cost of COBRA coverage during the 11-month extension of COBRA Coverage. The Claims
Administrator will tell you the cost of COBRA Coverage at the time you receive your notice of entitlement
to COBRA Coverage.

There is an initial grace period of 45 days to pay the first amounts due starting with the date COBRA
Coverage was elected. The payment due for the initial period of COBRA Coverage must include payment for
the period of time dating back to the date that coverage terminated. There is then a grace period of 30
days after the due date for each of the subsequent monthly amounts due. If payment of the amounts due is
not received by the end of the applicable grace period, the COBRA Coverage will terminate.

Once a timely election of COBRA Coverage has been made, it is the responsibility of the affected person
seeking COBRA Coverage to make timely payment of all required payments. The Claims Administrator will
not send notice that a payment is due or that it is late, or that COBRA Coverage is about to be or has been
terminated due to the untimely payment of a required payment.

Maximum Periods of COBRA Coverage for Each Qualifying Event:

 

Qualified Beneficiary | Qualifying Event Period of Coverage

18 months (This 18-month period may
be extended for all qualified
Termination beneficiaries if certain conditions are
Reduction in hours met in cases where a qualified
beneficiary is determined to be disabled
for purposes of COBRA.

 

Employee
Spouse
Dependent child

 

Entitied to Medicare Divorce or

 

 

 

 

spouse legal separation Death of 36 months
Dependent child

covered employee
Dependent child Loss of dependent child status 36 months

 

 

If your Dependent’s coverage is continued for 18 months as a result of a Qualifying Event listed above and,
during the COBRA period, a second Qualifying Event occurs that entitles the Dependent to continue

77|P age

sm
coverage, your Dependent may elect to continue coverage up to a combined maximum of 36 months. For
example, if you retire and you and your Dependents elect COBRA Coverage from May 1, 2016 and you then
become entitled to Medicare on November 1, 2016, your Dependents can elect to continue coverage for
the balance of 36 months, measured from May 1, 2016.

If your coverage is continued under the Plan after you stop working because of one of the Qualifying Events
listed in this Section, your COBRA Coverage period will be measured from the date that your coverage ends.

Entitlement to Social Security Disability Income Benefits

Extended COBRA Benefits

29-Month Period (Disability Extension): If a qualified beneficiary of COBRA benefits is determined under
Title II or XVI of the Social Security Act to have been disabled within the first 60 days of the commencement
of COBRA coverage, then that qualified beneficiary and all of the qualified beneficiaries in his or her family
may be able to extend COBRA continuation coverage for up to an additional 11 months. In addition, a
qualified beneficiary who has been determined under Title II or Title XVI of the Social Security Act to have
been disabled before the first day of COBRA continuation coverage, and who has not been determined to
be no longer disabled at any time between the date of that disability determination and the first day of
COBRA continuation coverage, is considered to be disabled within the first 60 days of COBRA continuation
coverage.

The qualified beneficiary may lose all rights to the additional 11 months of coverage if notice of the
determination is not provided to the Claims Administrator within 60 days of the date of the determination
and before the expiration of the 18-month period. The qualified beneficiary who is disabled or any qualified
beneficiaries in his or her family may notify the Claims Administrator of the determination.

18 to 36-Month Period (Special Rule): If an Employee becomes entitled to Medicare benefits (either Part A
or Part B) before experiencing a termination of employment or a reduction of employment hours, the
period of coverage for the Employee’s spouse and dependent children ends with the later of the 36-month
period that begins on the date the Employee became entitled to Medicare, or the 18 or 29 month period
that begins on the date of the Employee’s termination of employment or reduction of employment hours.
However, the Employee’s Medicare entitlement is not a qualifying event because it does not result in loss
of coverage for the Employee’s dependents; thus, the 36-month coverage period would be part regular
plan coverage and part continuation coverage.

18 to 36-Month Period (Second Qualifying Event): Your spouse and dependent children who experience a
second qualifying event may be entitled to a total of 36 months of COBRA coverage. The second qualifying
event may include your death, the divorce or legal separation from the Employee, your entitlement to
Medicare benefits (under Part A, Part B or both), or a dependent child ceasing to be eligible for coverage as
a dependent under this Plan. The following conditions must be met in order for a second event to extend a
period of coverage:

1. The initial qualifying event is the Employee’s termination, or reduction of hours, of employment,
which calls for an 18-month period of continuation coverage;

2. The second event that gives rise to a 36-month maximum coverage period occurs during the initial
18-month period of continuation coverage (or within the 29-month period of coverage if a disability
extension applies);

3. The second event would have caused a qualified beneficiary to lose coverage under the Plan in the
absence of the initial qualifying event;

4. The individual was a qualified beneficiary in connection with the first qualifying event and is still a
qualified beneficiary at the time of the second event; and

5. The individual meets any applicable COBRA notice requirement in connection with a second event,
such as notifying the Claims Administrator of a divorce or a child ceasing to be a dependent under
the plan within 60 days after the event.

78 [Page
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 80 of 95 PagelD #: 183

If all conditions associated with a second qualifying event are met, the period of continuation coverage for
the affected qualified beneficiary (or beneficiaries) is extended from 18 months (or 29 months) to 36
months.

Termination of COBRA Coverage
If you and/or your Dependent elect COBRA Coverage, the Cobra Coverage will cease on the first of the
following dates:

79| Pa

The date the Plan terminates or the Plan no longer provides coverage to similarly situated Covered
Persons or Dependents.

The date a required payment is due and unpaid after the applicable grace period.

The date you and/or your Dependent(s) first become covered under another group health Plan as
long as it is after the Qualifying Event.

The date you or your Dependent(s) first become eligible for Medicare, as long as it is after the
Qualifying Event.

The date the applicable period of COBRA Coverage ends; or

The first month that begins more than thirty days after the date of the Social Security
Administration’s determination that you or your Dependent(s) are no longer disabled, in situations
where coverage was being extended for eleven months, so long as the period of Continuation
Coverage does not exceed twenty-nine months.

Your Employer ceases to maintain health insurance coverage for its Employees with the Plan.

we
2
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 81 of 95 PagelD #: 184

SECTION 14
IMPORTANT INFORMATION ABOUT THE PLAN

The Plan is sponsored by your employer, Providence Health Group, LLC. and administered by Leading Edge
Administrators.

Your employer’s address is:
110 Glancy St. Suite 114
Goodlettsville, TN 37072

The Plan Administrator’s Address is:
Providence Health Group, LLC.

110 Glancy St. Suite 114
Goodlettsville, TN 37072

Plan Benefits: All of the types of benefits provided by the Plan are set forth in this Plan SPD. Except for
those benefits that may become payable for Hospital, surgical, or other medical expenses, no rights or
benefits may be assigned.

Name of Plan:
Providence Health Group, LLC. MEDICAL PLAN
Employer Identification Number (EIN): XX-XXXXXXX

Type of Plan:
An employee welfare benefits plan, including medical and prescription drug benefits.

ERISA Plan Number: 501
Plan Status under the Affordable Care Act: Non-Grandfathered

Type of Administration:

Third Party Administration

This Plan is self-insured. There is no insurance company to collect premiums or underwrite coverage.
Instead, contributions from you and your Employer pay all benefits. Prior claims experience and
forecasted expenses are used to determine the amount of money needed to pay future benefits. This Plan
is governed by federal laws, not by state insurance laws.

Agent for Service of Legal Process:
14 Wall Street, Suite 5B
New York, NY 10005

CLAIMS ADMINISTRATOR
Leading Edge Administrators
14 Wall Street, Suite 5B
New York, NY 10005

80] Pa

ot
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 82 of 95 PagelD #: 185

Plan Year:

The Plan’s fiscal records are kept on a twelve-month period beginning each January 1° and ending on the
following December 31°.

Legal Entity; Service of Process:

The Plan is a legal entity. Legal notice may be filed with, and legal process served upon, the Plan
Administrator.

Applicable Law:
This is a self-funded benefit plan coming within the purview of the Employee Retirement Income Security

Act of 1974 (“ERISA”). The Plan is funded with Employee and/or Employer contributions. As such, when
applicable, Federal law and jurisdiction preempt State law and jurisdiction.

Discretionary Authority:

The Plan Administrator shall have sole, full and final discretionary authority to interpret all Plan provisions,
including the right to remedy possible ambiguities, inconsistencies and/or omissions in the Plan and
related documents; to make determinations in regards to issues relating to eligibility for benefits; to

decide disputes that may arise relative to a Covered Person’s rights; and to determine all questions of fact
and law arising under the Plan.

81[ Page
SECTION 15
ADMINISTRATION OF THE PLAN

The Plan is administered by the Plan Administrator, which has the discretionary authority to control and
manage the operation of the Plan. The Administrator has the power, in its sole discretion, to administer
the Plan in all of its details, including, but not limited to, the following powers:

1. Interpretation of the Plan, including determinations as to eligibility and entitlement for Plan
benefits, such interpretation are final and conclusive on all individuals claiming rights under the
Plan;

2. Adoption of procedures and regulations as in its opinion are necessary for the proper and
efficient administration of the Plan and are consistent with the terms and purposes of the Plan;

3. Enforcement of the Plan according to its terms, rules and regulations;

The responsibility to administer and manage the Plan;

5. The responsibility to prepare, report, file and disclose any forms, documents and other
information required by law or otherwise to be reported or filed with any governmental agency,
or to be prepared and disclosed to all Covered Persons or other persons entitled to benefits
under the Plan;

6. Maintenance of records necessary for administration of the Plan;

7. The discretionary authority to require any Covered Person to furnish any documentation that it
may deem necessary to substantiate the eligibility of a Covered Person or Eligible Dependent for
the purpose of the proper administration of the Plan and as a condition to receiving any benefit
under the Plan, wherein refusal or failure to submit such documentation may result in the
withdrawal of enrollment of such dependent; and

8. The responsibility to review claims or claim denials and to determine benefit eligibility under the
Plan.

Notwithstanding the foregoing, the Plan Administrator may delegate to, Third-Party Administrators,
organizations or persons (who also may be Employees) specific fiduciary responsibilities in administering
the Plan. Any such delegation must be in writing and, to the extent applicable, in accordance with ERISA
or other applicable law.

Determinations of the Plan Administrator as to any question involving the general administration and
interpretation of the Plan are be final, conclusive and binding upon all persons claiming any interest in or
under the Plan except as otherwise provided by law. Any discretionary actions to be taken under the Plan
by the Plan Administrator shall not be subject to de novo review if challenged in court, by arbitration or
in any other forum, and shall be upheld unless found to be an abuse of discretion.

aa

 
SECTION 16
MISCELLANEOUS

State of Jurisdiction

Except to the extent superseded by the laws of the United States, the Plan and all rights and duties
thereunder are governed, construed, and administered in accordance with the laws of the State of New
York.

Severability

lf any provision of the Plan is held invalid or unenforceable, its invalidity or enforceability shall not affect
any other provisions of the Plan, and the Plan shall be construed and enforced as if such provision had
not been included herein.

Plan Not an Employment Contract
The Plan is not an employment contract. Nothing in the Plan shall be construed to limit in any way the

right of an Employer to terminate an Employee’s employment at any time for any reason whatsoever,
with or without cause.

Mistake of Fact

Any mistake of fact or misstatement of fact shall be corrected, and proper adjustment made by reason
thereof, to the extent practicable, provided that such mistake or misstatement is brought to the
attention of the Administrator or its delegate within a reasonable time.

Titles and Headings
The captions preceding the provisions of the Plan are used solely as a matter of convenience and in no
way define, modify or limit the scope or intent of any provision of the Plan.

No Liability for Practice of Medicine

The Plan is not engaged in the practice of medicine nor do any of them have any control over any
diagnosis treatment care or lack thereof, or any health care services provided or delivered to any Covered
Person by any health care provider. The Plan will not have any liability whatsoever for any loss or injury
caused to any Covered Person by any health care provided by reason of negligence, by failure to provide
care or treatment, or otherwise. All medical decisions are between the patient and the physician and do
not involve the Plan.
SECTION 17
HIPAA PRIVACY PRACTICES

The Plan provides each Covered Person with a separate Notice of Privacy Practices. This Notice
describes how the Plan uses and discloses a Covered Person’s personal health information. It also
describes certain rights the Covered Person has regarding this information. Additional copies of the
Plan’s Notice of Privacy Practices are available by calling 888-721-2128.

The following is a description of certain uses and disclosures that may be made by the Plan of your health
information under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”):

Disclosure of Protected Health Information (“PHI”) to the Plan Sponsor for Plan Administration
Purposes

In order that the Plan Sponsor may receive and use PHI for plan administration purposes, the Plan
Sponsor agrees to:

e Not use or further disclose PHI other than as permitted or required by the Plan documents or as
required by law (as defined in the privacy standards);

e Ensure that any agents, including a subcontractor, to whom the Plan Sponsor provides PHI
received from the Plan agree to the same restrictions and conditions that apply to the Plan
Sponsor with respect to such PHI;

e Not use or disclose PHI for employment-related actions and decisions or in connection with any
other benefit or employee benefit plan of the Plan Sponsor, except pursuant to an authorization
which meets the requirements of the privacy standards;

e Notify Covered Persons of any PHI use or disclosure that is inconsistent with the uses or
disclosures provided for of which the Plan Sponsor, or any Business Associate of the Plan Sponsor
becomes aware, in accordance with the health breach notification rule.

e Notify the Federal Trade Commission of any PHI use or disclosure that is inconsistent with the
uses or disclosures provided for of which the Plan Sponsor, or any Business Associate of the Plan
Sponsor becomes aware, in accordance with the health breach notification rule.

e Report to the Plan any PHI uses or disclosure that is inconsistent with the uses or disclosures
provided for of which the Plan Sponsor becomes aware;

e Make available PHI to the Covered Person in accordance with the privacy standards.

e Make a Covered Person’s PHI available for the Covered Person to amend to the extent required
by the privacy rules.

® Make available the information required to provide an accounting of disclosures.

« Make its internal practices, books and records relating to the use and disclosure of PHI received
from the Plan available to the Secretary of the U.S. Department of Health and Human Services
(“HHS”), or any other officer or employee of HHS to whom the authority involved has been
delegated, for purposes of determining compliance by the Plan with the privacy standards.

e If feasible, return or destroy all PHI received from the Plan that the Plan Sponsor still maintains in
any form and retain no copies of such PHI when no longer needed for the purpose for which
disclosure was made, except that, if such return or destruction is not feasible, limit further uses
and disclosures to those purposes that make the return or destruction of the PHI infeasible; and

e Ensure that adequate separation between the Plan and the Plan Sponsor, as required by the
privacy rules.

The Claims Administrator is the contact person for all PHI information requests.
In the event any of the individuals do not comply with the provisions of the Plan documents relating to
use and disclosure of PHI, the Claims Administrator shall impose reasonable sanctions as necessary, in its

84| Page
discretion, to ensure that no further non-compliance occurs. Such sanctions shall be imposed
progressively (for example, an oral warning, a written warning, time off without pay and termination), if
appropriate, and shail be imposed so that they are commensurate with the severity of the violation.

“Plan administration” activities are limited to activities that would meet the definition of payment or
health care operations, but do not include functions to modify, amend or terminate the Plan or solicit
bids from prospective issuers. “Plan administration” functions include quality assurance, claims
processing, auditing, monitoring and management of carve-out plans, such as vision and dental. It does
not include any employment-related functions or functions in connection with any other benefit or
benefit plans.

Disclosure of Certain Enrollment Information to the Plan Sponsor

The Plan shall disclose PHI to the Plan Sponsor only upon receipt of a certification by the Plan Sponsor
that the Plan Sponsor agrees to comply with the above privacy rule provisions.

Pursuant to the privacy standards, the Plan may disclose to the Plan Sponsor information on whether an
individual is participating in the Plan or is enrolled in or has dis-enrolled from a health insurance issuer or
health maintenance organization offered by the Plan to the Plan Sponsor.

Disclosure of PHI to Obtain Stop-loss or Excess Loss Coverage

The Plan Sponsor authorizes and directs the Plan, through the Claims Administrator or the Third-Party
Administrator, to disclose PHI to stop-loss carriers, excess loss carriers or managing general underwriters
(“MGUs”) for underwriting and other purposes in order to obtain and maintain stop-loss or excess loss
coverage related to benefit claims under the Plan. Such disclosures shall be made in accordance with the
privacy standards.

Other Disclosures and Uses of PHI

With respect to all other uses and disclosures of PHI, the Plan shall comply with the privacy standards.
HIPAA has a number of special rules, and the information presented covers only basic points.

If you want to know more about how HIPAA applies to group health plans, the Department of Labor
offers a booklet “Questions and Answers: Recent Changes in Health Care Law.”

You may request this booklet free of charge by calling (1-800) 998-7542.

If you are in a Marketplace plan, your eligibility for this medical plan may have an impact on the cost of
your Marketplace plan (you may not be eligible for a subsidy for such coverage) if you choose to remain
in the Marketplace plan. Contact your Marketplace plan directly for information about your rates and any

other questions. If you do not know the contact information, you may find it at www.healthcare.gov or
call 1-800-318-2596.

 
SECTION 18
ERISA RIGHTS

As a Covered Person in the Plan described herein you are entitled to rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA). ERISA provides that all Plan Covered Persons
shall be entitled to:

1. Examine, without charge, at the Plan Administrator’s office and at all other specified locations,
such as work-sites and union hails, all other documents governing the Plan, including insurance
contracts and collective bargaining agreements, and a copy of the latest annual report (Form
5500 series) filed by the Plan with the U.S. Department of Labor.

2. Obtain, upon written request to the Plan Administrator, copies of documents governing
operation of the Pian, including insurance contracts and collective bargaining agreements, and
copies of the latest annual report (Form 5500 series) and updated summary plan description.
The administrator may make a reasonable charge for the copies.

3. Receive a summary of the Plans’ annual financial report. The Plan Administrator is required by
law to furnish each Covered Person with a copy of the summary annual report.

4. Continue health care coverage for yourself, spouse or Dependents if there is a loss of coverage
under the Plan as a result of a qualifying event. You or your Dependents may have to pay for such
coverage, Review this summary plan description and the documents governing the Plan on the
rules governing your COBRA continuation coverage rights.

You should be provided a certificate of coverage, free of charge, from your group health plan or health
insurance issuer on request or when you lose coverage under the plan, when you become entitled to
elect COBRA continuation coverage, when your COBRA continuation coverage ceases, if you request it
before losing coverage, or if you request it up to 24 months after losing coverage.

In addition to creating rights for Plan Covered Persons, ERISA imposes duties upon the people who are
responsible for the operation of Employee Benefit Plans. The people who operate your Plan, called
Fiduciaries, have a duty to do so prudently and in the interest of you and other Covered Persons and
Dependents. No one, including your Employer, your union, or any other person may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a welfare benefit or exercising your
rights under ERISA. If your claim for a welfare benefit is denied in whole or in part, you must receive a
written explanation of the reason for denial. You have the right to have the Plan review and reconsider
your claim.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request
material from the Plan and co not receive them within 30 days, you may file suit in a Federal Court. In
such a case, the court may require the Plan Administrator to provide the materials and pay up to $120.00
a day until you receive the materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. lf you have a claim for benefits, which is denied or ignored, in whole or in
part, you may file suit in a Federal Court.

lf it should happen that Plan Fiduciaries misuse the Plan’s money or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of Labor, or you may file suit in
a Federal Court. The court will decide who should pay the court costs and legal fees. If you lose, the court
may order you to pay these costs and a fee if, for example, it finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan Administrator. If you have any
questions about this statement or about your rights under ERISA, you should contact the nearest office of
the Pension and Welfare Benefits Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington D.C. 20210.

86[ Page
e Please note that Covered Persons and beneficiaries can contact the Department of Labor for
assistance or information on their rights under ERISA and HIPAA. You can reach The Department
of Labor in New York at 1-212-264-8185.

IMPORTANT HEALTH CARE REFORM NOTICE: CHOICE OF PROVIDER

lf your plan generally requires or allows the designation of a primary care provider, you have the right to
designate any primary care provider who participates in our network and who is available to accept you
or your family members. If the plan or health insurance coverage designates a primary care provider
automatically, then until you make this designation, the Plan designates one for you. For information on
how to select a primary care provider, and for a list of the participating primary care providers, contact
your Employer or, if you are a current member, your contact number on the back of your ID card.

If your plan allows for the designation of a primary care provider for a child, you may designate a
pediatrician as the primary care provider.

If your plan provides coverage for obstetric or gynecological care and requires the designation of a
primary care provider then you do not need prior authorization from the Plan or from any other person
(including a primary care provider) in order to obtain access to obstetrical or gynecological care from a
health care professional in our network who specializes in obstetrics or gynecology. The health care
professional, however, may be required to comply with certain procedures, including obtaining prior
authorization for certain services, following a pre-approved treatment plan, or procedures for making
referrals. For a list of participating health care professionals who specialize in obstetrics or gynecology,
contact your Employer or, if you are a current member, your contact number on the back of your ID card.

Amendment and Termination of Plan:

The Plan Sponsor may amend any part or all of the Plan at any time or from time to time or terminate any
part or all of the Plan including any benefit component at any time or from time to time.

No person has any contractual right to benefits under the Plan which interferes with the right of the Plan
Sponsor to amend or terminate of the Plan. The Plan Sponsor does not make any promise to continue the
Plan or any benefits under the Plan in the future and rights to future benefits do not vest.
Case 1:20-cv-05067-FB-SJB Document 6-4 Filed 10/21/20 Page 89 of 95 PagelD #: 192

Signature and Acceptance

The Plan Sponsor as the settlor of the Plan hereby adopts this Plan Document as the written description
of the Plan. This document represents both the Plan Document and Summary Plan Description. The Plan
Document amends and replaces any prior statement of the health coverage contained in the Plan or any
predecessor to the plan.

IN WITNESS WHEREOF, the Plan Sponsor has caused this Plan Document to be executed:

Signed:

 

Name:

 

Title:

 

Date:

 
Providence Health Group, LLC.

Employee Benefit Summary — HSA Plan
Network: Cigna PPO

Effective Date: 12/01/2018

Appendix A

 

Benefit

In-Network

Out-Of-Network

 

Plan Deductible

$5,000 Individual / $10,000 Family

$10,000 Individual / $20,000 Family

 

Any Other Deductible

NIA

N/A

 

Deductible ~ Accumulation

Embedded

Embedded

 

Deductible — INN and OON integration

Deductible amounts accumulate separately for INN and OON

 

Member Coinsurance

20%

30%

 

Out of Pocket Maximum
(Inc. Deductible and Coinsurance)

$6,600 Individual / $13,200 Family

$20,000 Individual / $40,000 Family

 

Out of Pocket — Accumulation

Embedded

Embedded

 

Out of Pocket — INN and OON integration

Out-of-Pocket amounts accumulate

separately for INN and OON

 

Annual Benefit Maximum

Unlimited

Unlimited

 

Lifetime Benefit Maximum

Unlimited

 

Unlimited

 

Benefit Period

Calendar Year

 

Medical Services

 

Primary Care Physician Office Visits

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Specialist Office Visits

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

 

Maternity Deductible and 20% Coinsurance | Deductible and 30% Coinsurance
eriod Care — 26 visits per benefit Deductible and 20% Coinsurance | Deductible and 30% Coinsurance

 

Preventive Care — Adult, Infant, Pediatric

No Charge

Deductible and 30% Coinsurance

 

Lab and Radiology

 

Lab and Pathology

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

X-Rays / Radiology (Routine / Diagnostic)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

MRI / MRA; CT / CTA/ PET Scan

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Inpatient Services

 

Pre-Surgical / Pre-Admission Testing

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Hospital Stay:
Includes Room and Board: Drugs and Medication;
Anesthesia and ICU; Maternity Stay, Inpatient Lab

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

inpatient Physician Services

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Inpatient Mental Health

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Inpatient Rehab — 60 days per benefit period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Inpatient Substance Abuse Services

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Outpatient Services

 

Outpatient Surgery

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Home Health Care — 100 days per benefit
period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Hospice — Unlimited

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Mental Health (Includes ABA Therapy)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Second Opinion - Surgical

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

 

Substance Abuse

 

Deductible and 20% Coinsurance

 

Deductible and 30% Coinsurance

 

89 |:

 

 
 

Therapy Services

 

Cardiac Rehab

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Chemotherapy

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Radiation Therapy

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Infusion Therapy (Provider can Buy & Bill)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Occupational Therapy-30 visits per benefit
period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Physical Therapy - 30 visits per benefit
period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Physical Rehab - 30 visits per benefit period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Respiratory Therapy- 30 visits per benefit
period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Speech Therapy — 30 visits per benefit
period

Deductible and 20% Coinsurance

 

Deductible and 30% Coinsurance

 

Emergency Services

 

Emergency Care

Deductible and 20% Coinsurance

 

Urgent Care

Deductible and 20% Coinsurance | Deductible and 30% Coinsurance

 

Emergency Medical Transportation

Deductible and 20% Coinsurance

 

Other Services

 

Allergy Testing

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Durable Medical Equipment (includes
Diabetic Supplies)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Orthotics and Prosthetic Devices (1 Wig per
Benefit Period Following Chemotherapy;
Arch Supports Not Covered)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Dialysis / Hemodialysis

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Home Visits

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Infertility Services (Basic)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Nutritional Counseling - Diabetics

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Nutritional Counseling — Non-Diabetics

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Oral Surgery — Removal of impacted wisdom
teeth

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Skilled Nursing Facility — 100 days per
benefit period

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Injections (Provider can Buy & Bill)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

TMJ Treatment (appliances not covered)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Hearing Aids
(one pair in every 36 Month, up to age 18)

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Transplant Benefits

 

Live Donor Health Services

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Bone Marrow Donor Search Fee

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Organ Transplant

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

Organ Travel/Lodging

Deductible and 20% Coinsurance

Deductible and 30% Coinsurance

 

 

Patient/Donor Travel/Lodging

 

Deductible and 20% Coinsurance

 

Deductible and 30% Coinsurance

 

90 |:

 

 
 

Prescription Drug Benefits (Magellan Rx: 1-800-424-0472)

 

 

 

Deductible Integrated with Medical
Generic Deductible and 20% Coinsurance | Deductible and 50% Coinsurance
Brand Deductible and 20% Coinsurance | Deductible and 50% Coinsurance

 

Non-Preferred

Deductible and 20% Coinsurance

Deductible and 50% Coinsurance

 

Specialty Drugs

Deductible and 20% Coinsurance
Up to $200 OOP per prescription

Deductible and 50% Coinsurance

 

90-day Mail Order

Deductible and 20% Coinsurance

 

Not Covered

 

Prea

uthorization (888-721-2128)

The following services require Preauthorization, or benefit will be reduced to 50% of the allowed

 

Inpatient Services:

Outpatient Services:

 

Acute Care

Cochlear Implants: Osseo integrated, cochlear or auditory brain stem
implant

 

Maternity routine and high-risk {routine only
if inpatient stay exceeds 48/96 federal
requirements)

Diagnostic Radiology: CT scans, MRI/MRA, myocardial perfusion
imaging, PET scans, cardiac blood pool imaging and cardiac tests
including diagnostic cardiac catheterizations and stress
echocardiograms

 

Skilled Nursing Facility

Durable Medical Equipment: Seat lifts, TENS, pumps, wheelchairs,
power operated vehicles, speech generating devices, insulin infusion
pump, osteogenesis stimulators, neuromuscular stimulators,
miscellaneous DME

 

Rehabilitation

Erectile Dysfunction

 

 

 

Detox Gastric Bypass
IP Mental Health and Substance Abuse- Home Health Care
Hospital Home Infusion Therapy

 

IP Mental Health and Substance Abuse-
Residential

Injectable Medications

 

Oral Pharynx Procedures

 

Orthotics and Prosthetics

 

Outpatient Procedures: Facial reconstruction, varicose vein
treatment, breast reconstruction or reduction, blepharoplasty,
rhinoplasty, Vascular surgery

 

Potential experimental/investigational procedures

 

Sleep Management Program

 

Speech Therapy

 

Spinal Procedures

 

Therapeutic Radiology

 

Transplants Required opt in with Cigna Life Source Transplant Network

 

In addition to exciusions listed in the docum

Exclusions
ent, the following services are excluded from coverage under the Plan

 

Abortion (elective)

Maternity Care for dependent daughters

 

Acupuncture

Non-Emergency Care outside the U.S.

 

Advanced Infertility Services

Non-Emergency Care in the ER setting

 

Bereavement Counseling

Private-Duty Nursing

 

Biofeedback

Respite Care

 

Cosmetic Surgery

Routine Foot Care

 

Dental Care (Routine)

Vision Exam and Hardware

 

 

Long-Term Care

 

Weight Loss Programs

 

91] Page

 
Providence Health Group, LLC.

Employee Benefit Summary — PPO Plan
Network: Cigna PPO

Effective Date: 12/01/2018

Appendix B

 

Benefit

In-Network

Out-Of-Network

 

Plan Deductible

$2,500 Individual / $7,500 Family

$5,000 Individual / $15,000 Family

 

Any Other Deductible

N/A

N/A

 

Deductible —- Accumulation

Embedded

Embedded

 

Deductible — INN and OON integration

Deductible amounts accumulate separately for INN and OON

 

Member Coinsurance

30%

50%

 

Out of Pocket Maximum
(Inc. Copay, Deductible and Coinsurance)

$6,600 Individual / $13,200 Family

$13,200 Individual / $26,400 Family

 

 

 

 

 

Out of Pocket — Accumulation Embedded Embedded

Out of Pocket — INN and OON integration Out-of-Pocket amounts accumulate separately for INN and OON
Annual Benefit Maximum Unlimited Unlimited

Lifetime Benefit Maximum Unlimited Unlimited

Benefit Period Calendar Year

 

Medical Services

 

 

 

 

 

Primary Care Physician Office Visits $30 Copay Deductible and 50% Coinsurance
Specialist Office Visits $60 Copay Deductible and 50% Coinsurance
Maternity — copay is for 1*t Visit only . .

D bl d 509
(Hospital stay subject to hospital copay) $30 Copay eductible and 50% Coinsurance
Chiropractic Care $60 Copay Deductible and 50% Coinsurance
Preventive Care — Adult, Infant, Pediatric No Charge Deductible and 50% Coinsurance

 

Lab and Radiology

 

Lab and Pathology

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

X-Rays / Radiology (Routine / Diagnostic)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

MRI / MRA; CT / CTA/ PET Scan

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Inpatient Services

 

Pre-Surgical / Pre-Admission Testing

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Hospital Stay:

Includes Room and Board; Drugs and
Medication; Anesthesia and ICU; Maternity Stay,
Inpatient Lab

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Inpatient Physician Services

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Inpatient Mental Health

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Inpatient Rehab ~ 60 days per benefit
period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Inpatient Substance Abuse Services

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Outpatient Services

 

Outpatient Surgery

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Home Health Care —100 days per benefit
period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Hospice — Unlimited

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Mental Health (Includes ABA Therapy)

$60 Copay

Deductible and 50% Coinsurance

 

 

Second Opinion - Surgical

 

 

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

92| Page

 
 

Substance Abuse

$60 Copay

Deductible and 50% Coinsurance

 

Therapy Services

 

Cardiac Rehab

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Chemotherapy

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Radiation Therapy

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Infusion Therapy (Provider can Buy & Bill)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Occupational Therapy-30 visits per benefit
period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Physical Therapy - 30 visits per benefit
period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Physical Rehab - 30 visits per benefit period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Respiratory Therapy- 30 visits per benefit
period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Speech Therapy — 30 visits per benefit
period

Deductible and 30% Coinsurance

 

Deductible and 50% Coinsurance

 

Emergency Services

 

Emergency Care

$250 Copay

 

Urgent Care

Deductible and 30% Coinsurance | Deductible and 50% Coinsurance

 

Emergency Medical Transportation

Deductible and 30% Coinsurance

 

Other Services

 

Allergy Testing

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Durable Medical Equipment (includes
Diabetic Supplies)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Orthotics and Prosthetic Devices (1 Wig per
Benefit Period Following Chemotherapy;
Arch Supports Not Covered)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Dialysis / Hemodialysis

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Home Visits

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Infertility Services (Basic)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Nutritional Counseling - Diabetics

$60 Copay

Deductible and 50% Coinsurance

 

Nutritional Counseling — Non-Diabetics

$60 Copay

Deductible and 50% Coinsurance

 

Oral Surgery — Removal of impacted
wisdom teeth

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Skilled Nursing Facility - Max 100 days per
Benefit Period

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Injections (Provider can Buy & Bill)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

TMJ Treatment (appliances not covered)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Hearing Aids
(one pair in every 36 Month, up to age 18)

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Transplant Benefits

 

Live Donor Health Services

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Bone Marrow Donor Search Fee

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Organ Transplant

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

Organ Travel/Lodging

Deductible and 30% Coinsurance

Deductible and 50% Coinsurance

 

 

Patient/Donor Travel/Lodging

 

Deductible and 30% Coinsurance

 

Deductible and 50% Coinsurance

 

93 | |

 

 
 

Prescription Drug Benefits (Magellan Rx: 1-800-424-0472)

 

 

 

 

 

 

 

Deductible N/A OON Deductible integrated
Generic $15 Copay Deductible and 50% Coinsurance
Brand $30 Copay Deductible and 50% Coinsurance
Non-Preferred $45 Copay Deductible and 50% Coinsurance
Specialty $75 Copay Deductible and 50% Coinsurance
90-day Mail Order is available for 2x co-pay | $30 / $60 / $90 Not Covered

 

Preauthorization (888-721-2128)

The following services require Pre

authorization, or benefit will be reduced to 50% of the allowed

 

Inpatient Services:

Outpatient Services:

 

Acute Care

Cochlear Implants: Osseo integrated, cochlear or auditory brain stem
implant

 

Maternity routine and high-risk (routine only
if inpatient stay exceeds 48/96 federal
requirements)

Diagnostic Radiology: CT scans, MRI/MRA, myocardial perfusion
imaging, PET scans, cardiac blood pool imaging and cardiac tests
including diagnostic cardiac catheterizations and stress
echocardiograms

 

Skilled Nursing Facility

Durable Medical Equipment: Seat lifts, TENS, pumps, wheelchairs,
power operated vehicles, speech generating devices, insulin infusion
pump, osteogenesis stimulators, neuromuscular stimulators,
miscellaneous DME

 

Rehabilitation

Erectile Dysfunction

 

 

 

Detox Gastric Bypass
IP Mental Health and Substance Abuse- Home Health Care
Hospital Home Infusion Therapy

 

IP Mental Health and Substance Abuse-
Residential

Injectable Medications

 

Oral Pharynx Procedures

 

Orthotics and Prosthetics

 

Outpatient Procedures: Facial reconstruction, varicose vein
treatment, breast reconstruction or reduction, blepharoplasty,
rhinoplasty, Vascular surgery

 

Potential experimental/investigational procedures

 

Sleep Management Program

 

Speech Therapy

 

Spinal Procedures

 

Therapeutic Radiology

 

Transplants Required opt in with Cigna Life Source Transplant Network

 

Exclusions

In addition to exclusions listed in the document, the following services are excluded from coverage under the Plan

 

Abortion (elective)

Maternity Care for dependent daughters

 

Acupuncture

Non-Emergency Care outside the U.S.

 

Advanced Infertility Services

Non-Emergency Care in the ER setting

 

Bereavement Counseling

Private-Duty Nursing

 

Biofeedback

Respite Care

 

Cosmetic Surgery

Routine Foot Care

 

Dental Care (Routine)

Vision Exam and Hardware

 

 

Long-Term Care

 

Weight Loss Programs

 

94| Page

 

 
